    Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 1 of 165 PageID #: 1243



                                           UNITED STATES DISTRICT COURT
                                                           Southern District of Indiana
                                                                 Laura A. Briggs, Clerk of Court

 Birch Bayh Federal Building   U.S. Courthouse, Room 104      Winfield K. Denton Federal Building   Lee H. Hamilton Federal Building
 & U.S. Courthouse, Room 105   921 Ohio Street                & U. S. Courthouse, Room 304          & U.S. Courthouse, Room 210
 46 East Ohio Street           Terre Haute, IN 47807          101 NW Martin Luther King Blvd.       121 West Spring Street
 Indianapolis, IN 46204        (812) 231-1840                 Evansville, IN 47708                  New Albany, IN 47150
 (317) 229-3700                                               (812) 434-6410                        (812) 542-4510


                                                                    October 30, 2019

  Marie F. Donnelly                                                            Jesse R. Drum
  ATTORNEY AT LAW                                                              INDIANA ATTORNEY GENERAL
  PO BOX 6528                                                                  302 West Washington Street
  Evanston, IL 60204                                                           Indiana Government Center South, Fifth Floor
                                                                               Indianapolis, IN 46204



RE: JOHN MYERS v. SUPERINTENDENT, Indiana State Prison

CAUSE NO: 1:16-cv-02023-JRS-DML

Dear Appellant and Appellee:

Please be advised that the Notice of Appeal filed in 1:16-cv-02023-JRS-DML has been forwarded to the United
States Court of Appeals for the Seventh Circuit. The Clerk of the Seventh Circuit will assign an appellate case
number, docket the appeal, and notify case participants of the Seventh Circuit case number assigned to this
matter.


Please review Seventh Circuit Rule 10 (enclosed) for guidance regarding record preparation.

Please contact the Clerk’s office with any questions or concerns.

                                                           Sincerely,
                                                           Laura A. Briggs,
                                                           Clerk of Court

                                                           By Laura Townsend, Deputy Clerk
                                                           812-542-4511
    Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 2 of 165 PageID #: 1244

Selected Rules for Reference
CIRCUIT RULE 10. Preparation and Accessibility of Record in District Court Appeals

(a) Record Preparation Duties.

  (1) Within 14 days of filing the notice of appeal the district court must ensure the district court docket is complete
  and made available electronically to the court of appeals.

  (2) The clerk of the district court must prepare and hold any confidential record or exhibit not available
  electronically on the district court docket until requested by the court of appeals.

  (3) Counsel must ensure, within 21 days of filing the notice of appeal, that all electronic and non electronic
  documents necessary for review on appeal are on the district court docket.

  (b) Correction or Modification of Record. A motion to correct or modify the record pursuant to Rule 10(e), Fed. R. App. P.,
or a motion to strike matter from the record on the ground that it is not properly a part thereof must be presented first to
the district court. That court's order ruling on the motion must be included as part of the record and a notice of the order
must be sent to the court of appeals.

  (c) Order or Certification with Regard to Transcript. Counsel and court reporters are to utilize the form prescribed by this
court when ordering transcripts or certifying that none will be ordered. For specific requirements, see Rules 10(b) and
11(b), Fed. R. App. P.

  (d) Ordering Transcripts in Criminal Cases.

  (1) Transcripts in Criminal Justice Act Cases. At the time of the return of a verdict of guilty or, in the case of a bench trial,
an adjudication of guilt in a criminal case in which the defendant is represented by counsel appointed under the Criminal
Justice Act (C.J.A.), counsel for the defendant must request a transcript of testimony and other relevant proceedings by
completing a C.J.A. Form No. 24 and giving it to the district judge. If the district judge believes an appeal is probable, the
judge must order transcribed so much of the proceedings as the judge believes necessary for an appeal. The transcript
must be filed with the clerk of the district court within 40 days after the return of a verdict of guilty or, in the case of a
bench trial, the adjudication of guilt or within seven days after sentencing, whichever occurs later. If the district judge
decides not to order the transcript at that time, the judge must retain the C.J.A. Form No. 24 without ruling. If a notice of
appeal is filed later, appointed counsel or counsel for a defendant allowed after trial to proceed on appeal in forma
pauperis must immediately notify the district judge of the filing of a notice of appeal and file or renew the request made
on C.J.A. Form No. 24 for a free transcript.

  (2) Transcripts in Other Criminal Cases. Within 14 days after filing the notice of appeal in other criminal cases, the
appellant or appellant's counsel must deposit with the court reporter the estimated cost of the transcript ordered pursuant
to Rule 10(b), Fed. R. App. P., unless the district court orders that the transcript be paid for by the United States. A non-
indigent appellant must pay a pro rata share of the cost of a transcript prepared at the request of an indigent co-defendant
under the Criminal Justice Act unless the district court determines that fairness requires a different division of the cost.
Failure to comply with this paragraph will be cause for dismissal of the appeal.

  (e) Indexing of Transcript. The transcript of proceedings to be part of the record on appeal (and any copies prepared for
the use of the court or counsel in the case on appeal) must be bound by the reporter, with the pages consecutively
numbered throughout. The transcript of proceedings must contain a suitable index, as well as the following information:

  (1) An alphabetical list of witnesses, giving the pages on which the direct and each other examination of each witness
begins.

  (2) A list of exhibits by number, with a brief description of each exhibit indicating the nature of its contents, and with a
reference to the pages of the transcript where each exhibit has been identified, offered, and received or rejected.
    Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 3 of 165 PageID #: 1245
 (3) A list of other significant portions of the trial such as opening statements, arguments to the jury, and instructions,
with a reference to the page where each begins.

When the record includes transcripts of more than one trial or other distinct proceeding, and it would be cumbersome to
apply this paragraph to all the transcripts taken together as one, the rule may be applied separately to each transcript of
one trial or other distinct proceeding.

  (f) Presentence Reports. The presentence report is part of the record on appeal in every criminal case. The district court
must maintain this report under seal, unless it has already been placed in the public record in the district court. If the
report is under seal, the report may not be included in the appendix to the brief or the separate appendix under Fed. R.
App. P. 30 and Circuit Rule 30. Counsel of record may review the presentence report but may not review the probation
officer's written comments and any other portion submitted in camera to the trial judge.

  (g) Effect of Omissions from the Record on Appeal. When a party's argument is countered by a contention of waiver for
failure to raise the point in the trial court or before an agency, the party opposing the waiver contention must give the
record cite where the point was asserted and also ensure that the record before the court of appeals contains the relevant
document or transcript.



        NOTE: The complete Federal Rules of Appellate Procedure & Rules of the 7th Circuit Court of Appeals
        are available at: http://www.ca7.uscourts.gov/Rules/Rules/rules.pdf
    Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 4 of 165 PageID #: 1246

                                           UNITED STATES DISTRICT COURT
                                                           Southern District of Indiana
                                                                 Laura A. Briggs, Clerk of Court


 Birch Bayh Federal Building   U.S. Courthouse, Room 104      Winfield K. Denton Federal Building   Lee H. Hamilton Federal Building
 & U.S. Courthouse, Room 105   921 Ohio Street                & U. S. Courthouse, Room 304          & U.S. Courthouse, Room 210
 46 East Ohio Street           Terre Haute, IN 47807          101 NW Martin Luther King Blvd.       121 West Spring Street
 Indianapolis, IN 46204        (812) 231-1840                 Evansville, IN 47708                  New Albany, IN 47150
 (317) 229-3700                                               (812) 434-6410                        (812) 542-4510




                                                                    October 30, 2019



RE: JOHN MYERS v. SUPERINTENDENT, Indiana State Prison

CAUSE NO: 1:16-cv-02023-JRS-DML



Dear Appellant:

A Notice of Appeal was filed in the above case on October 30, 2019. However, a “Docketing Statement” was
not filed along with the Notice of Appeal, as required by Circuit Rule 3(c) of the U.S. Court of Appeals for the
Seventh Circuit. A copy of the rule is attached for reference.

Pursuant to the Seventh Circuit Rule 3(c), the appellant must serve on all parties a docketing statement and file
said statement with the Clerk of the Seventh Circuit within seven (7) days of the filing of the Notice of Appeal.

IMPORTANT: Please do not submit the docketing statement to the U.S. District Court. The docketing
statement must be filed electronically with the Seventh Circuit pursuant to Circuit Rule 25. If the appellant is
proceeding pro se, then the docketing statement should be filed on paper by mailing the same to the address
below:

         Gino Agnello, Clerk
         United States Court of Appeals
         219 South Dearborn Street, Suite 2722
         Chicago, IL 60604

Please contact the Clerk’s office with any questions or concerns.

                                                           Sincerely,
                                                           Laura A. Briggs,
                                                           Clerk of Court

                                                           By Laura Townsend, Deputy Clerk
                                                           812-542-4511
    Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 5 of 165 PageID #: 1247

Selected Rules for Reference
CIRCUIT RULE 3. Notice of Appeal, Docketing Fee, Docketing Statement, and Designation of Counsel of Record

  (a) Forwarding Copy of Notice of Appeal. When the clerk of the district court sends to the clerk of this court a copy of the
notice of appeal, the district court clerk shall include any docketing statement. In civil cases the clerk of the district court
shall include the judgments or orders under review, any transcribed oral statement of reasons, opinion, memorandum of
decision, findings of fact, and conclusions of law. The clerk of the district court shall also complete and include the
Seventh Circuit Appeal Information Sheet in the form prescribed by this court.

  (b) Dismissal of Appeal for Failure to Pay Docketing Fee. If a proceeding is docketed without prepayment of the docketing
fee, the appellant shall pay the fee within 14 days after docketing. If the appellant fails to do so, the clerk is authorized to
dismiss the appeal.

  (c)(1) Docketing Statement. The appellant must serve on all parties a docketing statement and file it with the clerk of the
district court at the time of the filing of the notice of appeal or with the clerk of this court within seven days of filing the
notice of appeal. The docketing statement must comply with the requirements of Circuit Rule 28(a). If there have been
prior or related appellate proceedings in the case, or if the party believes that the earlier appellate proceedings are
sufficiently related to the new appeal, the statement must identify these proceedings by caption and number. The
statement also must describe any prior litigation in the district court that, although not appealed, (a) arises out of the same
criminal conviction, or (b) has been designated by the district court as satisfying the criteria of 28 U.S.C. §1915(g). If any of
the parties to the litigation appears in an official capacity, the statement must identify the current occupant of the office.
The docketing statement in a collateral attack on a criminal conviction must identify the prisoner's current place of
confinement and its current warden; if the prisoner has been released, the statement must describe the nature of any
ongoing custody (such as supervised release) and identify the custodian. If the docketing statement is not complete and
correct, the appellee must provide a complete one to the court of appeals clerk within 14 days after the date of the filing of
the appellant's docketing statement.

   (2) Failure to file the docketing statement within 14 days of the filing of the notice of appeal will lead to the imposition
of a $100 fine on counsel. Failure to file the statement within 28 days of the filing of the notice of appeal will be treated as
abandonment of the appeal, and the appeal will be dismissed. When the appeal is docketed, the court will remind the
litigants of these provisions.

  (d) Counsel of Record. The attorney whose name appears on the docketing statement or other document first filed by that
party in this court will be deemed counsel of record, and a separate notice of appearance need not be filed. If the name of
more than one attorney is shown, the attorney who is counsel of record must be clearly identified. (There can be only one
counsel of record.) If no attorney is so identified, the court will treat the first listed as counsel of record. The court will
send documents only to the counsel of record for each party, who is responsible for transmitting them to other lawyers for
the same party. The docketing statement or other document must provide the post office address and telephone number
of counsel of record. The names of other members of the Bar of this Court and, if desired, their post office addresses, may
be added but counsel of record must be clearly identified. An attorney representing a party who will not be filing a
document shall enter a separate notice of appearance as counsel of record indicating the name of the party represented.
Counsel of record may not withdraw, without consent of the court, unless another counsel of record is simultaneously
substituted.



        NOTE: The complete Federal Rules of Appellate Procedure & Rules of the 7th Circuit Court of Appeals
        are available at: http://www.ca7.uscourts.gov/Rules/Rules/rules.pdf
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 6 of 165 PageID #: 1248




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

   JOHN MYERS,
       Petitioner,

               v.                                  No. 1:16-cv-02023-JRS-DML

   RON NEAL, Warden,
   Indiana State Prison,
         Respondent.

                                NOTICE OF APPEAL

        Respondent Ron Neal gives notice of his appeal to the United States Court of

  Appeals for the Seventh Circuit of this Court’s September 30, 2019, order and

  judgment granting a conditional writ of habeas corpus to Petitioner John Myers.

                                               Respectfully submitted,

                                               CURTIS T. HILL, JR.
                                               Attorney General

                                               /s/ Jesse R. Drum
                                               Jesse R. Drum
                                               Supervising Deputy Attorney General

                                               Attorneys for Respondent

                                               Office of the Attorney General
                                               Indiana Government Center South
                                               302 West Washington St., Fifth Floor
                                               Indianapolis, IN 46204-2770
                                               (317) 234-7018
                                               Jesse.Drum@atg.in.gov
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 7 of 165 PageID #: 1249




                            CERTIFICATE OF SERVICE

         I certify that I electronically filed the foregoing document through the
  CM/ECF system on October 30, 2019. I also certify that all participants in the case
  are registered CM/ECF users and that the following person will be served through
  the CM/ECF system:

        Marie F. Donnelly
        mfdonnelly05@gmail.com

                                               /s/ Jesse R. Drum
                                               Jesse R. Drum




                                           2
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 8 of 165 PageID #: 1250




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

  JOHN MYERS,                                           )
                                                        )
                                 Petitioner,            )
                                                        )
                            v.                          )       No. 1:16-cv-02023-JRS-DML
                                                        )
  SUPERINTENDENT, Indiana State Prison,                 )
                                                        )
                                 Respondent.            )

            ORDER GRANTING PETITION FOR A WRIT OF HABEAS CORPUS

         Petitioner John Myers filed a petition for a writ of habeas corpus pursuant to 28 U.S.C.

  § 2254 in this Court challenging his murder conviction. A jury convicted Mr. Myers of murder in

  Morgan County, Indiana in 2006. His conviction was affirmed by the Indiana Court of Appeals.

  He then challenged his conviction in state post-conviction proceedings but was unsuccessful. Mr.

  Myers now seeks a writ of habeas corpus, arguing that his counsel provided ineffective assistance

  during trial, the State presented false evidence, and the State withheld exculpatory evidence.

         The record presented in this case is massive, involving several thousand pages of grand

  jury proceedings, trial transcripts, state post-conviction transcripts, and exhibits from those

  proceedings. The parties’ briefing spans three hundred pages. The Court’s lengthy ruling is the

  product of this record.

         After reviewing the record and the parties’ briefs in detail, the Court concludes that Mr.

  Myers received ineffective assistance of counsel at trial in violation of his Sixth Amendment rights.

  Most notably, Mr. Myers’s counsel made false statements to the jury during opening arguments,

  which counsel admitted to the Indiana Supreme Court in a subsequent attorney disciplinary

  proceeding. He also failed to object to two significant categories of evidence that should not have



                                                   1
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 9 of 165 PageID #: 1251




  been presented to the jury. In the end, these serious errors all but destroyed the defense that trial

  counsel presented to the jury and tainted the entire trial.

          In denying Mr. Myers’s ineffective-assistance-of-counsel claim, the Indiana Court of

  Appeals unreasonably applied clearly established Federal law as determined by the United States

  Supreme Court in Strickland v. Washington, 466 U.S. 668 (1984), and Wiggins v. Smith, 539 U.S.

  510 (2003). When these standards are correctly applied, they reveal that Mr. Myers’s counsel’s

  errors “so undermined the proper functioning of the adversarial process that the trial cannot be

  relied on as having produced a just result.” Strickland, 466 U.S. at 686.

          A federal habeas court “will not lightly conclude that a State’s criminal justice system has

  experienced the ‘extreme malfunctio[n]’ for which federal habeas relief is the remedy.” Burt v.

  Titlow, 571 U.S. 12, 20 (2013) (alteration in original) (citation omitted). But this case presents a

  rare instance where this has occurred. Accordingly, Mr. Myers’s petition for a writ of habeas

  corpus is GRANTED. A writ of habeas corpus shall issue ordering Mr. Myers’s release from

  custody unless the State elects to retry Mr. Myers within 120 days of the entry of Final Judgment

  in this action.

          A new trial will likely come only at considerable cost—to the State, yes, but, more

  important, to the victim’s family and community still wounded by their tragic loss. Such costs do

  not enter into the constitutional analysis; and yet, the Court cannot help but express its empathy

  for those who must bear them for the sake of our Constitution and its protections.

                                        I.     BACKGROUND

          The factual background necessary to understand Mr. Myers’s claims is extensive. The

  Indiana Court of Appeals summarized much of the factual and procedural background in its

  opinion denying Mr. Myers post-conviction relief. The Court will set out that background here in



                                                     2
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 10 of 165 PageID #: 1252




   full and will discuss the factual background necessary to understand each of Mr. Myers’s claims

   in Part II below.

          On appeal from the denial of post-conviction relief, the Indiana Court of Appeals

   summarized the relevant factual and procedural history as follows:

          The facts underlying Myers’ conviction were set forth as follows in th[e] [Indiana
          Court of Appeals’] opinion arising out of his direct appeal:

               In the spring of 2000, John Myers II lived approximately seven tenths of
               a mile from the intersection of North Maple Grove Road and West Maple
               Grove Road, at 1465 West Maple Grove Road, north of Bloomington in
               Monroe County. Myers was on vacation from work the week of May 29
               through June 2.

               On the morning of May 31, 2000, Jill Behrman, an accomplished bicyclist
               who had just completed her freshman year at Indiana University, left her
               Bloomington home to take a bicycle ride. She logged off of her home
               computer at 9:32 a.m. Behrman did not report to the Student Recreational
               Sports Center, where she was scheduled to work from noon to 3:00 p.m.
               that day, nor did she appear at a postwork lunch scheduled with her father
               and grandparents. Following nationwide search efforts, Behrman’s
               remains were ultimately discovered on March 9, 2003, in a wooded area
               near the intersection of Warthen and Duckworth Roads in Morgan County.
               The cause of her death was ruled to be a contact shotgun wound to the
               back of the head.

               With respect to the events surrounding Behrman’s disappearance, one
               report indicated that a young woman matching Behrman’s description was
               seen riding her bicycle north of Bloomington on North Maple Grove Road
               at approximately 10:00 a.m. the morning of May 31. A tracking dog later
               corroborated this report. While another report placed Behrman south of
               Bloomington at 4700 Harrell Road at approximately 9:38 a.m., some
               authorities later discounted this report due to her log-off time of 9:32 a.m.
               and the minimum fourteen minutes it would take to bicycle to Harrell
               Road. The tracking dog did not detect Behrman’s scent trail south of
               Bloomington.

               At approximately 8:30 a.m. on the morning of May 31, 2000, in the North
               Maple Grove Road area, a witness saw a white “commercial looking” Ford
               van without identification on its doors or sides drive slowly past his
               driveway on North Maple Grove Road, heading south. Two men were
               inside the van. This witness saw the van two additional times that morning



                                                    3
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 11 of 165 PageID #: 1253




            by approximately 9:00 a.m. and later identified the van as “exactly like” a
            Bloomington Hospital van.

            At some point before noon on May 31, 2000, another witness saw a bicycle
            later determined to be Behrman’s lying off of the east side of North Maple
            Grove Road near the intersection of North Maple Grove Road and West
            Maple Grove Road. The location of the bicycle was approximately one
            mile from Myers’ residence and ten and one-half miles from Behrman’s
            house.

            On May 31, the date of Behrman’s disappearance, two witnesses
            separately noted that the windows in Myers’ trailer were covered, which
            was unusual. One of these witnesses also observed that Myers’ car was
            parked fifty yards from its normal location and remained out of sight from
            the road for approximately three days. Myers told this witness that he had
            parked his car in that secluded spot because he did not want anyone to
            know he was home.

            Myers’ account of his activities during his vacation week of May 29
            through June 2 was reportedly that he was “here and there.” Myers’
            employer at the time was the Bloomington Hospital warehouse, where he
            had access to two white panel Ford vans. Besides being “here and there,”
            Myers indicated that he had been mostly at home, that he had gone to a
            gas station, and that he had gone to Kentucky Kingdom but found it was
            closed. Myers additionally stated that he and his girlfriend, Carly
            Goodman, had cancelled their plans to go to Myrtle Beach, South
            Carolina, and to Kings Island, Ohio, that week. Phone calls made from
            Myers’ trailer on May 31 were at the following times: 9:15 a.m.; 9:17 a.m.;
            9:18 a.m.; 10:37 a.m.; 10:45 a.m.; and 6:48 p.m. [Mr. Myers made these
            calls.] The calls were to drive-in theaters and various state parks.

            Myers was reportedly almost hysterical on May 31 and spoke of leaving
            town and never coming back. Myers’ aunt, Debbie Bell, observed that
            Myers had been very depressed in the preceding month and believed that
            this was due to problems with his girlfriend. In late April 2000, Myers had
            called Bell because he had been having problems with his girlfriend and
            felt like “a balloon full of hot air about to burst.”

            Carly Goodman was Myers’ girlfriend beginning in approximately late
            October 1999. In March of 2000, Myers took Goodman for a long drive
            through Gosport, “over a bridge where there was a creek and into some
            woods.” Myers pulled his car into a clearing in the woods where the two
            of them argued, which scared Goodman. Although it was nighttime,
            Goodman observed the appearance of this clearing from the car’s
            headlights. In late April or early May of 2000, Goodman broke off her



                                                4
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 12 of 165 PageID #: 1254




            relationship with Myers. Goodman denied that she and Myers had ever
            made plans to go to Myrtle Beach or to Kings Island the week of May 29.

            On June 5, 2000, Bell again spoke with Myers. Myers mentioned that a
            girl had been abducted in the area, and he was afraid he would be blamed
            for it. Myers further stated that the girl’s bicycle had been found about a
            mile from his house and that “they blame [him] for everything.” Myers
            additionally asserted, “[T]hey haven’t found her body yet” and guessed
            that the girl was dead. In that same conversation, Myers indicated that he
            had been stopped by a roadblock and was “scared” of roadblocks, but he
            later changed his mind, laughed, and said he was not really “scared.”

            Following a tip due to this conversation, on June 27, 2000, Detective Rick
            Crussen of the Bloomington Police Department interviewed Jodie [Myers]
            and Myers’ father, John Myers Sr., at their residence at 3909 West Delap
            Road. The following day, Detective Crussen interviewed Myers.

            On June 27, 2000, immediately after Detective Crussen interviewed
            Myers’ parents and the day before he interviewed Myers, Myers called his
            grandmother, Betty Swaffard, and asked to borrow $200. Myers told
            Swaffard he was unable to come to her house for the money because there
            were roadblocks on Maple Grove Road, and he did not want to leave his
            home. Myers additionally stated that he was a suspect in the Jill Behrman
            disappearance. Myers did not come to Swaffard’s home for the money.

            In July 2000, Bell noticed that John Myers Sr. was unusually nervous and
            agitated when in Myers’ presence. Sometime in approximately August of
            2000, Myers’ brother, Samuel, who owned a twelve-gauge shotgun and
            had stored it at his parents’ house on Delap Road since approximately
            1997, noted that the gun was missing.

            Myers raised the topic of Behrman’s disappearance multiple times and in
            multiple contexts following her disappearance. Before Detective Crussen
            interviewed him, Myers falsely stated to his Bloomington Hospital
            supervisor that police had questioned him in connection with Behrman’s
            disappearance because her bicycle was found close to his home. Also in
            June of 2000, Myers stated to a co-worker that he wondered whether
            authorities had investigated a barn in a field located on Bottom Road off
            of Maple Grove Road. Additionally, some weeks after Behrman
            disappeared, Myers told another co-worker during a delivery run that
            Behrman’s bicycle was found in his neighborhood, and that Behrman was
            probably abducted near that site. Later in 2000 or 2001, while driving with
            his then-girlfriend, Kanya Bailey, Myers directed Bailey’s attention to a
            location a short distance from his mother’s residence and stated he had
            found Behrman’s bicycle there.



                                                5
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 13 of 165 PageID #: 1255




            In the late spring to late summer of 2001, Myers again raised the topic of
            Behrman’s disappearance with another co-worker. As the two were
            driving on Bottom and Maple Grove Roads, Myers pointed out where he
            lived and stated that Behrman’s bicycle had been found close to where he
            used to live. A short time later, while on Maple Grove Road, Myers stated
            that if he was ever going to hide a body he would hide it in a wooded area
            up “this way,” pointing north. On another occasion, Myers stated to this
            co-worker that he knew of someone in Florida who had Behrman’s
            identification card or checkbook.

            Sometime in November or December of 2001, Myers raised the topic of
            Behrman’s disappearance with a family member, indicating his bet that
            Behrman would be found in the woods. During this conversation, Myers
            further indicated his familiarity with the Paragon area and with Horseshoe
            Bend, where he liked to hunt.

            Also in 2001, Myers stated to his mother, Jodie, that he had been fishing
            in a creek and had found a pair of panties and a bone in a tree. Jodie
            suggested that this might be helpful in the Behrman case, and Myers
            agreed to call the FBI. FBI Agent Gary Dunn later returned the call and
            left a message. Myers told Jodie that they should save the answering
            machine tape in case they were questioned.

            Sometime in 2002, Wendy Owings confessed to Behrman’s murder,
            claiming that she, Alicia Sowders-Evans, and Uriah Clouse struck
            Behrman with a car on Harrell Road, stabbed her with a knife in her chest
            and heart, wrapped her body in plastic tied with bungee cords, and
            disposed of her body in Salt Creek. In September 2002, authorities drained
            a portion of Salt Creek. They found, among other things, a knife, a bungee
            cord, and two sheets of plastic. Owings later recanted her confession.

            On March 27, 2002, Myers, who at the time was in the Monroe County
            Jail on an unrelated charge, told Correctional Officer Johnny Kinser that
            he had found some letters in some food trays one morning that he believed
            Kinser should look at, apparently in connection with the Behrman
            disappearance. Myers said he felt bad about what had happened to that
            “young lady” and that he wished to help find her if he could. Myers
            additionally compiled a list of places potentially providing clues to
            Behrman’s location. Indiana State Police Trooper James Minton
            investigated the list, including gravel pits off of Texas Ridge Road
            between Stinesville and Gosport. A route from Gosport to the intersection
            of Warthen and Duckworth Roads in Morgan County passes by Horseshoe
            Bend.

            On March 9, 2003, Behrman’s remains were discovered by a hunter in a
            wooded area near the intersection of Warthen and Duckworth Roads in

                                                6
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 14 of 165 PageID #: 1256




            Morgan County approximately thirty-five to forty yards from a clearing in
            the timber north of Warthen Road. Authorities recovered approximately
            half of the bones in Behrman’s skeleton. No soft tissue remained. Six rib
            bones were among the bones missing from her skeleton. There was no
            evidence of stab or knife wounds, nor was there evidence of blunt force
            trauma. Investigators recovered a shotgun shell wadding from the scene,
            as well as 380 number eight shot lead pellets. The wadding found at the
            scene was typical of a twelve-gauge shotgun shell wadding. The cause of
            Behrman’s death was ruled to be a contact shotgun wound to the back of
            the head. Scattered skull fragments and the presence of lead pellets in a
            variety of places, together with certain soil stains consistent with body
            decomposition, suggested that after being shot, Behrman’s body had come
            to rest and had decomposed at the spot where it was found. No clothing
            was found at the scene. There is nothing in the record to clarify whether
            Behrman’s clothing, if it had been left at the scene, would or would not
            have completely disintegrated prior to her body being found.

            In March 2003, Myers told another co-worker, who had brought a
            newspaper to work announcing the discovery of Behrman’s remains, that
            the woods pictured in the newspaper article looked familiar to him, and
            that he had hunted there before. According to this co-worker, the woods
            pictured in the newspaper article did not appear distinctive. Myers also
            stated that it was good that Behrman had been found and that he was
            surprised that he had not been contacted because he knew the people who
            police thought had committed the crime. Myers knew Wendy Owings,
            who had falsely confessed to the crime, as well as Uriah Clouse and Alicia
            Sowders-Evans. Myers had a “cocky” tone of voice when he made these
            comments, according to the co-worker.

            More than a year later, in November 2004, Myers called his grandmother,
            Swaffard. Myers, who was upset and stated that he needed time to himself,
            said to Swaffard, “Grandma, if you just knew the things that I’ve got on
            my mind. [I]f the authorities knew it, I’d be in prison for the rest of my
            life.” Myers further stated that his father, John Myers Sr., “knew” and had
            “[taken] it to the grave with him.” Subsequently, when Myers arrived at
            Swaffard’s house, he said with tears in his eyes, “Grandma, I wish I wasn’t
            a bad person. I wish I hadn’t done these bad things.”

            Indiana State Police Detectives Tom Arvin and Rick Lang interviewed
            Myers again on May 2, 2005. During this taped interview, Myers denied
            having told anyone in his family that he was “scared” of the roadblocks or
            that he had talked to anyone besides the police about the case. Also in May
            of 2005, Myers, who was again in the Monroe County Jail on an unrelated
            charge, mentioned to his bunkmate that the state police were investigating
            him because Behrman’s bicycle had been found in the vicinity of his
            house. Myers made approximately three or four references to Behrman’s

                                                7
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 15 of 165 PageID #: 1257




                 bicycle and was nervous and pacing at the time. During that conversation,
                 Myers, who was also angry, made reference to the “bitch,” and stated to
                 this bunkmate, “[I]f she [referring to Behrman] wouldn’t have said
                 anything, . . . none of this would have happened.”

                 On February 17, 2006, Detective Lang took Goodman on a thirty-six-mile
                 drive north of Myers’ home on Maple Grove Road and into rural Morgan
                 County. Goodman recognized a clearing in the woods near the corner of
                 Warthen and Duckworth Roads, approximately thirty-five to forty yards
                 from where Behrman’s remains were discovered, as the place that Myers
                 had driven her in March 2000.

             Myers v. State, 887 N.E.2d 170, 176-80 (Ind. Ct. App. 2008) [(“Myers I”)]
             (footnotes and citations to the record omitted), trans. denied.

   Myers v. State, 33 N.E.3d 1077, 1083-88 (Ind. Ct. App. 2015) (footnote omitted) (“Myers II”). 1

             Various law enforcement agencies began investigating Ms. Behrman’s disappearance after

   she was reported missing, including the Bloomington Police Department and the Indiana State

   Police and agencies from surrounding counties. Agent Gary Dunn of the Federal Bureau of

   Investigation (“FBI”) became involved in the search for Ms. Behrman on June 4, 2000, and was

   the lead investigator until his retirement in January 2003. Ms. Behrman’s remains were discovered

   in March 2003. From this time through trial, Indiana State Police Detectives Rick Lang and Tom

   Arvin lead the investigation.

             Mr. Myers was indicted by a grand jury for murder in April 2006. A twelve-day jury trial

   began on October 16, 2006. Mr. Myers was found guilty and sentenced to sixty-five years’

   imprisonment. Mr. Myers’s conviction was affirmed on direct appeal. See Myers I, 887 N.E.2d

   at 197.




   1
     The Indiana Court of Appeals in Myers I stated that Mr. Myers’s mother, Jodie Myers, made the phone calls from
   Mr. Myers’s trailer the day Ms. Behrman disappeared. But in Myers II, the Indiana Court of Appeals recognized that
   this was incorrect. 33 N.E.3d at 1085 n.1. It is undisputed that Mr. Myers made these calls, and thus the Court altered
   the above recitation of the facts to so reflect.

                                                             8
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 16 of 165 PageID #: 1258




          Mr. Myers petitioned for post-conviction relief in state court. The state post-conviction

   court denied relief. The Indiana Court of Appeals affirmed the denial of post-conviction relief.

   See Myers II, 33 N.E.3d at 1083. Mr. Myers filed a petition to transfer with the Indiana Supreme

   Court, and it denied transfer on November 10, 2015. See Myers v. State, 40 N.E.3d 858 (Ind.

   2015). He then filed the instant petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

   The parties have submitted five briefs, and Mr. Myers’s habeas petition is now ripe for ruling.

                                     II.     LEGAL STANDARDS

          A federal court may grant habeas relief only if the petitioner demonstrates that he is in

   custody “in violation of the Constitution or laws . . . of the United States.” 28 U.S.C. § 2254(a).

   The Antiterrorism and Effective Death Penalty Act (“AEDPA”) of 1996 directs how the Court

   must consider petitions for habeas relief under § 2254. “In considering habeas corpus petitions

   challenging state court convictions, [the Court’s] review is governed (and greatly limited) by

   AEDPA.” Dassey v. Dittmann, 877 F.3d 297, 301 (7th Cir. 2017) (en banc) (citation and quotation

   marks omitted). “The standards in 28 U.S.C. § 2254(d) were designed to prevent federal habeas

   retrials and to ensure that state-court convictions are given effect to the extent possible under law.”

   Id. (citation and quotation marks omitted).

          A federal habeas court cannot grant relief unless the state courts’ adjudication of a federal

   claim on the merits:

          (1) resulted in a decision that was contrary to, or involved an unreasonable
          application of, clearly established Federal law, as determined by the Supreme Court
          of the United States; or

          (2) resulted in a decision that was based on an unreasonable determination of the
          facts in light of the evidence presented in the State court proceeding.

   28 U.S.C. § 2254(d).




                                                     9
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 17 of 165 PageID #: 1259




          “The decision federal courts look to is the ‘last reasoned state-court decision’ to decide the

   merits of the case, even if the state’s supreme court then denied discretionary review.” Dassey,

   877 F.3d at 302 (quoting Johnson v. Williams, 568 U.S. 289, 297 n.1 (2013)). “Deciding whether

   a state court’s decision ‘involved’ an unreasonable application of federal law or ‘was based on’ an

   unreasonable determination of fact requires the federal habeas court to train its attention on the

   particular reasons—both legal and factual—why state courts rejected a state prisoner’s federal

   claims, and to give appropriate deference to that decision[.]” Wilson v. Sellers, 138 S. Ct. 1188,

   1191-92 (2018) (citation and quotation marks omitted). “This is a straightforward inquiry when

   the last state court to decide a prisoner’s federal claim explains its decision on the merits in a

   reasoned opinion.” Id. “In that case, a federal habeas court simply reviews the specific reasons

   given by the state court and defers to those reasons if they are reasonable.” Id.

          “For purposes of § 2254(d)(1), an unreasonable application of federal law is different from

   an incorrect application of federal law.” Harrington v. Richter, 562 U.S. 86, 101 (2011). “A state

   court’s determination that a claim lacks merit precludes federal habeas relief so long as fairminded

   jurists could disagree on the correctness of the state court’s decision.” Id. “If this standard is

   difficult to meet, that is because it was meant to be.” Id. at 102. “The issue is not whether federal

   judges agree with the state court decision or even whether the state court decision was correct.

   The issue is whether the decision was unreasonably wrong under an objective standard.” Dassey,

   877 F.3d at 302. “Put another way, [the Court] ask[s] whether the state court decision ‘was so

   lacking in justification that there was an error well understood and comprehended in existing law

   beyond any possibility for fairminded disagreement.’” Id. (quoting Richter, 562 U.S. at 103).

   “The bounds of a reasonable application depend on the nature of the relevant rule. The more

   general the rule, the more leeway courts have in reaching outcomes in case-by-case



                                                    10
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 18 of 165 PageID #: 1260




   determinations.” Schmidt v. Foster, 911 F.3d 469, 477 (7th Cir. 2018) (en banc) (citation and

   quotation marks omitted).

                                                III.      DISCUSSION

               Mr. Myers raises three constitutional claims in his habeas petition: (1) trial counsel 2

   provided ineffective assistance in violation of the Sixth Amendment; (2) the State violated his due

   process rights by presenting false evidence to the jury; and (3) the State violated his due process

   rights by failing to disclose all exculpatory evidence. The respondent maintains that Mr. Myers is

   not entitled to habeas relief on any of these claims. The Court concludes that Mr. Myers is entitled

   to relief on his ineffective-assistance-of-counsel claim, and thus the Court will not reach his other

   two claims.

            A criminal defendant has a right under the Sixth Amendment to effective assistance of

   counsel. See Strickland, 466 U.S. at 687. For a petitioner to establish that “counsel’s assistance

   was so defective as to require reversal,” he must make two showings: (1) that counsel rendered

   deficient performance that (2) prejudiced the petitioner. Id. “This inquiry into a lawyer’s

   performance and its effects turns on the facts of the particular case, which must be viewed as of

   the time of counsel’s conduct.” Laux v. Zatecky, 890 F.3d 666, 673-74 (7th Cir. 2018) (citation

   and quotation marks omitted). “As for the performance prong, because it is all too easy to conclude

   that a particular act or omission of counsel was unreasonable in the harsh light of hindsight,

   Strickland directs courts to adopt a strong presumption that counsel’s conduct falls within the wide

   range of reasonable professional assistance.” Id. at 674 (citation and quotation marks omitted).


   2
     Mr. Myers was represented by Patrick Baker, Hugh Baker, and Mike Keifer. The Court will use the term “trial
   counsel” and the pronoun “he” to refer to all three attorneys but will refer to the attorneys by name when appropriate
   or necessary. Patrick Baker and Hugh Baker represented Mr. Myers during trial, with Patrick Baker serving as lead
   counsel. Mike Keifer only entered an appearance to read the grand jury transcripts. He testified during the post-
   conviction hearing that he read no more than half of the grand jury transcripts and shared comments on them and that
   he may have assisted with the jury questionnaires, but he declined Patrick Baker’s offer to assist with trial because he
   did not have time. See PCR Tr. 1071-73.

                                                             11
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 19 of 165 PageID #: 1261




   “The prejudice prong requires the defendant or petitioner to ‘show that there is a reasonable

   probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

   been different.’” Id. (quoting Strickland, 466 U.S. at 694).

          The Indiana Court of Appeals in Myers II resolved several of the instances where Mr.

   Myers asserted his counsel provided ineffective assistance by addressing only one of the two

   Strickland prongs. In these instances, this Court reviews the unaddressed prong de novo rather

   than through AEDPA’s deferential lens. See Harris v. Thompson, 698 F.3d 609, 625 (7th Cir.

   2012) (“[When] the state courts address one prong of the two-prong Strickland v. Washington test

   for ineffective assistance of counsel[] but not the other[,] . . . federal courts apply AEDPA

   deference to the prong the state courts reached but review the unaddressed prong de novo.”);

   Sussman v. Jenkins, 636 F.3d 329, 350 (7th Cir. 2011) (“[I]f a state court does not reach either the

   issue of performance or prejudice on the merits, then “federal review of this issue ‘is not

   circumscribed by a state court conclusion,’ and our review is de novo.” (citation and quotation

   marks omitted)); see also Porter v. McCollum, 558 U.S. 30, 38 (2009); Rompilla v. Beard, 545

   U.S. 374, 390 (2005).

          The Indiana Court of Appeals in Myers II assessed each allegation of ineffective assistance

   individually, denying it on either the performance prong, the prejudice prong, or both. But as

   discussed in further detail below, if counsel rendered deficient performance in multiple respects,

   the prejudice from each error cannot be adjudged in isolation. See Hooks v. Workman, 689 F.3d

   1148, 1188 (10th Cir. 2012) (noting that resolving each allegation of ineffective assistance on

   prejudice grounds is “not . . . sufficient to dispose of [an ineffective assistance] claim because a

   further analysis of ‘cumulative prejudice’ [is] necessary”). The prejudice inquiry requires the

   Court to “evaluate the totality of the available . . . evidence—both that adduced at trial and the



                                                   12
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 20 of 165 PageID #: 1262




   additional available evidence that adequate counsel would have procured.” Harris, 698 F.3d at

   648. “The ‘predictive judgment’ [required by Strickland’s prejudice analysis] does not depend ‘on

   the notion that a single item of omitted evidence . . . would require a new hearing.’” Id. (quoting

   Williams v. Taylor, 529 U.S. 362, 397 (2000)). Instead, the Court “ must assess ‘the totality of the

   omitted evidence’ under Strickland rather than the individual errors,” Washington v. Smith, 219

   F.3d 620, 634-35 (7th Cir. 2000) (quoting Strickland, 466 U.S. at 695), and determine whether

   trial counsel’s unprofessional errors prejudiced the defense, id. (citation and quotation marks

   omitted).

          Accordingly, the Court will not assess each allegation of ineffective assistance in isolation.

   Instead, the Court will first determine whether trial counsel’s performance was deficient in each

   of the ways alleged by Mr. Myers. The Court will then consider whether the cumulative impact

   of all trial counsel’s errors prejudiced Mr. Myers.

   A.     Deficient Performance

          Mr. Myers contends that trial counsel provided deficient performance in thirteen different

   ways. Ultimately, the Court concludes that trial counsel’s performance was deficient in three

   respects: he made two false statements to the jury during opening, he failed to object to

   inadmissible bloodhound evidence, and he failed to object to evidence that Ms. Behrman was raped

   before she was murdered. In the end, the cumulative prejudice flowing from these errors is

   sufficient to entitle Mr. Myers to relief. Therefore, the Court need not definitively decide two of

   the allegations of deficient performance.      Nevertheless, all thirteen allegations of deficient

   performance, including those not ultimately decided, are discussed in turn.




                                                    13
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 21 of 165 PageID #: 1263




           1.       Presentation of Mr. Myers’s Interview with Law Enforcement

           Mr. Myers first argues that trial counsel’s performance was deficient for failing to present

   a portion of his interview by law enforcement to the jury. The Court begins with how and what

   portions of Mr. Myers’s interview were presented to the jury.

           Mr. Myers was twice interviewed by law enforcement regarding Ms. Behrman’s murder

   on May 2, 2005, for a total of five hours. The first portion of this interview, conducted by Detective

   Lang and Detective Arvin, occurred before Mr. Myers was arrested for an unrelated offense (the

   “pre-arrest interview”). After he was arrested and booked into jail, the interview continued with

   those two detectives and Detective Heck (the “post-arrest interview”). The parties and trial judge

   discussed this interview and the redaction of it on several occasions throughout the trial. See, e.g.,

   Trial Tr. 407-09, 1391-96, 1861-69, 2314-18. 3 Ultimately, a redacted portion of the pre-arrest

   interview was played for the jury. See id. at 2390; Trial Ex. 96B. But the jury did not hear any

   portion of the post-arrest interview.

           During both the pre- and post-arrest interviews, Mr. Myers consistently denied any

   involvement in Ms. Behrman’s murder and disclaimed any knowledge of it. The jury heard many

   of these denials during the portions of the pre-arrest interview played during trial. For example,

   the jury heard Mr. Myers state he does not have “a clue” about the case, Trial Ex. 96B at 13; that

   he has “never . . . been around any of this,” has “no knowledge of [it],” and that if he did he “would

   be more than happy” to tell them about it, id. at 89; when asked about his DNA, that they would

   “not find any of [his] DNA anywhere because [he has] got nothing to do with [it],” id. at 91; and,

   even though detectives pretended to have a letter from Mr. Myers’s father stating that Mr. Myers


   3
     The Court uses the following citation format throughout this Order: “Trial Tr.” – Trial Transcripts; “Trial Ex.” –
   State’s Trial Exhibit; “D. Trial Ex.” – Defendant’s Trial Exhibit; “DA App.” – Direct Appeal Appendix; “PCR Tr.” –
   Post-Conviction Hearing Transcript; “PCR Ex.” – Post-Conviction Exhibit; “GJ Tr.” – Grand Jury Transcript
   (admitted as PCR Ex. 248); “GJ Ex.” – Grand Jury Exhibit (admitted as PCR Ex. 244).

                                                           14
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 22 of 165 PageID #: 1264




   confessed to him, Mr. Myers denied confessing to his father because he “didn’t have anything to

   do with the Behrman case and [has] no knowledge other than what [he] ha[d] seen in the

   newspapers and what [he] ha[d] heard [as] street rumor,” id. 91-92.

           Because trial counsel agreed not to submit any of the post-arrest interview to the jury, they

   did not hear any of Mr. Myers’s denials during that interview. Mr. Myers argues that trial counsel

   provided deficient performance by agreeing not to redact and present the post-arrest interview to

   the jury. He maintains that this was the “most exculpatory” portion of the interview because it

   contains “ten denials” of his involvement in Ms. Behrman’s murder. Filing No. 9 at 24.

           Mr. Myers indeed continued to assert his innocence throughout the post-arrest interview.

   For example, after the detectives told Mr. Myers they were going to test his DNA against evidence

   they had recovered, Mr. Myers asked if he would get to leave after the DNA “comes back and

   proves that I’m telling the truth here.” PCR Ex. 305A at 139. Later during the post-arrest

   interview, Mr. Myers continued to assert his innocence, stating “I didn’t kill Jill Behrman and I

   have no involvement with Jill Behrman . . . I don’t know how to convince you of that,” id. at 204,

   and “I hate being a broken record for you all but I don’t . . . not only was I not involved but my

   knowledge is . . . at zero,” id. at 229.

           The parties had multiple discussions about the May 2 interview and redacting it for the jury

   during the trial. These discussions provide necessary context for understanding the Indiana Court

   of Appeals’ decision on this allegation of deficient performance and Mr. Myers’s arguments as to

   why it was flawed. At the outset of trial, it appears trial counsel did not realize that certain

   statements the State attributed to Mr. Myers were from the May 2 interview. See Trial Tr. 407.

   This is supported by the State’s representation that trial counsel was instructed by the trial judge

   to redact the statement but had not yet done so. See id. at 408. The trial judge asked Patrick Baker



                                                    15
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 23 of 165 PageID #: 1265




   whether he had redacted the statement, and although he responded “[i]n part,” he immediately

   clarified that he was referring to “what we addressed here today,” which was very little, if any, of

   the statement. Id. at 409.

          On the morning of the fifth day of trial, Friday, October 20, 2006, the parties again

   discussed the redaction of the May 2 interview because the State had filed a motion to impose a

   deadline on trial counsel to redact the interview. See Trial Tr. 1391. After some initial confusion

   by trial counsel as to whether he had “the entire” statement, trial counsel acknowledged that he

   did. Id. at 1394-95. Trial counsel informed the trial court that the redaction would be complete

   on the following Monday morning, October 23. Id. at 1396.

          On the morning of October 23, Hugh Baker informed the trial court that he “spent all day

   yesterday reviewing the statement of . . . the defendant,” and he would have the proposed

   redactions complete “by noon” or “certainly by the end of the day.” Id. at 1861. Hugh Baker

   forewarned the trial court that he found much of the interview objectionable; for example, he

   pointed out that “there are numerous numerous pages where the interrogator is not asking questions

   but is simply engaging in . . . psycho babble, attempting to extricate a confession.” Id. at 1862.

   After Hugh Baker said the interview was 246 pages, the State interjected that an agreement had

   been reached with Patrick Baker that they would stop at page 136 (i.e., the end of the pre-arrest

   interview). Id. at 1863. Patrick Baker stated that he made no such agreement. Id. The trial judge

   then questioned why they would spend time redacting the pages after page 136 if they were only

   presenting up through page 136, to which Hugh Baker responded, “we probably can live with

   that.” Id. at 1864.

          Hugh Baker elaborated on his decision to not present any of the post-arrest interview: “I’ve

   reviewed the [interview] carefully because I wanted to look at the number of times that the



                                                   16
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 24 of 165 PageID #: 1266




   Defendant denied being involved in this and . . . the tactics used.” Id. He then explained that as

   long as he could question Detective Lang how long the entire interview lasted, he did not need to

   present the specific contents of the post-arrest interview. Id. at 1865-68; see also id. at 2317 (trial

   counsel arguing to the trial court, “I don’t think it’s misleading that the exact questioning [during

   the post-arrest interview] is redacted. The time period is what is crucial here.”). The trial court

   suggested that if they only presented the pre-arrest interview, the length of the post-arrest interview

   was irrelevant. Id. at 1868-69. In the end, Hugh Baker agreed with the trial court that he would

   focus on the first 136 pages, and the trial court would “hear objections if you start drilling into

   other stuff.” Id. at 1869.

          Despite this conversation, trial counsel began its cross-examination of Detective Arvin by

   asking him the length of the full interview. Detective Arvin testified, “there were two interviews

   that I was present for. The first one was approximately an hour and a half maybe. And the other

   one was probably an hour, hour and fifteen minutes.” Id. at 2211. Although Detective Arvin

   underestimated the total length of the two interviews (which was approximately five hours), he

   alerted the jury to the fact that there were two interviews that together lasted substantially longer

   than the interview the jury would hear.

          Detective Arvin’s testimony led the State to file a motion in limine on the morning of

   October 25. The State moved to prohibit, among other things, references to the length of the

   interview since the post-arrest interview would not be presented to the jury. Id. at 2314-15. After

   some discussion, the trial court granted the motion, and instructed trial counsel to “frame your

   questions focusing on not specific time periods but the interview took [a] long time,” thus allowing

   trial counsel to say that it went on for a “very long time,” but “without specifying five hours.” Id.

   at 2318.



                                                     17
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 25 of 165 PageID #: 1267




          Again, Mr. Myers maintains that trial counsel provided deficient performance by agreeing

   to not present the post-arrest interview to the jury. The Indiana Court of Appeals addressed this

   claim on the merits in Myers II, concluding that trial counsel’s performance was not deficient nor

   was Mr. Myers prejudiced by it. It found, in relevant part:

          We have reviewed both the redacted and unredacted interrogation, and Myers has
          not established either deficient performance or prejudice stemming from the
          redaction of the post-arrest interview. The post-arrest interview contained several
          long monologues in which the interviewer attempted to appeal to Myers’ moral
          sensibilities, followed by relatively short responses from Myers. Some of these
          monologues spanned several pages of transcript and made specific reference to
          Myers’ past substance abuse and recovery process. The trial court described the
          post-arrest interview as largely filled with “a lot of irrelevant gibberish” that
          “add[ed] nothing to the factual determination in this case.” Trial Transcript at 26.
          We think this is a fair characterization. Although Myers continued to proclaim his
          innocence in the post-arrest interview, his denials of involvement were merely
          cumulative of his previous statements in the pre-arrest interview, which the jury
          heard. Myers also made statements in the post-arrest interview that the jury could
          have viewed as flippant under the circumstances. For example, at one point, Myers
          stated, “you know, as we’re sitting there talking, I’m thinking cigarettes, I’m
          thinking coffee[.]” PCR Exhibit 305A at 154. It was not deficient performance for
          trial counsel to agree to redact the post-arrest interview in its entirety because it
          could have harmed Myers and, in any event, would have added little, if anything,
          to the pre-arrest interview. For the same reason, Myers was not prejudiced by the
          redaction.

   Myers II, 33 N.E.3d at 1090.

          Mr. Myers contends that the Indiana Court of Appeals’ decision is an unreasonable

   application of Strickland. As an initial matter, Mr. Myers appears correct that trial counsel did not

   review the entire interview until five days into trial. See Filing No. 33 at 20-23. This is, at

   minimum, troubling. But while this failure perhaps informs trial counsel’s approach to the post-

   arrest interview, it is not the core of Mr. Myers’s claim. Rather, his claim is that trial counsel

   provided deficient performance by failing to present the post-arrest interview to the jury. See

   Filing No. 9 at 24.




                                                    18
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 26 of 165 PageID #: 1268




            As to this specific claim, the record reveals that trial counsel agreed to not present the post-

   arrest interview to the jury only after he had reviewed the entire interview. Id. at 1861. Trial

   counsel did so on the basis that he could still question law enforcement regarding the length of

   both interviews. Although the trial court ultimately ruled that such questions were inappropriate,

   id. at 2318, it did so only after trial counsel elicited from Detective Arvin that there were two

   interviews that together were significantly longer than the audio clip the jury would hear, id. at

   2211. Thus, trial counsel’s objective was at least partially achieved.

            In light of the foregoing, it is difficult to see how Mr. Myers has carried his burden to

   establish that the Indiana Court of Appeals’ resolution of the performance prong was an

   unreasonable application of Strickland. 4 As correctly explained by the Indiana Court of Appeals,

   “the post-arrest interview contained several long monologues in which the interviewer attempted

   to appeal to Myers’s moral sensibilities, followed by relatively short response from Myers.” Myers

   II, 33 N.E.3d at 1090; see, e.g., PCR Ex. 305A at 219-27. Mr. Myers is correct that the post-arrest

   interview also contained several additional denials of his involvement with Ms. Behrman’s

   murder, but the Indiana Court of Appeals again correctly observed that “his denials of involvement

   were merely cumulative of his previous statements in the pre-arrest interview, which the jury

   heard.” Myers II, 33 N.E.3d at 1090. Finally, the Indiana Court of Appeals was correct that Mr.

   Myers made statements during the post-arrest interview that the jury may have viewed as flippant,

   such as his statement, “‘you know, as we’re sitting there talking, I’m thinking cigarettes, I’m

   thinking coffee.’” 5 Id. (quoting PCR Ex. 305A at 154); see also, e.g., PCR Ex. 305A at 186.


   4
    To the extent that Mr. Myers argues that his counsel’s failure permitted the State to present a false picture of the May
   2 interview, that argument is addressed below.
   5
    Mr. Myers argues that, had trial counsel’s performance not been deficient, much of the unfavorable portions of the
   post-arrest interview would have been redacted, as was true for the pre-arrest interview. This is undoubtedly true for
   certain portions of the post-arrest interview. For example, the trial court excluded all reference to polygraphs, Trial
   Tr. 331, so such references in the post-arrest interview would not have been presented to the jury. But Mr. Myers

                                                             19
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 27 of 165 PageID #: 1269




            To summarize, Mr. Myers’s trial counsel decided that he need not present the post-arrest

   interview—even though he knew it contained additional denials of involvement that were

   generally helpful, see PCR Tr. 593—so long as he could put before the jury the length of the

   interrogation and the tactics used, which he at least did in part. This allowed him to attack the

   methods used to interrogate Mr. Myers, while not presenting the jury with cumulative denials that

   were mixed in amongst certain unfavorable statements by Mr. Myers and “several long

   monologues,” id., or in trial counsel’s words, “numerous pages . . . [of] psycho babble.” 6 Trial Tr.

   1862. The Indiana Court of Appeals relied on these factors to conclude that trial counsel’s

   performance was not deficient because his approach to the post-arrest interview was a reasonable

   trial strategy.

            The Supreme Court made clear in Strickland that “strategic choices made after thorough

   investigation of law and facts relevant to plausible options are virtually unchallengeable[.]”

   Strickland, 466 U.S. at 690-91; see United States v. Jansen, 884 F.3d 649, 656 (7th Cir. 2018)

   (“Generally when an attorney articulates a strategic reason for a decision, the court defers to that

   choice.” (citation and quotation marks omitted)). Because the record is not inconsistent with its




   does not explain on what basis other unfavorable portions of the post-arrest interview would have been redacted. This
   is true not only for the “I’m thinking cigarettes” comment on which the Indiana Court of Appeals relied, but also
   similarly unfavorable comments. For example, Mr. Myers responded to a lengthy monologue by Detective Heck—
   during which he stated that Mr. Myers’s body language showed he wanted to “get rid” of his burden caused by his
   involvement in Ms. Behrman’s murder—by stating, “My body language wants a cigarette.” PCR Ex. 305A at 186.
   Thus, Mr. Myers has failed to show that the Indiana Court of Appeals was mistaken in concluding that portions of the
   post-arrest interview would not be favorable to Mr. Myers.
   6
     Mr. Myers argues that the Indiana Court of Appeals engaged in post-hoc rationalization of trial counsel’s strategy,
   which is forbidden when assessing counsel’s performance. See Wiggins v. Smith, 539 U.S. 510, 526-27 (2003). Unlike
   in Wiggins, the Indiana Court of Appeals’ recitation is a fair approximation of what the record reveals trial counsel’s
   strategy appeared to be at the time. Of course, counsel’s strategy is not always apparent from the trial records (or their
   post-conviction testimony). But it appears from the trial records that, after reviewing the entire statement, trial counsel
   did not believe that the additional cumulative denials were helpful enough to outweigh exposing the jury to “numerous
   pages . . . of psycho babble.” Trial Tr. 1862. As explained above, trial counsel’s expressed strategy at the time was
   to tell the jury that there were two interviews lasting five hours and was at least partially successful in pursuing this
   strategy.

                                                              20
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 28 of 165 PageID #: 1270




   assessment that trial counsel made a strategic decision not to present the post-arrest interview to

   the jury, the Indiana Court of Appeals did not unreasonably apply Strickland.

          2.      Failure to Object to Testimony and Arguments Regarding the May 2, 2005
                  Interview That Inaccurately Describe the Interview

          Mr. Myers’s second allegation of deficient performance also relates to the May 2, 2005

   interview. He argues that trial counsel failed to object to certain testimony and arguments by the

   State that were “inaccurate and inadmissible.” Filing No. 9 at 26. Specifically, Mr. Myers

   contends that trial counsel should have objected to the following: (1) the State argued during

   opening that Mr. Myers was “nonchalant” during the interview, Trial Tr. 460, and Detective Arvin

   testified that Mr. Myers was “cavalier,” “nonchalant,” and “rehearsed,” during the interview, id.

   at 2207, 2244; (2) Detective Arvin testified that Mr. Myers “never adamantly denied” the crime

   and “never expressly denied it,” id. at 2211-12; and (3) Detective Lang testified that he did not

   expect Mr. Myers to confess during the interview based on his “prior intelligence” and because

   “murder . . . is one of the least [sic] things somebody’s going to confess to,” id. at 2380-81.

          The Indiana Court of Appeals addressed these arguments on the merits in Myers II. It

   “[a]ssum[ed] arguendo that the testimony was objectionable,” but concluded that Mr. Myers could

   not establish prejudice from any of trial counsel’s alleged failures. Myers II, 33 N.E.3d at 1090.

   Because the Indiana Court of Appeals did not address trial counsel’s performance, this Court must

   review it de novo. See Porter, 558 U.S. at 38; Rompilla, 545 U.S. at 390.

          Mr. Myers fails to develop his arguments with respect to these allegations of deficient

   performance. To the extent he points to these statements as part of the prejudice flowing from trial

   counsel’s failure to admit the post-arrest interview, see Filing No. 9 at 26; Filing No. 33 at 25-26,

   trial counsel’s performance was not deficient for the reasons outlined above and thus prejudice

   need not be assessed.     If Mr. Myers meant them to be standalone allegations of deficient

                                                    21
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 29 of 165 PageID #: 1271




   performance, he has not attempted to explain why an objection to any of the above challenged

   statements would have been sustained. This is perhaps why the Indiana Court of Appeals thought

   it easier to resolve these allegations of ineffective assistance on the prejudice prong. Before doing

   so, it noted that the “sum total of [Mr.] Myers’ argument that this testimony was inadmissible is

   contained in . . . [one] conclusory statement in his appellant’s brief” that the “opinion evidence

   offered by [Detective] Arvin was objectionable, irrelevant and prejudicial.” Myers II, 33 N.E.3d

   at 1090 (quotation marks omitted).

          Without further development of these claims, Mr. Myers has failed to demonstrate that the

   challenged statements were objectionable even under de novo review.         He does not explain on

   what legal basis trial counsel should have objected to these statements, nor explained why the

   objections would have been sustained under Indiana law. Hough v. Anderson, 272 F.3d 878, 898

   (7th Cir. 2000) (“An ineffective assistance claim based on a failure to object is tied to the

   admissibility of the underlying evidence. If evidence admitted without objection was admissible,

   then the complained of action fails both prongs of the Strickland test[.]”).          Without such

   development, Mr. Myers has failed to carry his burden to establish that trial counsel’s performance

   was deficient for failing to object to these statements.

          3.      Trial Counsel’s False Statements during Opening Arguments

          Mr. Myers argues that trial counsel provided ineffective assistance by making two false

   statements to the jury during opening arguments. Trial counsel made the following statements that

   Mr. Myers contends were false: (1) shortly after Ms. Behrman disappeared a tracking dog went to

   the home of Ms. Behrman’s co-worker Mr. Hollars, but the police pulled the dog away; and (2)

   Mr. Hollars and Ms. Behrman were seen arguing days before she disappeared.




                                                    22
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 30 of 165 PageID #: 1272




           Understanding this claim requires an understanding of trial counsel’s defense strategy.

   During opening, trial counsel offered two theories for who else may have murdered Ms. Behrman

   and an alibi defense. He referenced these theories throughout trial and during closing argument.

   The first theory (the “Owings theory”) was that Ms. Owings, Ms. Sowders, and Mr. Clouse hit Ms.

   Behrman with a vehicle when they were driving south of Ms. Behrman’s residence while high on

   drugs, then killed her to cover up their crime, placed her body in Salt Creek, and eventually moved

   it to where it was ultimately found three years later. Trial Tr. 471-72. This theory, trial counsel

   argued, was supported by several things, including Ms. Owings’s confession to law enforcement,

   portions of which were corroborated. Id. at 473. Trial counsel maintained that the corroborating

   evidence included that Ms. Behrman was last seen by a high school classmate riding on 4700

   Harrell Road, which was several miles south of her residence, and a significant distance from Mr.

   Myers’s residence, which was several miles north of her residence. Id. at 471-73. This, trial

   counsel said, was “[t]heory number one.” Id. at 474.

           “Theory number two,” trial counsel explained, was that Ms. Behrman’s supervisor at the

   Student Recreational Sports Center (“SRSC”), Mr. Hollars, killed Ms. Behrman. Id. at 474. This

   theory (the “Hollars theory”) was problematic for reasons that are explored in some detail below,

   as trial counsel’s pursuit of this theory pervades several of Mr. Myers’s claims and the Indiana

   Court of Appeals’ resolution of them. At this juncture, it is sufficient to explain that this theory

   was predicated on allegations that Mr. Hollars (who was married to someone else) and Ms.

   Behrman were in a romantic relationship, Ms. Behrman became pregnant, and Mr. Hollars killed

   her to cover it up.

           Lastly, trial counsel offered an alibi defense. The alibi defense was based on phone records

   showing that Mr. Myers was at his residence several miles north of Ms. Behrman’s residence



                                                   23
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 31 of 165 PageID #: 1273




   during the timeframe Ms. Behrman disappeared. See D. Trial Ex. A. Trial counsel argued that if

   Ms. Behrman rode south, the phone records established that it was “absolutely impossible for [Mr.

   Myers] to be involved.” Trial Tr. 475. Establishing that Ms. Behrman rode south also aligned

   with the Owings theory, which alleged that Ms. Owings, Ms. Sowders, and Mr. Clouse hit Ms.

   Behrman with a vehicle when she was riding south of her residence on Harrell Road.

          Trial counsel’s false statements related to the Hollars theory. During opening, Patrick

   Baker introduced the Hollars theory as follows:

          They sent dogs out. They sent dogs out right after the disappearance on May 31st.
          You’ll hear from [Detective] Tom Arvin that a dog followed a scent, went to a
          home of a coworker. Did he go inside? No. He pulled the dog off. Why did he
          pull the dog off? He goes up to the house where the coworker lives, and he calls
          the dog off. Did he question him? Yes. Questioned him about a gun, a 12-gauge
          shotgun. The man was a skeet shooter. Name’s Brian Hollars. Brian Hollars was
          seen arguing with Jill Behrman a day or two days before she disappeared. . . .
          Theory number two. Coworker who was possibly involved with her with a dog
          going up to his house was involved.

   Id. at 474. Simply put, Patrick Baker introduced the jury to the Hollars theory by stating that

   evidence will show that Mr. Hollars and Ms. Behrman were in some sort of dispute immediately

   before she disappeared, and despite the fact that a bloodhound tracked Ms. Behrman’s scent to Mr.

   Hollars’s residence on the day she disappeared, law enforcement covered it up.

          Hugh Baker further explained the Hollars theory later during opening, arguing that Mr.

   Hollars may have been the older man rumored to have asked Ms. Behrman on a date, that his alibi

   was not solid, and that law enforcement failed to test Mr. Hollars’s shotgun. See id. 481-82. He

   also repeated Patrick Baker’s false statements regarding the bloodhound. Id. at 481-82 (“[T]he

   police ruled [Mr. Hollars] out, ignored the fact that the dog went up to his house, ignored the fact

   that he worked with her . . . that they knew that there was a rumor that she had a crush on him.

   (emphasis added)). Finally, throughout trial, trial counsel attempted to show that Ms. Behrman



                                                     24
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 32 of 165 PageID #: 1274




   may have been pregnant, that Mr. Hollars may have been in a relationship with her, and because

   Mr. Hollars was married, the pregnancy gave Mr. Hollars motive to murder Ms. Behrman.

            However, the two critical facts on which Patrick Baker relied to cast suspicion on Mr.

   Hollars were false: a bloodhound did not follow Ms. Behrman’s scent to Mr. Hollars’s residence,

   let alone was one purposefully pulled away by Detective Arvin, nor were Mr. Hollars and Ms.

   Behrman seen arguing a day or two before she disappeared. The parties both acknowledge that no

   evidence supported either of these contentions. 7

            Several years after the trial had concluded, Patrick Baker was disciplined by the Indiana

   Supreme Court for, among other things, making the false statement regarding the bloodhound

   during opening. See In re Baker, 955 N.E.2d 729 (Ind. 2011). 8 Patrick Baker stipulated to the




   7
     Mr. Myers argued to the Indiana Court of Appeals that trial counsel additionally misled the jury by stating that he
   would call Monroe County Prosecutor Carl Salzman who would testify that Mr. Myers was never a suspect and that
   Owings, Sowders, and Clouse were his primary suspects. Trial counsel never called Mr. Salzman as a witness. Mr.
   Myers briefly references this argument in his habeas petition, Filing No. 9 and 28, but does not elaborate on it in his
   reply brief. The Indiana Court of Appeals concluded that Mr. Myers had failed to carry his burden to show that this
   was deficient performance because he failed during the post-conviction hearing to elicit any “testimony from trial
   counsel concerning the failure to call Salzman as a witness” and thus “made no attempt to discount the possibility that
   trial counsel made a strategic decision not to call Salzman to testify.” Myers II, 33 N.E.3d at 1095. This analysis is
   potentially problematic. See Reeves v. Alabama, 138 S. Ct. 22, 26 (2017) (Sotomayor, J., dissenting from the denial
   of cert.) (“This Court has never . . . required that a defendant present evidence of his counsel’s actions or reasoning in
   the form of testimony from counsel, nor has it ever rejected an ineffective-assistance claim solely because the record
   did not include such testimony.”). Nevertheless, Mr. Myers’s failure to attempt to explain to this Court why the
   analysis is an unreasonable application of Strickland’s performance prong precludes success on this claim.
   8
     Patrick Baker was also disciplined for improperly soliciting Mr. Myers as a client and unreasonably collecting
   expenses from Mr. Myers’s mother that need not have been collected. In re Baker, 955 N.E.2d at 729-30. The Court
   has grave concerns about Patrick Baker’s testimony during the post-conviction hearing, which occurred in 2013, that
   directly contradicts facts he stipulated were true to the Indiana Supreme Court in 2011. Although these contradictions
   do not impact the Court’s resolution of any of the claims discussed herein, they are nevertheless troubling because
   they cast doubt on Patrick Baker’s honesty while testifying under oath during the post-conviction proceedings. For
   example, he stipulated to the Indiana Supreme Court that “[w]ithout invitation from [Mr. Myers] or anyone else,
   [Patrick Baker] visited [Mr. Myers] in jail and agreed to represent him without charge.” In re Baker, 955 N.E.2d 729,
   729 (Ind. 2011) (emphasis added). Yet during the post-conviction hearing, Patrick Baker testified that he received a
   voicemail from an unknown individual who asked him if he would help Mr. Myers, which prompted him to visit Mr.
   Myers in jail. PCR Tr. 493-94. Even the State’s proposed conclusions of law for the post-conviction court recognized
   that Patrick Baker’s testimony at the post-conviction hearing was contradicted by the facts to which he stipulated
   before the Indiana Supreme Court, and thus urged the post-conviction court to reject this aspect of Mr. Baker’s
   testimony. See DA App. at 542. Nevertheless, it appears that Patrick Baker’s testimony as it relates to his
   representation of Mr. Myers was otherwise taken as true.

                                                              25
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 33 of 165 PageID #: 1275




   following facts during his attorney disciplinary proceeding: “During his opening statement,

   [Patrick Baker] stated that search dogs were sent out shortly after the victim’s disappearance and

   one dog ‘alerted’ at the home of [Mr. Hollars], but the dog was called off. These statements were

   false and [Patrick Baker] should have known that no evidence would be admitted at trial to support

   them.” Id. at 729.

           The Indiana Court of Appeals addressed Mr. Myers’s claim regarding trial counsel’s false

   statements on the merits in Myers II. Beginning with the performance prong, it agreed with Mr.

   Myers that “[t]rial counsel did not present evidence to support the[] claims” made during opening.

   Myers II, 33 N.E.3d at 1091. The Indiana Court of Appeals also acknowledged that Patrick Baker

   was disciplined by the Indiana Supreme Court, but noted that the disciplinary proceeding did not

   address whether his performance was deficient or whether Mr. Myers was prejudiced by it. 9 Id.

   Nevertheless, it “presume[d] . . . that an attorney who tells the jury that he will present evidence

   that he either knows or should know will not be presented has acted unreasonably for the purposes

   of the Strickland analysis.” Id. “Thus,” the Indiana Court of Appeals concluded, “at least with

   respect to trial counsel’s statement that a search dog alerted to Hollars’s residence, we accept

   Myers’s argument that trial counsel’s performance was deficient. We are left to consider whether

   the statements prejudiced Myers within the meaning of Strickland.” Id.

           Arguably, the Indiana Court of Appeals “accepted” only that trial counsel’s false statement

   that a dog alerted at Mr. Hollars’s residence was false and thus constituted deficient performance,

   which leaves this Court to analyze de novo whether trial counsel’s false statements regarding Mr.

   Hollars and Ms. Behrman arguing the day before she disappeared also amount to deficient



   9
     The Indiana Supreme Court specifically noted “that there is no allegation in th[e] [attorney discipline] proceeding
   that [Patrick Baker] provided substandard services to [Mr. Myers] or that [Patrick Baker’s] improper representations
   during his opening statement prejudiced [Mr. Myers] or the State.” In re Baker, 955 N.E.2d at 729.

                                                           26
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 34 of 165 PageID #: 1276




   performance.     See Harris, 698 F.3d at 625; Sussman, 636 F.3d at 350.               The respondent,

   understandably, does not advance an argument that it was not deficient performance for trial

   counsel to make this false statement during opening. No strategic or other reason has been

   suggested at any stage of this case as to why trial counsel made these false statements.

          Of course, failing to follow through on statements during opening does not always amount

   to deficient performance, such as when “unforeseeable events” or “unexpected developments . . .

   warrant . . . changes in previously announced trial strategies.” United States ex rel. Hampton v.

   Leibach, 347 F.3d 219, 257 (7th Cir. 2003) (citations and quotation marks omitted). But this is

   not such a case, since the statements at issue were nothing more than false representations about

   what the evidence would show, and trial counsel should have known these statements were false

   when he made them. These false statements served no purpose but to undermine the defense

   offered and diminish trial counsel’s credibility with the jury. See id. (“[L]ittle is more damaging

   than to fail to produce important evidence that had been promised in an opening.” (citation and

   quotation marks omitted)); id. at 259 (“Promising a particular type of testimony creates an

   expectation in the minds of jurors, and when defense counsel without explanation fails to keep that

   promise, the jury may well infer that the testimony would have been adverse to his client and may

   also question the attorney’s credibility.”).         Such harmful conduct constitutes deficient

   performance. See id.; see also English v. Romanowski, 602 F.3d 714, 728 (6th Cir. 2010) (“[I]t

   was objectively unreasonable for [the defendant’s] trial attorney to decide before trial to call . . . a

   [certain] witness, make that promise to the jury, and then later abandon that strategy, all without

   having fully investigated [that witness] and her story prior to opening statements.”); McAleese v.

   Mazurkiewicz, 1 F.3d 159, 166 (3d Cir. 1993) (“The failure of counsel to produce evidence which

   he promised the jury during his opening statement that he would produce is indeed a damaging



                                                     27
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 35 of 165 PageID #: 1277




   failure sufficient of itself to support a claim of ineffectiveness of counsel.”); Harris v. Reed, 894

   F.2d 871, 879 (7th Cir. 1990) (holding counsel’s performance deficient and prejudicial where

   counsel promised the jury evidence that another suspect committed the crime and then failed to

   call any defense witnesses without explaining why to the jury).

          Accordingly, the Court concludes that it was deficient performance for trial counsel to

   make the above false statements during opening. The Court will consider the prejudice flowing

   from this deficient performance, along with the other aspects of trial counsel’s performance that

   were deficient, in the prejudice analysis below.

          4.      Failure to Sufficiently Challenge the State’s Theory that Ms. Behrman Rode
                  North and to Object to Improper Testimony that She Rode South

          Mr. Myers next contends that trial counsel provided deficient performance by failing to

   adequately challenge the State’s evidence that Ms. Behrman rode north on the day she disappeared.

   Whether Ms. Behrman rode her bicycle north or south of her house on the day she disappeared

   was important for investigators when they were attempting to solve Ms. Behrman’s murder. It

   was also critical at trial. Ms. Behrman logged off her home computer at 9:32 a.m. the morning she

   disappeared. She was scheduled to work at the SRSC at noon. Mr. Myers’s phone records show

   that he was at home—several miles northwest of Ms. Behrman’s residence—during the timeframe

   when Ms. Behrman disappeared. Specifically, Mr. Myers called several Indiana State Parks at

   9:15, 9:17, and 9:18 a.m., and he called nearby movie theaters at 10:37 and 10:45 a.m. See D.

   Trial Ex. A. Given this, if Ms. Behrman had ridden south on the day she disappeared, Mr. Myers

   had a solid alibi. Establishing that Ms. Behrman rode south would have also corroborated the

   Owings theory—that Ms. Owings, Ms. Sowders, and Mr. Clouse hit Ms. Behrman with a vehicle

   when she was riding south of her residence, killed her, dumped her bike, and hid her body.




                                                      28
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 36 of 165 PageID #: 1278




           Trial counsel recognized how beneficial establishing that Ms. Behrman rode south would

   be for Mr. Myers’s alibi defense. Indeed, trial counsel highlighted on several occasions during

   both opening and closing that the evidence showed Ms. Behrman rode south. During opening,

   trial counsel pointed out that Ms. Behrman was last seen south on Harrell Road by her former high

   school classmate, Maral Papakhian. 10 Trial Tr. 472. Trial counsel then argued that Mr. Myers’s

   phone records make it impossible for him to have murdered Ms. Behrman: “This man’s at home

   making telephone calls at the exact time when she’s last seen [south on Harrell Road].” Id. at 475.

   During closing, trial counsel again argued that the phone records establish Mr. Myers’s innocence

   given that Ms. Behrman was last seen south on Harrell Road. Id. at 2781. Trial counsel argued

   further that Agent Dunn “worked this case for three years” and “believed that theory because it

   matches as to where Jill Behrman was last seen, 4700 South [Harrell] Road.” Id. at 2781-82. This

   southern route theory, trial counsel continued, was “corroborated by the Wendy Owings

   statement.” Id. at 2782.

           The State presented evidence that Ms. Behrman rode north—in the direction of Mr.

   Myers’s residence—and attempted to undermine the evidence that she rode south. As discussed

   further below, the State presented evidence that six days after Ms. Behrman disappeared, Deputy

   Charles Douthett handled a bloodhound that tracked Ms. Behrman’s scent along the northern route.

   See id. at 957-91. The State called Robert England, who testified that he saw a female cyclist in

   her early twenties on North Maple Grove Road who matched Ms. Behrman’s description either on

   Wednesday (the day Ms. Behrman disappeared) or Thursday. See id. at 1019-26. Dr. Norman

   Houze—the leader of a bicycle group Ms. Behrman was in—testified that Ms. Behrman could



   10
     Various spellings of Ms. Papakhian’s name appear in the records. The State reports that her name is misspelled in
   the trial transcripts, and the proper spelling is “Papakhian.” Filing No. 20-16 at 14 n.8. The Court will use this
   spelling, but different spellings are used if quoting from another source.

                                                           29
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 37 of 165 PageID #: 1279




   have ridden the northern route to where her bicycle was found and back in time to make her noon

   shift at the SRSC. See id. at 1265-71.

          Detective Arvin offered testimony attempting to undermine Ms. Papakhian’s sighting of

   Ms. Behrman. Detective Arvin testified that he interviewed Ms. Papakhian and disagreed with

   Agent Dunn’s original conclusion that Ms. Papakhian saw Ms. Behrman on the Wednesday

   morning she went missing. Id. at 2228. Instead, after interviewing her and five other individuals

   who were at the same party as Ms. Papakhian the night before she saw Ms. Behrman, id. at 2203,

   Detective Arvin concluded that it was “more likely Tuesday that she saw Jill Behrman,” id. at

   2228; see also id. at 2230-32.

          During the post-conviction hearing, Patrick Baker was asked about his strategy with respect

   to whether he wanted to establish that Ms. Behrman rode north or south the morning she went

   missing. Patrick Baker answered as follows:

          Q.      What did you want the jury to believe about where Jill rode her bike the
                  morning of May 31st?

          A.      I didn’t want her going north. I think . . . our strategy was to show that she
                  was going on a southern route from her home. There were two theories, a
                  southern route and a northern route, Judge.

          Q.      But you wanted the jury to believe that she had ridden south.

          A.      Yes.

          Q.      Do you recall that part of the evidence . .

          A.      Well, I . . no. I . . can I explain, Judge? We wanted the jury to believe that
                  she couldn’t have made it to [Mr. Myers’] house and back in time for work.
                  So I don’t know if we differentiated between the southern route and maybe
                  partially of the northern route but we wanted the jury to believe that she
                  couldn’t have ridden to his house and back.

   PCR Tr. 598-99.




                                                    30
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 38 of 165 PageID #: 1280




          Mr. Myers sets forth two allegations of deficient performance with respect to how trial

   counsel handled the issue of whether Ms. Behrman rode north or south the morning she

   disappeared. The Court will address each in turn.

                 a.      Failure to Challenge the State’s Northern Route Theory

          Mr. Myers argues that trial counsel provided deficient performance by failing to use readily

   available evidence to show that Ms. Behrman rode south on the day she disappeared. See Trial Tr.

   2746. He points to three specific ways in which trial counsel should have undermined the State’s

   northern theory: (1) cross-examining Ms. Behrman’s parents regarding their prior belief that she

   would not have ridden north; (2) impeaching Dr. Houze’s timed reconstruction of the northern

   route; and (3) presenting evidence that Ms. Behrman hated riding through traffic, including

   crossing Highway 37, which she was required to do on the northern route. See Filing No. 33 at

   48.

          The Indiana Court of Appeals addressed these contentions on the merits in Myers II:

          Myers’ arguments on this issue presume that the only reasonable strategy trial
          counsel could have pursued was one that depended heavily on establishing that
          Behrman rode south rather than north on the date of her disappearance. But trial
          counsel were not limited to presenting a single theory of defense. Indeed, in a case
          such as this, based solely on circumstantial evidence, the most advantageous
          approach may be to establish reasonable doubt by presenting multiple possible
          alternative theories of the crime that point away from the accused’s guilt. As the
          U.S. Supreme Court has explained, “[t]o support a defense argument that the
          prosecution has not proved its case it sometimes is better to try to cast pervasive
          suspicion of doubt than to strive to prove a certainty that exonerates.” Harrington
          v. Richter, 562 U.S. 86, 109 (2011).

          At the PCR hearing, when asked what he wanted the jury to believe concerning
          Behrman’s bicycle route, Patrick Baker initially stated that he “didn’t want her
          going north.” PCR Transcript at 598. He went on to clarify, however, that he had
          “two theories, a southern route and a northern route”. Id. Specifically, he testified
          as follows:

             We wanted the jury to believe that she couldn’t have made it to [Myers’]
             house and back in time for work. So I don’t know if we differentiated between

                                                   31
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 39 of 165 PageID #: 1281




             the southern route and maybe partially of the northern route but we wanted
             the jury to believe that she couldn’t have ridden to his house and back.

          Id. at 598–99. Thus, it was not trial counsel’s strategy to eliminate the possibility
          that Behrman had ridden north—rather, trial counsel sought to establish that
          Behrman would not have followed the north route all the way to Myers’ residence
          in light of her schedule that day.

          We cannot conclude that trial counsel’s decision to pursue a defense theory that
          allowed for the possibility that Behrman had ridden north was unreasonable. As an
          initial matter, we note that trial counsel presented evidence supporting the theory
          that Behrman had ridden south. Trial counsel elicited testimony that Maral
          Papakhian, a high school classmate of Behrman’s, had reported seeing Behrman
          riding her bike on Harrell Road, i.e., the southern route, on the morning of her
          disappearance. The jury was also presented with evidence of Owings’ confession,
          in which she stated that she and Sowders[] had been passengers in Clouse’s vehicle
          when he struck Behrman and abducted her on Harrell Road. Additionally, in both
          opening statements and closing arguments, trial counsel argued that the evidence
          presented supported a conclusion that Behrman had ridden south.

          We also note, however, that trial counsel’s Hollars theory was premised in part on
          the fact that a bloodhound had scented Behrman on the northern route near Hollars’
          residence. Thus, presenting a theory of defense that depended on proving to a
          certainty that Behrman had ridden south would have undermined this alternative
          theory. Moreover, there was other evidence that Behrman had ridden north. Robert
          England testified that he saw a cyclist matching Behrman’s description riding north
          on Maple Grove Road either at 10:00 a.m. on the day Behrman disappeared or at
          9:00 a.m. the next day. Moreover, Behrman’s bike was discovered on the north
          route, less than one mile from Myers’ residence. Although it has been suggested
          that Behrman could have taken the south route, been abducted and subdued there,
          and her bike dumped on the north route, the timeline for such a scenario is tight.
          Behrman logged off of her computer at 9:32 a.m. and her bike was spotted near
          Myers’ residence “before noon.” Trial Transcript at 1226. Additionally, evidence
          from the bloodhound tracking search was consistent with Behrman having ridden
          the bike to its final location as opposed to being driven there in a vehicle. Thus,
          although it is not impossible for the bike to have been dumped, we cannot conclude
          that it was unreasonable for trial counsel to decline to pursue a theory of defense
          that was wholly dependent on the jury reaching such a conclusion. While it might
          have been helpful to the defense to conclusively eliminate the possibility that
          Behrman had ridden north that morning, the evidence simply did not allow for such
          certainty.

   Myers II, 33 N.E.3d at 1095-96.




                                                   32
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 40 of 165 PageID #: 1282




           Mr. Myers contends that the Indiana Court of Appeals’ decision was an unreasonable

   determination of the facts as well as an unreasonable application of Strickland. For example, Mr.

   Myers argues that the “two theories” to which Patrick Baker referred were actually two arguments

   supporting the same theory. See Filing No. 33 at 50. As Patrick Baker testified during the post-

   conviction hearing, he did not differentiate between two theories at trial, he was simply trying to

   prove that Ms. Behrman could not have ridden near Mr. Myers’s residence and back in time to

   show up to work at the SRSC. If trial counsel could show this—either by showing that she rode

   south or by showing she only “partially” rode north, see PCR Tr. 598—then Mr. Myers’s alibi that

   he was home making phone calls would be very persuasive. To posit that such a strategy would

   lead trial counsel to withhold evidence that Ms. Behrman rode south—even if it undermined trial

   counsel’s Hollars theory11—is perplexing at best. More important, the notion that trial counsel

   strategically withheld evidence that Ms. Behrman rode south is contrary to trial counsel’s actual

   conduct at trial. During both opening and closing, and throughout trial more generally, trial

   counsel repeatedly argued and attempted to prove that Ms. Behrman rode south. See, e.g., Trial

   Tr. 472, 475-76, 2780-81.

           For these reasons, and reasons similar to those set forth below regarding the Indiana Court

   of Appeals’ resolution of Mr. Myers’s claim regarding the bloodhound tracking evidence, the

   Indiana Court of Appeals’ resolution of this claim may well be an unreasonable application of

   Strickland and Wiggins. Despite the Court’s concern, it need not ultimately decide this question.

   As discussed below, the three instances of deficient performance identified by the Court are more



   11
      As discussed further below, evidence that Ms. Behrman rode south would have hardly, if at all, undermined the
   Hollars theory. Even if Ms. Behrman rode north past Mr. Hollars’ residence, there was no evidence that Mr. Hollars
   was home. Instead, the nearly undisputed evidence was that Mr. Hollars was at work at the SRSC. Moreover, as
   concluded below, trial counsel’s investigation of the bloodhound evidence was deficient such that he did not
   understand the bloodhound evidence well enough to determine whether its potential detriment to the alibi defense was
   worth whatever minimal support it provided to the Hollars theory.

                                                           33
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 41 of 165 PageID #: 1283




   than sufficient for Mr. Myers to establish prejudice and be entitled to habeas relief. Accordingly,

   the Court need not resolve whether trial counsel’s performance was deficient for not presenting

   the additional evidence that Ms. Behrman rode south.

                  b.     Failure to Object to Alleged Hearsay Regarding Ms. Papakhian

          Mr. Myers next argues that trial counsel failed to object to Detective Arvin’s testimony

   undermining Ms. Papakhian’s sighting of Ms. Behrman riding south the Wednesday morning she

   disappeared. Specifically, Mr. Myers argues that Detective Arvin concluded the timeline did not

   fit for Ms. Papakhian to have seen Ms. Behrman on Wednesday morning based at least in part on

   statements of other individuals he interviewed and that, without objection, Detective Arvin placed

   the hearsay statements of those individuals before the jury. The Indiana Court of Appeals

   addressed this claim on the merits in Myers II as follows:

          Myers also argues that trial counsel were ineffective for failing to object to hearsay
          testimony discrediting Papakhian’s sighting of Behrman on Harrell Road on the
          morning of her disappearance. Hearsay is an out-of-court statement offered in court
          to prove the truth of the matter asserted. Boatner v. State, 934 N.E.2d 184 (Ind. Ct.
          App. 2010). As a general rule, hearsay is inadmissible unless the statement falls
          within one of the established hearsay exceptions. Yamobi v. State, 672 N.E.2d 1344
          (Ind. 1996).

          Detective Arvin testified that Papakhian told police she believed she saw Behrman
          on the 4700 block of Harrell Road on the morning of Wednesday, May 31, but that
          she could not be one hundred percent certain that she had not seen her on Tuesday.
          Detective Arvin testified further that when he interviewed Papakhian, she recalled
          having an argument with her boyfriend at a small party the night before the sighting,
          and she named several other people who had attended the party. Detective Arvin
          testified that he interviewed five people as a result of his interview with Papakhian,
          and that he ultimately reported to Detective Lang “that the timeline that [Papakhian]
          had presented did not fit.” Trial Transcript at 2203. He testified further that based
          on his investigation, he believed that it was more likely that Papakhian had seen
          Behrman on Tuesday, the day before her disappearance. Detective Arvin explained
          that Papakhian told him that she regularly left her house forty-five minutes before
          her 10:20 a.m. class (i.e., at 9:35 a.m.) and Detective Arvin determined that it would
          take her only three minutes to drive to the 4700 block of Harrell Road. Because
          Behrman had logged off of her computer at 9:32 a.m., and it would take a minimum
          of fifteen minutes for her to bike from the Behrman residence to Harrell Road (not

                                                   34
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 42 of 165 PageID #: 1284




          including additional time to change clothes, put on cycling shoes, fill a water bottle,
          etc.), Detective Arvin believed that Behrman could not have made it to the 4700
          block of Harrell Road in time for Papakhian to have seen her there on the date of
          her disappearance.

          Myers argues that Detective Arvin testified to statements made to him by the other
          partygoers Papakhian identified, and that a hearsay objection to this testimony
          would have been sustained. But Myers has not directed our attention to a single out-
          of-court statement made by these unnamed individuals and admitted into evidence
          through Detective Arvin’s testimony. Instead, Detective Arvin testified that after
          interviewing Papakhian and five other witnesses, he came to the conclusion that
          Papakhian’s timeline did not fit and she had probably seen Behrman on Tuesday.
          When giving a further explanation of why he reached the conclusion, Detective
          Arvin referred not to any statements or information gathered from the partygoers,
          but to the timeline he had worked out based on Papakhian’s statements and
          Behrman’s computer logoff time. Because Myers has not established that Detective
          Arvin testified to any out-of-court statements made by the unnamed witnesses he
          interviewed, Myers has not established that trial counsel were ineffective for failing
          to object based on hearsay.

   Myers II, 33 N.E.3d at 1097-98. The Indiana Court of Appeals also noted that Mr. Myers did not

   argue that trial counsel should have objected to the out-of-court statements of Ms. Papakhian “and

   for good reason. Because Papakhian did not testify at trial, the only way to get evidence of her

   sighting before the jury was through the testimony of others.” Id. at 1098 n.6.

          Mr. Myers argues that this was an unreasonable application of Strickland in two respects.

   First, he argues that Detective Arvin’s testimony “clearly suggests that his conclusions were based

   on his interview with partygoers.” Filing No. 33 at 45 (citing Trial Tr. 2203, 2226-28). Second,

   he argues that even though Detective Arvin “also testified at trial, on redirect, that the timeline did

   not fit based on his estimates of the time it would have taken Jill to ride from her home to the

   approximate location Papakhian saw Behrman (4700 South Harrell Road), and the driving time

   from Papakhian’s residence to that location, there are problems with this testimony as well.” Id.

   at 46 (citation omitted).




                                                     35
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 43 of 165 PageID #: 1285




          As to Mr. Myers’s first argument, the Court agrees that Detective Arvin’s testimony

   suggests his conclusion that the timeline “did not fit” was reached at least in part due to what the

   partygoers told him. During direct examination, Detective Arvin testified that he interviewed five

   other people while investigating Ms. Papakhian’s sighting and ultimately concluded that the

   “timeline that she had presented did not fit.” Trial Tr. 2203. Trial counsel pressed Detective Arvin

   about this during cross-examination:

          Q.         . . . [The FBI] had focused on Wednesday, the day . . . she disappeared as
                     the day that . . . Papa[khian] . . . saw her. Correct?

          ....

          A.         She had stated that she believed that she’d seen Jill on that date, but then . .
                     . when I re-interviewed her, she told me that she recalled that the night
                     before she had seen Jill she had attended a party and that she had forgotten
                     to mention that to the . . . FBI. So I set out to find out . . . when the party
                     was . . . . When I asked her about the party, she named several people that
                     were present at the party.

          Q.         . . . [B]ut the FBI believed that she had seen her on Wednesday and
                     conducted a three-year investigation based upon that belief, didn’t they?

          A.         I’m thinking the FBI may have thought that she saw her on Wednesday, but
                     based on my investigation, I believe that it was more likely Tuesday that
                     she saw Jill Behrman.

   Id. at 2227-28.

          Although Detective Arvin’s testimony shows he relied in part on what the other partygoers

   told him about the date of the party in reaching his conclusion, he never shared what any of the

   five partygoers he interviewed told him. Simply put, Detective Arvin’s testimony included no out-

   of-court statements of the partygoers. This is the basis on which the Indiana Court of Appeals

   rejected Mr. Myers’s assertion that his counsel should have raised a hearsay objection. It began

   by defining hearsay as “an out-of-court statement offered in court to prove the truth of the matter

   asserted.” Myers II, 33 N.E.3d at 1097 (citing Boatner, 934 N.E.2d 184). Then it ultimately

                                                       36
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 44 of 165 PageID #: 1286




   concluded that “[b]ecause Myers has not established that Detective Arvin testified to any out-of-

   court statements made by the unnamed witnesses he interviewed, Myers has not established that

   trial counsel were ineffective for failing to object based on hearsay.” Id. at 1098.

            This is a reasonable application of Strickland. Notably, Mr. Myers has again not identified

   a specific out-of-court statement offered through Detective Arvin. Without a specific hearsay

   statement about which an objection would have been sustained, it cannot have been deficient

   performance for trial counsel to fail to raise such an objection. See Hough, 272 F.3d at 898. This

   failure dooms Mr. Myers’s claim. 12

            5.       Failure to Challenge Bloodhound Evidence

            Mr. Myers maintains that trial counsel provided deficient performance by failing to exclude

   or otherwise impeach the bloodhound evidence offered by Deputy Douthett. The Indiana Court

   of Appeals summarized the factual background of this claim in Myers II as follows:




   12
      Even though Mr. Myers’s specific allegation of deficient performance lacks merit, it is worth noting that much about
   trial counsel’s performance with respect to Ms. Papakhian’s sighting of Ms. Behrman was, at best, underwhelming.
   For example, Mr. Myers points out that Detective Arvin’s interviews with the partygoers fell well short of casting
   doubt on Ms. Papakhian’s initial memory—which she first reported two days after Ms. Behrman disappeared—that
   she saw Ms. Behrman on the Wednesday morning Ms. Behrman disappeared. Filing No. 33 at 44-45. Detective Arvin
   testified during the post-conviction hearing that his trial testimony that the timeline did not fit was “based on the
   interview[s] with all of the parties involved.” PCR Tr. 1190. But he clarified that none of the partygoers undermined
   Ms. Papakhian’s original report—which Agent Dunn believed—that she saw Ms. Behrman on Wednesday. Instead,
   all the partygoers told Detective Arvin that “nobody could remember what night the party was.” Id. This is not only
   unsurprising given that Detective Arvin conducted these interviews three years later, but it also shows that his
   interviews with the partygoers did not, as he implied during trial, provide him information undermining Ms.
   Papakhian’s report. The partygoers simply did not remember.

   Nevertheless, this failure was not presented as a ground for relief in state court. Mr. Myers’s claim was simply that
   trial counsel was deficient for failing to object to the alleged hearsay statements offered through Detective Arvin. See
   Filing No. 20-14 at 45-46. Although in this Court Mr. Myers toes the line between focusing on the unraised hearsay
   objection and expanding his claim to include failing to “otherwise correct” Detective Arvin’s misleading testimony,
   see, e.g., Filing No. 33 at 44, the Court cannot conclude that the Indiana Court of Appeals’ resolution of a claim was
   unreasonable when the claim presented to this Court has been meaningfully altered. If Mr. Myers truly intended to
   also argue to this Court that trial counsel’s performance was additionally deficient for conducting a deficient cross-
   examination of Detective Arvin, such a claim was not raised in state court and thus is procedurally defaulted. See
   Snow v. Pfister, 880 F.3d 857, 864 (7th Cir. 2018) (explaining that one type of procedural default occurs when a
   petitioner failed to exhaust claims through one complete round of state court review).


                                                             37
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 45 of 165 PageID #: 1287




          At trial, Porter County Sheriff’s Deputy and canine handler Charles Douthett
          testified concerning a search he performed with his bloodhound, Sam. Deputy
          Douthett testified that he had been working with Sam for over ten years, and that
          he and Sam had attended numerous seminars and trainings and worked homicide
          investigations in six states. Deputy Douthett testified further that he and Sam had
          conducted numerous real-world tracking searches, including some cases involving
          tracking bicyclists. Deputy Douthett went on to describe the process used to present
          a bloodhound with a scent and to track that scent.

          Deputy Douthett testified further that the FBI contacted him and asked him to come
          to Bloomington to conduct a tracking search in the Behrman case. An exhaustive
          description of the tracking search is not necessary here. It suffices for our purposes
          to note that Deputy Douthett and Sam were taken to a spot on North Maple Grove
          Road roughly one-half mile southwest of where Behrman’s bike had been
          discovered. Sam tracked Behrman’s scent to the spot the bike had been found and
          continued tracking the scent northward briefly before losing the scent and doubling
          back to the starting point of the search. At that point, Deputy Douthett and Sam got
          into a vehicle and were driven southward along the path Sam had been following.
          They stopped and got out of the vehicle at an intersection a few hundred yards away
          from Highway 37. Hollars’ residence is very close to this intersection. Sam was
          able to pick the scent back up at that point and she followed it across Highway 37
          before turning south on Kinser Pike.

   Myers II, 33 N.E.3d at 1098.

          The following map is a representation of a larger map that was admitted during trial. The

   blue lines represent the relevant locations where the bloodhound tracked according to Deputy

   Douthett’s testimony, the red dot (just south of the “2”) is where Ms. Behrman’s bike was found,

   the black dot (just north of the “3”) is Mr. Hollars’s residence, and the blue dot (east/northeast of

   the “2”) is Mr. Myers’s residence. The bloodhound tracked from the “1” to the “2,” before being

   dropped at the “3” and tracking along the blue line.




                                                    38
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 46 of 165 PageID #: 1288




   See Trial Ex. 74; Trial Tr. 1094.

          Toward the end of Deputy Douthett’s testimony, he was explicitly asked by the State, “at

   any time during your track did Samantha [the bloodhound] take you . . . to any houses,” and Deputy

   Douthett responded, “[n]o.” Trial Tr. 986. In summation, Deputy Douthett testified that what the

   bloodhound

          show[ed] us was possibly the bicycle route that the person had taken from
          Bloomington up to the point where the field entrance was because there was no
          scent. The dog did not show signs of a scent trail from that position anywhere
          farther north. The fact that we were running a nose down trail on the sidewalk
          which was 15 feet from the roadway was a strong indicator to me that we were
          following either a walking or bicycle trail.

   Id. at 988-89.

          As discussed above, whether Ms. Behrman rode north or south of her residence on the day

   she disappeared featured prominently at trial. To undermine Mr. Myers’s alibi and the Owings

                                                  39
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 47 of 165 PageID #: 1289




   theory, the State attempted to prove that Ms. Behrman rode north to where her bicycle was found.

   The State did so primarily via the testimony of Deputy Douthett. His testimony, if credited,

   showed that Ms. Behrman rode north to the field where her bicycle was found and stopped there.

   This not only undermined Mr. Myers’s alibi, given that the field was very close to his residence,

   but it also undermined the Owings theory, which depended on Ms. Behrman being hit while riding

   south of her residence and her bike being dumped in the field where it was found.

          Mr. Myers argued during state post-conviction proceedings that trial counsel’s

   performance was deficient for failing to object to or otherwise impeach Deputy Douthett’s

   bloodhound evidence. Mr. Myers pointed out that Indiana common law deems bloodhound

   tracking evidence too unreliable to be admissible, and thus trial counsel should have objected to

   Deputy Douthett’s testimony regarding his bloodhound track.

          The Indiana Court of Appeals in Myers II briefly mentioned the common-law authorities

   on which Mr. Myers relied to argue the evidence was inadmissible, and it also noted that the

   question may now be governed by Indiana Evidence Rule 702(b). See Myers II, 33 N.E.3d at

   1099. But it ultimately concluded that it “need not address whether the bloodhound tracking

   evidence in this case was admissible or subject to impeachment” because “[a]n objection to

   inadmissible evidence may be waived as part of reasonable trial strategy, which will not be second-

   guessed by this court,” and “[t]rial counsel may also choose to forego opportunities to impeach

   evidence when doing so serves a reasonable strategic purpose.” Id. (citations and quotation marks

   omitted). It then explained its conclusion that trial counsel’s failure to object or impeach Deputy

   Douthett’s bloodhound tracking evidence was a strategic decision:

          At the PCR hearing, Patrick Baker testified that he could not recall whether he
          considered objecting to the bloodhound tracking evidence. Likewise, he could not
          recall whether he considered consulting with an expert on bloodhounds or
          researched the admissibility of such evidence, although he believed he or someone

                                                   40
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 48 of 165 PageID #: 1290




          in his office had probably done some research on the issue. He noted on cross-
          examination that the bloodhound evidence put Behrman within a reasonable
          proximity of Hollars’ house around the time of her disappearance.

          It is Myers’ burden to overcome the presumption that there were strategic reasons
          for the decisions trial counsel made. If Myers cannot satisfy that burden, he cannot
          establish deficient performance. Patrick Baker’s inability to recall at the time of the
          PCR hearing whether he researched bloodhound evidence or considered objecting
          to its introduction at trial over six years earlier is insufficient to overcome the
          presumption in this case. This is so because we judge counsel’s performance “by
          the standard of objective reasonableness, not his subjective state of mind.”
          Woodson v. State, 961 N.E.2d 1035, 1041 (Ind. Ct. App. 2012) (citing Harrington
          v. Richter, 562 U.S. 86), trans. denied. “Although courts may not indulge ‘post hoc
          rationalization’ for counsel’s decisionmaking that contradicts the available
          evidence of counsel’s actions, neither may they insist counsel confirm every aspect
          of the strategic basis for his or her actions.” Harrington v. Richter, 562 U.S. at 109
          (internal citation omitted).

          Judging trial counsel’s performance by an objective standard of reasonableness, as
          we must, we conclude that there were valid strategic reasons for declining to object
          to or impeach the bloodhound tracking evidence irrespective of Patrick Baker’s
          inability to recall his thoughts on the subject. One of trial counsel’s tactics
          throughout trial was to cast suspicion on Hollars, and the bloodhound tracking
          evidence supported that strategy because it placed Behrman near Hollars’
          residence. Indeed, trial counsel relied on the bloodhound tracking evidence and its
          link to Hollars in both opening statements and closing arguments. We will not
          speculate on the ultimate wisdom of trial counsel’s strategic decisions on this issue.
          Because Myers has not overcome the presumption that trial counsel acted
          competently in declining to object to or impeach the bloodhound tracking evidence,
          he has not established ineffective assistance in this regard.

   Id. at 1099-1100.

          The Court first explains why the foregoing is an unreasonable application of Strickland and

   Wiggins. While doing so, the Court also explains why, had the Indiana Court of Appeals

   reasonably applied Strickland and Wiggins, it would have concluded that trial counsel’s

   investigation of the bloodhound evidence was deficient. The Court also explains why an adequate

   investigation of the bloodhound evidence would have led trial counsel to object to it. Given that

   the Indiana Court of Appeals’ decision was based on an unreasonable application of Strickland

   and Wiggins, the Court must turn next to whether the Court’s own de novo review governs or

                                                    41
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 49 of 165 PageID #: 1291




   whether the Court must consider what other grounds could have supported the Indiana Court of

   Appeals’ decision. Although the Supreme Court’s decision in Wilson suggests this Court should

   simply review this allegation of deficient performance de novo, the Court applies currently

   controlling Seventh Circuit precedent requiring an analysis of what other grounds could have

   supported the Indiana Court of Appeals’ decision. Ultimately, neither the state post-conviction

   court’s alternative basis nor the respondent’s proposed resolution could have supported the Indiana

   Court of Appeals’ decision. This leaves the Court’s de novo conclusion that trial counsel’s

   performance was deficient for failing to object to the bloodhound evidence.

                  a.      Indiana Court of Appeals’ Analysis of Strickland’s Performance Prong

          Mr. Myers contends that the Indiana Court of Appeals’ decision constitutes an

   unreasonable application of clearly established federal law as set forth by the Supreme Court in

   Strickland and Wiggins for two related reasons. First, he argues that the Indiana Court of Appeals

   engaged in the post-hoc rationalization it foreswore. Trial counsel’s actual conduct and statements

   at trial, contends Mr. Myers, clearly show both that he wanted to prove that Ms. Behrman rode

   south, and that trial counsel did not make a strategic decision to let in the bloodhound evidence to

   support the Hollars theory.

          Second, Mr. Myers argues that, even assuming trial counsel made a strategic decision not

   to object to the bloodhound evidence “because it placed Behrman near Hollars’ residence,” Myers

   II, 33 N.E.3d at 1100, trial counsel failed to reasonably investigate the evidence before deciding

   to pursue this strategy. Mr. Myers maintains that it was contrary to Strickland and Wiggins for the

   Indiana Court of Appeals to defer to trial counsel’s purported strategy without assessing the

   reasonableness of trial counsel’s investigation before deciding on that strategy.




                                                   42
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 50 of 165 PageID #: 1292




            The Indiana Court of Appeals’ decision was unreasonable on both bases for reasons that

   significantly overlap. This Court will focus primarily on Mr. Myers’s second argument because

   the Indiana Court of Appeals completely failed to consider whether trial counsel conducted a

   reasonable investigation before deciding on the purported strategy.                       While explaining this

   conclusion, this Court will also discuss how trial counsel’s actual conduct both undermines the

   notion that he made a strategic decision regarding the bloodhound evidence, as well as bolsters the

   conclusion that trial counsel’s investigation was deficient. In the end, this analysis shows not only

   that the Indiana Court of Appeals unreasonably applied Strickland and Wiggins, but also that trial

   counsel’s performance was deficient.

            The Indiana Court of Appeals reasoned that trial counsel made a strategic decision not to

   object to Deputy Douthett’s bloodhound testimony “because it placed Behrman near Hollars’

   residence,” Myers II, 33 N.E.3d at 1099, and thus that evidence supported trial counsel’s Hollars

   theory. Identifying a strategy counsel may have been pursuing and then deferring to it should not

   have been the entirety of the Indiana Court of Appeals’ analysis. To apply Strickland and Wiggins,

   it had to examine whether trial counsel’s strategic decision was made after a reasonably competent

   investigation of the facts and law underlying that strategic choice. See Wiggins, 539 U.S. at 527

   (“[A] reviewing court must consider the reasonableness of the investigation said to support [the

   asserted] strategy.”). The Indiana Court of Appeals did not do this analysis at all, and, as explained

   further below, such a failure constitutes an unreasonable application of Strickland and Wiggins. 13




   13
      The Indiana Court of Appeals acknowledged that Strickland requires a consideration of counsel’s investigation, see
   Myers II, 33 N.E.3d at 1089, and even held that trial counsel reasonably truncated his investigation into the Owings
   theory, id. at 1112 n.13. But it did not address trial counsel’s investigation or lack thereof regarding the bloodhound
   evidence, even though Mr. Myers argued that trial counsel “did not understand the bloodhound evidence.” Filing No.
   20-16 at 13.

                                                            43
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 51 of 165 PageID #: 1293




   See id. at 528 (“The Court of Appeals’ assumption that the investigation was adequate . . . reflected

   an unreasonable application of Strickland.).

           “The Supreme Court held in Wiggins . . . that ‘the deference owed to . . . strategic

   judgments’ depends on ‘the adequacy of the investigations supporting those judgments.’” Jordan

   v. Hepp, 831 F.3d 837, 848 (7th Cir. 2016) (quoting Wiggins, 539 U.S. at 521). “[S]trategic choices

   made after less than complete investigation are reasonable precisely to the extent that reasonable

   professional judgments support the limitations on investigation.” Strickland, 466 U.S. at 690-91.

   Thus, labelling a decision as strategic, as the Indiana Court of Appeals did here, does not

   automatically insulate it from review. See Jansen, 884 F.3d at 656 (“[A]n attorney’s decisions are

   not immune from examination simply because they are deemed tactical.” (citation and quotation

   marks omitted)). Instead, the Indiana Court of Appeals had to examine whether the strategic

   decision was made after a reasonable investigation into the law and facts was performed. See id.

   (“A strategic choice based on a misunderstanding of law or fact . . . can amount to ineffective

   assistance.” (citation and quotation marks omitted)). “In assessing counsel’s investigation,” a

   court must engage in a “context-dependent consideration of the challenged conduct as seen ‘from

   counsel’s perspective at the time.’” Wiggins, 539 U.S. at 523 (quoting Strickland, 466 U.S. at

   689).

           Had the Indiana Court of Appeals considered trial counsel’s investigation, it would have

   recognized that trial counsel did not adequately investigate the bloodhound evidence in the case,

   including Deputy Douthett’s bloodhound search, before deciding to not object to or meaningfully

   impeach Deputy Douthett’s testimony. Several related factors lead to this conclusion.

           First, and most important, trial counsel failed to take basic steps to investigate the

   bloodhound evidence even though he knew of the bloodhound searches in May 2005, long before



                                                    44
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 52 of 165 PageID #: 1294




   trial. See PCR Tr. 600. Although trial counsel reviewed the grand jury transcripts, Deputy

   Douthett did not testify during grand jury proceedings, nor did trial counsel depose him, even

   though he was on the State’s witness list. See, e.g., Trial Tr. 990. Patrick Baker could not recall

   what, if any, steps he took to investigate the bloodhound evidence as a factual or legal matter. See

   Myers II, 33 N.E.3d at 1099 (noting that Patrick Baker could not recall “whether he considered

   objecting to the bloodhound tracking evidence[,] . . . [or] whether he considered consulting with

   an expert on bloodhounds or researched the admissibility of such evidence.”); see also PCR Tr.

   599-600. Critically, Patrick Baker admitted to the Indiana Supreme Court that his investigation

   regarding the bloodhound evidence was inadequate. Patrick Baker stipulated to the Indiana

   Supreme Court that he “should have known” that no evidence would be admitted at trial to support

   his statements during opening regarding what the bloodhound evidence would show. See In re

   Baker, 955 N.E.2d at 729.

            It is clear trial counsel’s investigation was wholly deficient because he did not know even

   basic information about what occurred during the bloodhound searches in this case. Had trial

   counsel conducted a reasonable investigation—for example, by deposing Deputy Douthett—he

   would have known that neither Deputy Douthett nor Detective Arvin 14 would testify that a

   bloodhound tracked to any residence, let alone to Mr. Hollars’s. Trial counsel also would have

   learned, more generally, that Deputy Douthett’s testimony would completely undermine Mr.

   Myers’s alibi.




   14
      Detective Arvin, who trial counsel said would testify about the bloodhound tracking to Mr. Hollars’ residence,
   testified near the end of the State’s case. He testified that he had never been a canine officer, never owned a tracking
   dog, and never even “been with a tracking dog on this case.” Trial Tr. 2199. Even more damaging for trial counsel’s
   promise, Detective Arvin testified that he was not involved in investigating Ms. Behrman’s case until Ms. Behrman’s
   remains were found in 2003—years after any bloodhound tracking occurred. Id. at 2199, 2223.

                                                             45
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 53 of 165 PageID #: 1295




          Only with this information could trial counsel have made an appropriate strategic judgment

   regarding whether he should challenge the admissibility of the bloodhound evidence. Trial counsel

   would have had adequate information to make the strategic decision whether (1) he should move

   to exclude the bloodhound evidence in order to keep out by far the best evidence undermining his

   alibi defense (and evidence that also undermined his Owings theory); or (2) even though it harmed

   these defenses, the bloodhound evidence was worth admitting because it supported the Hollars

   theory by showing that Ms. Behrman rode near, but long past, Mr. Hollars residence. When one

   considers that the latter evidence hardly cast suspicion on Mr. Hollars since the nearly undisputed

   evidence shows Mr. Hollars was working at the SRSC and no evidence was presented showing

   Mr. Hollars was home, trial counsel’s choice would have been objectively clear. But because trial

   counsel failed to investigate, he, at minimum, thought the bloodhound evidence cast significantly

   more suspicion on Mr. Hollars than it did—namely, he thought the bloodhound tracked directly to

   Mr. Hollars’s door and was pulled away by law enforcement.

          Second, trial counsel’s handling of Deputy Douthett’s testimony shows that his “failure to

   investigate thoroughly resulted from inattention, not reasoned strategic judgment.” Wiggins, 529

   U.S. at 526. Deputy Douthett testified early during trial regarding the bloodhound tracking. As

   noted above, Deputy Douthett concluded his testimony by explaining that his bloodhound showed

   that Ms. Behrman rode to the field where her bike was found and stopped there—that is, Ms.

   Behrman rode to the field near Mr. Myers’s residence where she was abducted. Trial Tr. 988-89.

          Despite this detailed testimony that Ms. Behrman’s ride ended very near Mr. Myers’s

   residence, Patrick Baker did not ask Deputy Douthett any questions about it during cross-

   examination. Nor did he ask any questions about the proximity of the bike route to Mr. Hollars’s

   residence. Instead, Patrick Baker asked Deputy Douthett five questions during cross-examination,



                                                   46
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 54 of 165 PageID #: 1296




   all of which related to a bloodhound track south of Bloomington that Deputy Douthett performed

   more than two weeks later, on June 23, 2000. Deputy Douthett testified that he was called back to

   perform a bloodhound track on that date because “they had a possible witness that observed . . .

   Ms. Behrman riding her bicycle south of Bloomington.” Id. at 989. Neither party asked Deputy

   Douthett more questions.

          Patrick Baker, however, asked the trial judge for an opportunity to compare Deputy

   Douthett’s trail log, which he had just received, to Deputy Douthett’s testimony because his

   testimony was “very confusing.” Id. at 990. After the trial judge asked if he wanted to compare

   it to Deputy Douthett’s grand jury testimony, the State explained that Deputy Douthett did not

   testify during grand jury proceedings, but that he was listed as a witness and Patrick Baker “could

   have deposed” him. Id. Patrick Baker then asked that Deputy Douthett remain under subpoena so

   Deputy Douthett could be recalled if necessary, but he was not recalled during trial. Id. at 990-91.

          In the end, trial counsel’s conduct during and immediately after Deputy Douthett’s

   testimony supports the conclusion that his conduct was the result of a lack of investigation and

   preparation rather than a strategic choice. See Wiggins, 539 U.S. at 526 (“The record of the . . .

   proceedings underscores the unreasonableness of counsel’s conduct by suggesting that [the] failure

   to investigate thoroughly resulted from inattention, not reasoned strategic judgment.”). He failed

   to ask any questions regarding the northern route even though, according to the Indiana Court of

   Appeals, he made the strategic decision to let this testimony in to show the northern route’s

   proximity to Mr. Hollars’s residence. The lack of questions by trial counsel regarding the northern

   route, combined with his admitted confusion and desire to consider recalling Deputy Douthett,

   point to counsel’s unawareness of what Deputy Douthett would testify to, not to his exercise of

   strategic judgment.



                                                   47
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 55 of 165 PageID #: 1297




          Third, trial counsel’s pivot from his arguments during opening to those made at closing

   shows his fundamental misunderstanding of the bloodhound evidence—a misunderstanding that

   would not have occurred had he properly investigated the evidence before trial. Again, trial

   counsel promised during opening that Detective Arvin would testify that a bloodhound tracked to

   Mr. Hollars’s residence on the day Ms. Behrman disappeared, May 31, 2000, but was pulled away.

   See Trial Tr. 474. By the end of trial, no evidence had been produced of a bloodhound tracking to

   Mr. Hollars’s residence or evidence that Detective Arvin at all participated in bloodhound

   searches.

          As trial counsel must have anticipated, during closing the State pointed out trial counsel’s

   unfulfilled promise made during opening. See id. at 2817 (“[The bloodhound] never tracked at

   Brian Hollars’ front door as you heard the Defense [during] opening.”). It is therefore unsurprising

   that trial counsel no longer argued that Detective Arvin pulled a bloodhound away that had tracked

   Ms. Behrman’s scent to Mr. Hollars’s residence. Instead, trial counsel argued the most the

   evidence showed—that “Samantha [tracked] . . . near the house of Mr. Hollars, but the trail was

   stopped.” Id. at 2792 (emphasis added).

          Thus the bloodhound evidence that trial counsel maintained supported the Hollars theory

   at closing was completely different from the evidence promised during opening: it was Deputy

   Douthett’s bloodhound tracking (not Detective Arvin’s) on June 6 (not May 31) that tracked “near”

   Mr. Hollars’s residence (not to his door then pulled away) that supported the Hollars theory. This

   change can only be explained by trial counsel’s unawareness of what the bloodhound evidence

   would show before trial, discovering that whatever he thought it would show before trial was

   incorrect, and then significantly changing his argument in closing to tailor it to what the evidence

   revealed.



                                                   48
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 56 of 165 PageID #: 1298




            These three related factors show that trial counsel’s handling of the bloodhound evidence

   was caused by a lack of investigation and preparation rather than a strategy. The Court thus agrees

   with Mr. Myers that the purported strategic decision on which the Indiana Court of Appeals relied

   appears to be more a “post hoc rationalization of counsel’s conduct [rather] than an accurate

   description” of what occurred. Wiggins, 539 U.S. at 526-27.

            But, more important, even if it was trial counsel’s strategy to not object to Deputy

   Douthett’s bloodhound evidence because it would show Ms. Behrman rode near Mr. Hollars’s

   residence, he chose this strategy without having first reasonably investigated the evidence. 15 The

   Indiana Court of Appeals did not at all discuss trial counsel’s investigation of the bloodhound

   evidence before deferring to trial counsel’s purported strategy regarding this evidence. Contrary

   to Wiggins, the Indiana Court of Appeals “merely assumed that the investigation was adequate.”

   539 U.S. at 528. A court cannot defer to trial counsel’s strategic judgment without assessing “‘the

   adequacy of the investigations supporting th[at] [strategy].’” Jordan, 831 F.3d at 848 (quoting

   Wiggins, 539 U.S. at 521). The Indiana Court of Appeals—despite recognizing earlier in its

   opinion that trial counsel should have known its representations about the bloodhound evidence

   were false—ignored this fact and its implications when analyzing this claim. It concluded that

   there was an objectively reasonable strategy supporting trial counsel’s failure to object without

   assessing whether trial counsel could have settled on such a strategy given trial counsel’s lack of

   investigation and misunderstanding of the evidence—an analysis that Strickland and Wiggins

   mandate before deferring to a proposed strategic justification. Wiggins, 539 U.S. at 527 (“[A]



   15
      Alternatively, trial counsel did not object to or impeach the bloodhound evidence because his failure to investigate
   its admissibility left him without the knowledge that there were valid bases on which to object. Such a lack of legal
   knowledge regarding an important piece of evidence that undermined Mr. Myers’s alibi would amount to deficient
   performance. See Hinton v. Alabama, 571 U.S. 263, 274 (2014) (“An attorney’s ignorance of a point of law that is
   fundamental to his case combined with his failure to perform basic research on that point is a quintessential example
   of unreasonable performance under Strickland.”).

                                                            49
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 57 of 165 PageID #: 1299




   reviewing court must consider the reasonableness of the investigation said to support th[e]

   strategy.”); see Strickland, 466 U.S. at 690-91.

          For these reasons, the Indiana Court of Appeals’ decision with respect to this allegation of

   deficient performance “involved an unreasonable application of[] clearly established Federal law.”

   28 U.S.C. § 2254(d)(1). It did so by failing to analyze whether a reasonable investigation

   supported the purported strategy, as clearly required by Strickland and Wiggins. See Wiggins, 539

   U.S. at 528 (“The Court of Appeals’ assumption that the investigation was adequate . . . reflected

   an unreasonable application of Strickland.”). Indeed, the Indiana Court of Appeals noted that this

   analysis was necessary when evaluating ineffective-assistance-of-counsel claims earlier in its

   opinion, but simply failed to consider it when analyzing this allegation of deficient performance.

   Failing to properly apply these aspects of Strickland and Wiggins constitutes an “‘error well

   understood and comprehended in existing law beyond any possibility for fairminded

   disagreement.’” Ward, 835 F.3d at 703 (quoting Richter, 562 U.S. at 103).

                  b.      Appropriate Standard of Review

          The Court has concluded that the Indiana Court of Appeals unreasonably applied

   Strickland and Wiggins to this allegation of deficient performance, but the Court’s inquiry cannot

   end there.   Federal courts have debated whether, even after concluding that a state court

   unreasonably applied clearly established federal law as determined by the Supreme Court, the

   federal habeas court then reviews the issue de novo or if deferential review under § 2254(d) is still

   required. This debate centers on the “could have supported” framework set forth by the Supreme

   Court in Richter:

          Under § 2254(d), a habeas court must determine what arguments or theories
          supported or, as here, could have supported, the state court’s decision; and then it
          must ask whether it is possible fairminded jurists could disagree that those



                                                      50
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 58 of 165 PageID #: 1300




           arguments or theories are inconsistent with the holding in a prior decision of this
           Court.

   Richter, 562 U.S. at 102. “Prior to Richter, if a state court offered a rationale to support its decision

   denying habeas relief, [the federal habeas court] assessed the actual reason offered by the state

   court to determine whether the decision was the result of an unreasonable application of federal

   law.” Whatley v. Zatecky, 833 F.3d 762, 774 (7th Cir. 2016). But after Richter, the Seventh Circuit

   questioned:

           first, whether Richter (a) applies only to cases in which the state court offers no
           reasoning, or instead (b) holds in effect that federal courts should always entirely
           disregard the state court’s rationale and decide independently if the bottom line is
           justifiable; and second, if Richter applies only to summary dispositions, how a
           federal court should evaluate a case in which the state court offers a reason, but that
           reason is either wrong as a matter of law or patently irrational.

   Id. (quoting Brady v. Pfister, 711 F.3d 818, 824-25 (7th Cir. 2013)).

           In other words, unlike in Richter but like this case, “[t]he problem is . . . not silence; it is

   what to do if the last state court to render a decision offers a bad reason for its decision.” Brady,

   711 F.3d at 826. “At that point,” the Seventh Circuit held, “we concluded that although we would

   no longer attach significance to the state court’s expressed reasons, we would still apply AEDPA

   deference to the judgment.” Whatley, 833 F.3d at 775 (citing Brady, 711 F.3d at 827). Thus, even

   “[i]f a state court’s rationale does not pass muster under . . . Section 2254(d)(1) . . . , the only

   consequence is that further inquiry is necessary.” Brady, 711 F.3d at 827. To conduct this inquiry,

   “the federal court should turn to the remainder of the state record, including explanations offered

   by lower courts.” Id.; see Whatley, 833 F.3d at 775. In other words, the federal court should apply

   Richter’s “could have supported” framework. See Whatley, 833 F.3d at 775 (noting that a

   petitioner is not “entitle[d] . . . to de novo review simply because the state court’s rationale is

   unsound”).



                                                      51
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 59 of 165 PageID #: 1301




          Whether these holdings remain the law—that is, whether Richter’s “could have supported”

   framework applies when the last state court provides a reasoned decision—was cast into doubt by

   the Supreme Court’s decision in Wilson v. Sellers, 138 S. Ct. 1188 (2018); see Thomas v. Vannoy,

   898 F.3d 561, 568 (5th Cir. 2018) (noting without deciding that Wilson may have undermined the

   “continued viability” of the Fifth Circuit’s application of Richter’s “could have supported”

   framework even when the state court provided a reason for its decision). In Wilson, the Supreme

   Court stated that application of AEDPA deference is “a straightforward inquiry when the last state

   court to decide a prisoner’s federal claim explains its decision on the merits in a reasoned opinion.

   In that case, a federal habeas court simply reviews the specific reasons given by the state court and

   defers to those reasons if they are reasonable.” 138 S. Ct. at 1192. In so stating, it cited to three

   pre-Richter cases where the Supreme Court did not apply the “could have supported” framework

   even after finding specific reasons provided by the state court involved an unreasonable application

   of Supreme Court precedents. Id. (citing Porter, 558 U.S. at 39-44; Rompilla, 545 U.S. at 388-

   392; Wiggins, 539 U.S. at 523-538).

          The Supreme Court in Wilson further explained that Richter does not control in all § 2254

   cases, noting that if it “[h]ad . . . intended Richter’s ‘could have supported’ framework to apply

   even where there is a reasoned decision by a lower state court,” its decision issued the same day

   in Premo v. Moore, 562 U.S. 115 (2011), “would have looked very different.” Wilson, 138 S. Ct.

   at 1195. Instead, in Premo, the Supreme Court “focused exclusively on the actual reasons given

   by the lower state court, and we deferred to those reasons under AEDPA.” Id. at 1195-96. Indeed,

   throughout Wilson the Supreme Court juxtaposes the “look through” presumption it adopts with

   the “could have supported” framework, which is difficult to square if the latter approach applied

   in all cases, even when reasons are provided for a state court’s decision. See id. at 1193-95.



                                                    52
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 60 of 165 PageID #: 1302




          Wilson casts serious doubt on the continued application of the Richter framework when the

   last state court decision provides reasons for the decision. Ultimately, the Court need not decide

   whether Wilson calls into doubt the Seventh Circuit’s decisions in Brady and Whatley. Even

   applying the “could have supported” framework, as the Court does below, failing to object to or

   otherwise attempt to impeach the bloodhound evidence amounted to an “‘error well understood

   and comprehended in existing law beyond any possibility for fairminded disagreement.’” Ward,

   835 F.3d at 703 (quoting Richter, 562 U.S. at 103).

          Justice Gorsuch, dissenting on other grounds in Wilson, aptly explained what the “could

   have supported” framework from Richter requires. It does not require “a federal court to imagine

   its own arguments for denying habeas relief and engage in decision-making-by-hypothetical.”

   Wilson, 138 S. Ct. at 1199 (Gorsuch, J., dissenting). Instead,

          [i]n our adversarial system a federal court generally isn’t required to imagine or
          hypothesize arguments that neither the parties before it nor any lower court has
          presented. To determine if a reasonable basis “could have supported” a summary
          denial of habeas relief under Richter, a federal court must look to the state lower
          court opinion (if there is one), any argument presented by the parties in the state
          proceedings, and any argument presented in the federal habeas proceeding. Of
          course, a federal court sometimes may consider on its own motion alternative bases
          for denying habeas relief apparent in the law and the record, but it does not
          generally bear an obligation to do so.

   Id. (Gorsuch, J., dissenting). This is consistent with the approach set out by the Seventh Circuit in

   Brady, 711 F.3d at 827, and Whatley, 833 F.3d at 775, and the mode of analysis the Court will

   apply here.

          The state post-conviction court and the respondent both offer an alternative basis to

   conclude that trial counsel’s performance regarding the bloodhound evidence was not deficient.

   The state post-conviction court agreed that the bloodhound evidence could have been excluded

   had trial counsel objected but reasoned that a different strategy than that offered by the Indiana



                                                    53
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 61 of 165 PageID #: 1303




   Court of Appeals led trial counsel not object to it. The respondent argues that, even if trial counsel

   would have objected to the bloodhound evidence, the objection would not have been sustained.

   Filing No. 20 at 39-40. The Court discusses and ultimately rejects each argument in turn.

                  c.      State Post-Conviction Court’s Alternative Basis

          The state post-conviction court had a different basis for ruling against Mr. Myers on this

   claim than the Indiana Court of Appeals. Notably, the state post-conviction court agreed with Mr.

   Myers that trial counsel’s handling of the bloodhound evidence was suboptimal, and it also agreed

   that had trial counsel objected to the bloodhound evidence, it would have been excluded. But it

   held that trial counsel did not object to the bloodhound evidence in support of a different strategy.

   The state post-conviction court’s factual findings in full were as follows:

          The issues brought up by [Mr. Myers] . . . ha[ve] merit. The promised bloodhound
          evidence was not fleshed out well by [trial counsel]. His opening statement was
          not supported fully by the evidence. The court does take issue with [Mr. Myers’]
          position that [trial counsel] should have objected to the bloodhound evidence. The
          trail the dog laid down kept going a long way past [Mr. Myers’] home and would
          insinuate to the jury that [Ms. Behrman] did not go to [Mr. Myers’] home. The
          court agrees . . . that better use could have been made of this. To say that trial
          counsel should have attempted to exclude this evidence is an overreach that the
          court will not take. Using the submitted evidence had value to [Mr. Myers’] case.
          Allowing bloodhound evidence in is error if counsel so chooses to object in any
          given case. Here it was not error such that Strickland, id can be used to reverse the
          verdict.

   DA App. at 752; see also id. at 758 (“Allowing bloodhound evidence was a valid trial tactic.”).

          The state post-conviction court, like the Indiana Court of Appeals in Myers II, held that it

   was a strategic choice to not object to the bloodhound evidence. But the purported strategy

   underlying trial counsel’s choice was different. Unlike the Indiana Court of Appeals’ conclusion

   that trial counsel admitted the bloodhound evidence to support the Hollars theory, the state post-

   conviction court reasoned that the bloodhound evidence more generally aided Mr. Myers’s defense

   because it established that Ms. Behrman rode “a long way past [Mr. Myers’ home].” Id. at 752.

                                                    54
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 62 of 165 PageID #: 1304




            The state post-conviction court’s resolution of this claim is both factually and legally

   flawed. This Court focuses on the factual flaw, however, because the state post-conviction court’s

   decision is clearly “based on an unreasonable determination of the facts in light of the evidence

   presented in the State court proceeding.” 28 U.S.C. § 2254(d)(2). Factual determinations are not

   unreasonable under § 2254(d)(2) “merely because the federal habeas court would have reached a

   different conclusion in the first instance,” nor are they unreasonable if “[r]easonable minds

   reviewing the record might disagree about the finding in question.” Wood v. Allen, 558 U.S. 290,

   301 (2010) (citation and quotation marks omitted). But here, the state post-conviction court’s

   factual premise is indisputably incorrect.

            The state post-conviction court concluded that “[a]llowing bloodhound evidence was a

   valid trial tactic,” DA App. at 758, based entirely on the factual premise that “[t]he trail the dog

   laid down kept going a long way past [Mr. Myers’] home and would insinuate to the jury that [Ms.

   Behrman] did not go to [Mr. Myers’] home,” id. at 752. But the bloodhound evidence did not

   show this. As the above map shows, the bloodhound tracked a long way past Mr. Hollars’s

   residence, not Mr. Myers’s. 16 See Trial Ex. 74. Mr. Myers’s residence was north and east of the

   field where Ms. Behrman’s bicycle was recovered, and Deputy Douthett explicitly testified that

   the bloodhound’s scent trail ended at the field. Trial Tr. 988 (“The dog did not show signs of a

   scent trail from that position anywhere farther north.”).

            In short, the bloodhound did not track “a long way past” Mr. Myers’s residence, but tracked

   directly to the field where Ms. Behrman’s bike was located, which is less than a mile from Mr.

   Myers’s residence. Unlike evidence that Ms. Behrman rode long past Mr. Myers’s residence,



   16
      Oddly enough, the state post-conviction court suggested that the bloodhound tracking near but past Mr. Myers
   residence makes it less likely Mr. Myers was involved. But the Indiana Court of Appeals in Myers II held that evidence
   that Ms. Behrman rode near but past Mr. Hollars’ residence cast suspicion on him.

                                                            55
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 63 of 165 PageID #: 1305




   which may have helped Mr. Myers’s defense, evidence that her ride ended in a field shortly before

   Mr. Myers’s residence hinders it, especially considering it undermines Mr. Myers’s alibi that he

   was home making phone calls. For this reason, the state post-conviction court’s decision was

   “based on an unreasonable determination of the facts in light of the evidence presented in the State

   court proceeding.” 28 U.S.C. § 2254(d)(2). 17 It is thus not entitled to AEDPA deference.

                    d.       Respondent’s Alternative Basis

           The Court turns next to the respondent’s contention that trial counsel’s performance was

   not deficient because an objection to the bloodhound evidence would have been overruled. See

   Hough, 272 F.3d at 898 (“An ineffective assistance claim based on a failure to object is tied to the

   admissibility of the underlying evidence.”). The parties dispute whether bloodhound evidence is

   admissible under Indiana law. The Court’s analysis is significantly hindered by the respondent’s

   failure to meaningfully engage with the critical issues governing the admissibility of bloodhound

   evidence. Mr. Myers primarily relies on Indiana Supreme Court cases discussed below, which

   hold that bloodhound tracking evidence is inadmissible. These cases, however, were decided prior

   to Indiana’s adoption of the Indiana Rules of Evidence in 1994. Nevertheless, Mr. Myers argues

   that the prior common law cases retain persuasive value.

           Given that the respondent does not meaningfully confront these complicated questions and

   Mr. Myers’s arguments regarding them, this Court is not obligated to construct such arguments for

   the respondent. Wilson, 138 S. Ct. at 1199 (Gorsuch, J., dissenting). Thus, after showing why the

   authorities on which the State relies are irrelevant to the admissibility of bloodhound evidence, the



   17
      It is an open question whether meeting the § 2254(d)(2) standard necessarily requires meeting the § 2254(e)(1)
   standard. See Wood v. Allen, 558 U.S. 290, 300 (2010); Price v. Thurmer, 637 F.3d 831, 837 (7th Cir. 2011). Although
   the Court analyzes the factual determination under § 2254(d)(2), the arguably more demanding standard of
   § 2254(e)(1) is also met because there is no evidence in the record even suggesting that the bloodhound tracked long
   past Mr. Myers’s residence, as the state post-conviction court concludes. Instead, Deputy Douthett’s testimony shows
   the bloodhound did not track as far north or east as Mr. Myers’s residence.

                                                           56
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 64 of 165 PageID #: 1306




   Court concludes that the respondent has failed to show another basis that “could have supported”

   the Indiana Court of Appeals’ decision. See id. In the alternative, the Court goes on to address

   the admissibility question directly, concluding that all indications point to the continued

   inadmissibility of bloodhound evidence in Indiana. During this analysis, the Court addresses the

   authorities on which the State relies to contend otherwise, concluding they are irrelevant.

           The most compelling basis for this Court to conclude that the bloodhound evidence would

   have been excluded had trial counsel objected to it is that the state post-conviction court reached

   this exact conclusion. In analyzing Mr. Myers’ claim regarding the bloodhound evidence, it noted

   that “[a]llowing bloodhound evidence in is error if counsel so chooses to object in any given case.”

   DA App. at 752. The state post-conviction court reached this conclusion even though the State

   argued that bloodhound evidence was admissible following the adoption of the Indiana Rules of

   Evidence. See id. at 545. Given the respect owed by a federal habeas court to state-court decisions

   on questions of state law, this Court should adhere to that decision, even though the state post-

   conviction court is not the last reasoned decision being reviewed in this action. See Wilson v.

   Corcoran, 562 U.S. 1, 5 (2010) (per curiam) (“[I]t is not the province of a federal habeas court to

   reexamine state-court determinations on state-law questions.” (citation and quotation marks

   omitted)); Miller v. Zatecky, 820 F.3d 275, 277 (7th Cir. 2016) (“A federal court cannot disagree

   with a state court’s resolution of an issue of state law.”). This basis alone is sufficient to reject the

   respondent’s position.

           Even if the state post-conviction court’s decision was not determinative, all other Indiana

   authorities suggest that the state post-conviction court’s determination was correct. Bloodhound

   tracking evidence has been inadmissible in Indiana for over a century.               It was first held

   inadmissible by the Indiana Supreme Court in Ruse v. State, 115 N.E. 778 (1917). In Ruse, the



                                                      57
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 65 of 165 PageID #: 1307




   Indiana Supreme Court analyzed decisions from other state courts on both sides of the issue, but

   ultimately agreed with courts that had held “that the conclusions of the bloodhound are generally

   too unreliable to be accepted as evidence,” reasoning as follows:

          When it is considered that the use of bloodhounds, even under the most favorable
          conditions, is attended with some degree of uncertainty, which may readily lead to
          the conviction or accusation of innocent persons, and that, at best, evidence as to
          their conduct in following a supposed trail is properly not of great probative value,
          it follows, as is suggested in Brott v. State, 70 Neb. 395, 398, that both reason and
          instinct condemn such evidence, and courts should be too jealous of the life and
          liberty of human beings to permit its reception in a criminal case as proof of guilt.

   Id. at 781. Since Ruse, the Indiana Supreme Court has twice reaffirmed that bloodhound tracking

   evidence is inadmissible. See Brafford v. State, 516 N.E.2d 45, 49 (Ind. 1987) (“It has long been

   held in Indiana that tracking dog or ‘bloodhound evidence’ is not sufficiently reliable to be

   admitted into evidence.” (citing Ruse, 115 N.E. 778)); Hill v. State, 531 N.E.2d 1382, 1384 (Ind.

   1989) (“[E]vidence of the result of the use of a tracking dog is not admissible.” (citing Brafford,

   516 N.E.2d 45)); see also Hill, 531 N.E.2d at 1385 (“It flows a fortiori from th[e] rule [in Ruse]

   that no satisfactory foundation for the admission of bloodhound evidence can be made. The rule

   is based on upon the unobtainability of scientific and other information which can furnish a

   satisfactory basis or reason for admitting such evidence.”) (DeBruler, J., dissenting). These cases,

   however, were decided prior to Indiana’s adoption of the Indiana Rules of Evidence in 1994.

          The respondent does not argue that the Indiana Rules of Evidence—particularly Rule 702

   governing expert testimony—undermine the reasoning or holdings of Ruse and its progeny.

   Instead, the respondent argues that these cases are simply distinguishable from the instant case.

   The States contends that, unlike in Ruse, Brafford, and Hill, the bloodhound here “was not used to

   prove the identity of [Ms. Behrman’s] killer, but to prove confirm [sic] portions of the route [Ms.

   Behrman] took on the day she died.” Filing No. 20 at 39. As an initial matter, the bloodhound



                                                   58
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 66 of 165 PageID #: 1308




   evidence was certainly used to prove that Mr. Myers was the perpetrator, at the very least because

   it was used to show that Ms. Behrman rode north toward his house; had Ms. Behrman ridden south,

   Mr. Myers had an alibi. But the Court understands the State to argue that Ruse and its progeny

   only prevent bloodhound tracking evidence if the bloodhound is tracking the alleged perpetrator,

   not, as here, the victim. This interpretation of these cases is too narrow.

          The Indiana Supreme Court in Ruse made clear that bloodhound evidence generally was

   inadmissible because it is unreliable. See 115 N.E. at 781 (“We agree fully with the statement in

   Brott v. State [70 Neb. 395, 97 N. W. 593, 63 L. R. A. 789], that the ‘conclusions of the bloodhound

   are generally too unreliable to be accepted as evidence in either civil or criminal cases.”’).

          The subsequent Indiana Supreme Court decisions similarly stated Ruse’s holding in

   categorical terms. See Hill, 531 N.E.2d at 1384 (“[E]vidence of the result of the use of a tracking

   dog is not admissible.”); Brafford, 516 N.E.2d at 49 (“It has long been held in Indiana that tracking

   dog or ‘bloodhound evidence’ is not sufficiently reliable to be admitted into evidence.”). The

   holdings of these cases are not that bloodhound evidence is inadmissible when the bloodhound is

   tracking a perpetrator, but that bloodhound evidence is inadmissible altogether because it is

   unreliable. Cf. Hubbard v. State, 742 N.E.2d 919, 923 n.9 (Ind. 2001) (noting that the reason why

   polygraph test results are being offered is irrelevant because they are “unreliable” regardless of

   why they are offered).

          The State next argues that even under the common law “the behavior of animals has been

   held to be relevant and admissible evidence.” Filing No. 20 at 39 (collecting cases). But the three

   cases on which the State relies are wholly inapplicable to the question of whether bloodhound

   tracking evidence is admissible. First, in Price v. State, 911 N.E.2d 716, 720-21 (Ind. Ct. App.

   2009), the court held that a dog’s loud screaming when hit with a belt was sufficient evidence to



                                                    59
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 67 of 165 PageID #: 1309




   convict the defendant of cruelty to animals. Second, Ross v. Lowe, 619 N.E.2d 911, 914 (Ind.

   1993), was a negligence action in which the Indiana Supreme Court discussed the standard of care

   owed to invitees for preventing injury from a dog kept on the property. Third, in Neufhoff v. State,

   708 N.E.2d 889, 891 (Ind. Ct. App. 1999), the Indiana Court of Appeals held that a probable cause

   affidavit that relied on the alerting of a drug sniffing dog was sufficiently reliable to establish

   probable cause. Not only do these cases not relate specifically to bloodhound tracking evidence,

   but none of them even deal with the admissibility of evidence at all. The respondent’s reliance on

   these cases is illustrative of the little assistance provided to the Court in analyzing this question of

   Indiana law. 18

            This leaves the Court to determine what role Ruse and its progeny play in determining the

   admissibility of bloodhound evidence following the adoption of the Indiana Rules of Evidence.

   As noted by the Indiana Court of Appeals in Myers II, these cases were decided prior to the

   adoption of the Indiana Rules of Evidence in 1994 and thus are no longer strictly binding

   precedent. 33 N.E.3d at 1099; see Albores v. State, 63 N.E.3d 34, *6 (Ind. Ct. App. 2016) (noting

   that Brafford “was decided prior to the adoption of the Indiana Rules of Evidence and is no longer

   controlling”). But no Indiana court has decided whether or to what degree they remain persuasive.

            Mr. Myers contends that Ruse and its progeny continue to provide guidance even after the

   adoption of the Rules of Evidence. See Filing No. 33 at 59, 61. Specifically, he suggests that



   18
     The State relied on nearly the same arguments before the state post-conviction court. For example, the State argued
   that Indiana “[d]ecisions since the adoption of the rules have allowed such evidence to prove a route taken without
   comment.” DA App. at 545 (citing Hill v. State, 773 N.E.2d 336, 339 (Ind. Ct. App. 2002)). But the Indiana Court
   of Appeals decision in Hill, much like the cases on which the respondent relies here, has no bearing on the admissibility
   of bloodhound evidence. The admissibility of bloodhound evidence was not discussed at all in Hill; the Indiana Court
   of Appeals merely mentioned that a bloodhound was utilized to track the perpetrator and did not mention, let alone
   rely, on that fact again. See Hill, 773 N.E.2d at 339. This is far from legal authority that Indiana courts “have allowed”
   bloodhound evidence to be admissible, as the issue was not even presented or addressed in the case. Most important,
   the state post-conviction court was unconvinced, as it concluded that bloodhound evidence is inadmissible should
   counsel object to it. See DA App. at 752.

                                                              60
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 68 of 165 PageID #: 1310




   previous common law decisions provide a baseline for deciding whether bloodhound evidence is

   reliable enough to pass through Rule 702(b). Filing No. 33 at 61. Although the Myers II court did

   not reach any ultimate conclusions regarding admissibility, it suggested that Rule 702 governs.

   Rule 702 provides:

          (a) A witness who is qualified as an expert by knowledge, skill, experience,
          training, or education may testify in the form of an opinion or otherwise if the
          expert’s scientific, technical, or other specialized knowledge will help the trier of
          fact to understand the evidence or to determine a fact in issue.

          (b) Expert scientific testimony is admissible only if the court is satisfied that the
          expert testimony rests upon reliable scientific principles.

          What role Ruse and its progeny have in determining whether Deputy Douthett’s testimony

   rests on “reliable scientific principles” under Rule 702(b) is the critical question presented by Mr.

   Myers. Indiana courts have not definitively decided the weight that should be given to common

   law precedents following the enactment of the Indiana Rules of Evidence. But significant guidance

   is available. On one hand, the Indiana Supreme Court has noted that “the Rules of Evidence

   generally superseded previously existing common law.” Specht v. State, 734 N.E.2d 239, 240

   (Ind. 2000); see McIntyre v. State, 717 N.E.2d 114, 121 (Ind. 1999) (suggesting that it is an open

   question whether “common law decisions . . . survive the Indiana Rules of Evidence”).

   Nevertheless, Indiana courts have continued to apply the common law when it is consistent with

   the Rules of Evidence and there is “no reason to depart from the well established common law

   rule.” Jackson v. State, 728 N.E.2d 147, 153 (Ind. 2000). Indeed, Indiana courts regularly look to

   the common law for guidance even when the Rules of Evidence now govern the analysis. See

   Lafayette v. State, 917 N.E.2d 660, 662-64 (Ind. 2009) (examining common law precedents

   regarding Rule 404(b) and noting that the Indiana Supreme Court’s first examination of the rule

   “largely tracked the common law of evidence . . . that had developed prior to our adoption of the



                                                    61
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 69 of 165 PageID #: 1311




   Rules of Evidence”); Jiosa v. State, 755 N.E.2d 605, 607 (Ind. 2001) (noting that when the Rule

   of Evidence at issue does not specifically address the legal question, “pre-1994 cases are

   instructive,” and concluding that “[t]he common law presumption was not changed by the adoption

   of the Rules of Evidence”); Ealy v. State, 685 N.E.2d 1047, 1055 (Ind. 1997) (“Prior to the

   enactment of the [Indiana Rules of Evidence], we long held it proper for an expert to give an

   opinion based upon an autopsy report prepared by another. We see no reason to change that now.”);

   id. (finding support for an interpretation of a Rule of Evidence by noting that the interpretation is

   “consistent with our own” common law); Grinstead v. State, 684 N.E.2d 482, 487 (Ind. 1997)

   (considering pre-1994 cases to determine whether expert testimony regarding blood spatter was

   admissible under Rule 702). Notably, the respondent does not cite, nor could the Court locate, a

   single instance where an Indiana court has held that long-standing common law precedents were

   irrelevant merely because an Indiana Rule of Evidence now governs the legal question when the

   Rule at issue did not explicitly undermine those precedents.

          Given this, the Court follows the same course here. The above precedents show that

   Indiana courts regularly look to common law precedents when applying the Rules of Evidence.

   Thus, in determining whether bloodhound evidence “rests on reliable scientific principles” under

   Rule 702(b), Indiana courts would likely continue to follow the determination in Ruse and its

   progeny that it does not.

          Finally, the one source to have addressed this question other than the state post-conviction

   court in this case concluded that Indiana Rule of Evidence 702 did not change the inadmissibility

   of bloodhound evidence established in Ruse. The preeminent Indiana evidence treatise written by

   Judge Robert Miller explicitly addresses the issue of the admissibility of bloodhound evidence




                                                    62
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 70 of 165 PageID #: 1312




   following the enactment of the Rules of Evidence. 19 Judge Miller concludes that bloodhound

   tracking testimony is not “expert scientific testimony” under Rule 702(b), but that Ruse and its

   progeny nevertheless remain controlling law: “Earlier Indiana cases applied a ‘reliability’ test even

   as to plainly non-scientific evidence. For example, tracking dog, or ‘bloodhound,’ evidence was

   deemed insufficiently reliable for admission. Nothing in Rule 702 appears to require a different

   result.” 13 R. Miller, Ind. Prac., Indiana Evidence § 702.208 (4th ed.) (citing Hill, 531 N.E.2d at

   1384; Brafford, 516 N.E.2d at 49).

           The Court finds Judge Miller’s position persuasive, not least because it is consistent with

   how Indiana courts have treated the admissibility of polygraph evidence both before and after the

   enactment of the Indiana Rules of Evidence. Long before the Indiana Rules of Evidence were

   adopted, Indiana courts consistently deemed polygraph evidence inadmissible because “the test is

   not sufficiently accurate to permit its admission and the fear the jury will give undue weight to the

   validity of a polygraph test.” Hall v. State, 514 N.E.2d 1265 (Ind. 1987). After the Indiana Rules

   of Evidence were adopted, Indiana courts continued to exclude polygraph evidence, often without

   discussing the Indiana Rules of Evidence generally or Rule 702 specifically. See Majors v. State,

   773 N.E.2d 231, 238 (Ind. 2002); Gray v. State, 758 N.E.2d 519, 522 (Ind. 2001). Indiana courts

   follow this pattern even though a “polygraph examiner is an expert witness” subject to the

   requirements of Rules 403 and 702. Hubbard v. State, 742 N.E.2d 919, 924 (Ind. 2001).

           For all the foregoing reasons, had trial counsel objected to the bloodhound evidence that

   objection would have been sustained. 20 Not only is this the conclusion of the only state court in


   19
      The Indiana Supreme Court regularly relies on Judge Miller’s evidence treatise. See, e.g., Malenchik v. State, 928
   N.E.2d 564, 574 (Ind. 2010); Schultz v. Ford Motor Co., 857 N.E.2d 977, 984 (Ind. 2006); Ealy, 685 N.E.2d at 1051.
   20
      Mr. Myers argues in the alternative that even if the bloodhound evidence would not have been excluded altogether,
   trial counsel’s performance was deficient for failing to impeach Deputy Douthett’s testimony. See Filing No. 33 at
   62-64. For example, there was evidence that prior to Deputy Douthett’s use of the bloodhound on June 6, 2000 (six
   days after Ms. Behrman disappeared), law enforcement attempted to use other scent tracking dogs to help locate Ms.
   Behrman, but they did not pick up her scent near where her bicycle was found. See PCR Ex. 232 at 28. This

                                                           63
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 71 of 165 PageID #: 1313




   this case to have addressed the issue, but all other legal sources addressing the question point in

   the same direction, albeit for different reasons. The respondent’s contention that trial counsel was

   not deficient for failing to object to the bloodhound evidence because an objection would have

   been overruled does not provide a basis that could have supported the Indiana Court of Appeals’

   conclusion.

            In sum, trial counsel failed to conduct an unreasonable investigation into the bloodhound

   evidence before deciding not to object to it. Had a reasonable investigation been conducted, trial

   counsel would have realized that the bloodhound evidence did not support the Hollars theory in

   the manner he thought (and barely, if at all, supported it), which made it obviously worth excluding

   given that it completely undermined Mr. Myers’ alibi defense. The Indiana Court of Appeals

   unreasonably applied Strickland and Wiggins in concluding otherwise, and neither the state post-

   conviction court nor the respondent offers a justification that otherwise could have supported the

   Indiana Court of Appeals’ decision. The Court will therefore consider this instance of deficient

   performance in the prejudice analysis below.




   significantly undermines evidence that during a later bloodhound search—after the scent has further dissipated—the
   bloodhound was able to pick up Ms. Behrman’s scent at that location.

   Moreover, although Deputy Douthett testified that he attempted to track Ms. Behrman’s scent along the southern route
   but there were no “strong” scent trails, Trial Tr. 986, Agent Dunn testified to the grand jury that Deputy Douthett told
   him Samantha picked up Ms. Behrman’s scent on the southern route. See GJ Tr. 1337. The jury did not hear this
   evidence, or any of the other bases on which Deputy Douthett’s testimony could have been undermined. See Filing
   No. 33 at 62-64. Although the Court need not reach this issue, there is significant evidence trial counsel could have
   used to undermine the trustworthiness of the bloodhound tracking presented by Deputy Douthett, see, e.g., Filing No.
   33 at 62-64, but trial counsel entirely failed to do so. Had the Court not concluded that an objection to the bloodhound
   evidence would have been sustained, this would have been an alternative basis to conclude that trial counsel’s
   performance regarding the bloodhound evidence was deficient.

                                                             64
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 72 of 165 PageID #: 1314




          6.     Failure to Impeach Ms. Swaffard

          Mr. Myers argues trial counsel provided deficient performance by failing to impeach Betty

   Swaffard’s testimony. The Indiana Court of Appeals summarized Ms. Swaffard’s testimony

   during direct- and cross-examination as follows:

          Swaffard, Myers’ maternal grandmother, testified to certain statements Myers
          made to her following Behrman’s disappearance. Specifically, Swaffard testified
          that on June 27, 2000, the date Detective Crussen interviewed Myers’ parents,
          Myers called Swaffard and asked to borrow money. Swaffard told Myers that he
          would have to come to her house to pick up the money, and he said he could not
          come because there were road blocks up on Maple Grove Road, and he did not want
          to go out because he was a suspect in Behrman’s disappearance. Swaffard testified
          further that in November 2004, Myers called her and asked her to look after his
          daughter because he needed some time alone to think. Swaffard asked what was on
          his mind, and Myers said, “Grandma, if you just knew the things that I’ve got on
          my mind . . . . [I]f the authorities knew it, I’d be in prison for the rest of my life.”
          Trial Transcript at 1833. Myers stated further that his father had known it and “took
          it to the grave with him.” Id. Later that evening, when Myers dropped his daughter
          off at Swaffard’s house, he had tears in his eyes and said, “Grandma, I wish I wasn’t
          a bad person. I wish I hadn’t done these bad things.” Id. at 1833–34. On cross-
          examination, trial counsel asked Swaffard only two questions, both of which were
          apparently intended to establish that Swaffard had developed an unusually close
          relationship with Detective Lang. First, counsel asked Swaffard whether she knew
          Detective Lang’s telephone number, and she responded affirmatively. Second,
          counsel asked what Detective Lang’s phone number was, and Swaffard began to
          answer but was interrupted by an objection from the State. The trial court sustained
          the objection, and trial counsel declined to cross-examine Swaffard further.

   Myers II, 33 N.E.3d at 1100.

          Mr. Myers argues that trial counsel had ample grounds on which to impeach Ms. Swaffard

   and it was deficient performance not to do so. Specifically, Mr. Myers points to the fact that

   Detective Lang began recording Ms. Swaffard’s phone calls with her consent in late April and

   May 2005. PCR Tr. 1196-97, 1259. During these calls—which trial counsel listened to before

   trial, id. at 582—Mr. Myers repeatedly and adamantly denied involvement in Ms. Behrman’s

   murder, PCR Ex. 101A at 21-27. These denials, Mr. Myers contends, would have impeached Ms.

   Swafford’s testimony regarding Mr. Myers. Filing No. 9 at 35-36; Filing No. 33 at 64-67.

                                                    65
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 73 of 165 PageID #: 1315




          Patrick Baker was questioned regarding his strategy with respect to Ms. Swaffard’s

   testimony during the post-conviction hearing. He testified that Ms. Swaffard had “very damaging

   evidence and it was probably the most challenging explanation of the entire trial and I think

   probably remains the most challenging explanation as to how a grandma could start a murder case

   against her grandson.” PCR Tr. 584. “[B]ased upon that,” Patrick Baker explained, “and based

   upon the questioning . . . of . . . Mr. Sonnega . . . we wanted to ask her very few questions, if any

   at all.” Id. Patrick Baker explained further that Ms. Swaffard’s “presentation was very credible

   so it wasn’t just her testimony. It was her presentation and . . . her demeanor.” Id. at 585. In sum,

   his strategy was “to get her off the stand . . . because the longer she was before the jury, we felt,

   the more damaging it could be.” Id. at 584.

          The Indiana Court of Appeals rejected Mr. Myers’ allegation of deficient performance in

   Myers II, reasoning that “[t]his is the sort of second-guessing of trial strategy in which we will not

   engage on appeal. ‘It is well settled that the nature and extent of cross-examination is a matter of

   strategy delegated to trial counsel.’ Myers has not established that a strategy of limiting the jury’s

   exposure to Swaffard’s testimony and denying her the opportunity to elaborate further thereon fell

   outside the wide range of constitutionally competent assistance.” Myers II, 33 N.E.3d at 1101

   (citation omitted).

          Mr. Myers contends that this was an unreasonable application of Strickland’s performance

   prong. Specifically, he argues that “[t]he state court’s assumption that counsel’s presentation was

   adequate, without any assessment of whether counsel’s conduct[] ‘actually demonstrated

   reasonable professional judgment’” was unreasonable. Filing No. 33 at 66-67 (quoting Wiggins,

   539 U.S. at 528). Mr. Myers further argues that “‘if no reason is or can be given for a tactic, the




                                                    66
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 74 of 165 PageID #: 1316




   label “tactic” will not prevent it from being used as evidence of ineffective assistance of counsel.’”

   Id. at 66 (quoting Miller v. Anderson, 255 F.3d 455, 458 (7th Cir. 2001)).

           As an initial matter, there was a strategic reason given by trial counsel for essentially

   declining to cross examine Ms. Swaffard—namely, that her evidence, presentation, and demeanor

   were extremely damaging to Mr. Myers and thus trial counsel wanted her off the stand as quickly

   as possible. See PCR Tr. 584-85. The Indiana Court of Appeals recognized trial counsel’s

   testimony and credited trial counsel’s strategy regarding cross-examination. See Myers II, 33

   N.E.3d at 1100-01.

           Furthermore, Mr. Myers is incorrect that the Indiana Court of Appeals failed to assess

   “whether counsel’s conduct[] ‘actually demonstrated reasonable professional judgment.’” Filing

   No. 33 at 66-67 (quoting Wiggins, 539 U.S. at 528). Again, trial counsel explained his strategy

   behind failing to cross-examine Ms. Swaffard. And one premise of this strategy—that Ms.

   Swaffard’s testimony was extremely damaging evidence for Mr. Myers—is undoubtedly true.

           The Supreme Court made clear in Strickland that “strategic choices made after thorough

   investigation of law and facts relevant to plausible options are virtually unchallengeable[.]”

   Strickland, 466 U.S. at 690-91; see Jansen, 884 F.3d at 656 (“Generally when an attorney

   articulates a strategic reason for a decision, the court defers to that choice.” (citation and quotation

   marks omitted)). And “deciding what questions to ask a prosecution witness on cross-examination

   is a matter of strategy.” Peterson v. Douma, 751 F.3d 524, 531 (7th Cir. 2014) (citation and

   quotation marks omitted). These principles are precisely what the Indiana Court of Appeals

   recognized and applied when concluding that trial counsel’s performance was not deficient.

          Moreover, unlike with other allegations of deficient performance, Mr. Myers raises no

   issue over whether trial counsel sufficiently investigated potential impeachment evidence for Ms.



                                                     67
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 75 of 165 PageID #: 1317




   Swaffard before choosing this strategy. This is likely because Patrick Baker testified that he

   reviewed the recorded conversations between Mr. Myers and Ms. Swaffard. He simply decided

   that it was better to end Ms. Swaffard’s testimony as quickly as possible—after two brief

   questions—rather than delve into this or any other evidence. Given that there is no allegation that

   trial counsel’s investigation into Ms. Swaffard was deficient—trial counsel’s testimony that he

   reviewed those calls went undisputed—trial counsel’s strategic decision is “virtually

   unchallengable,” Strickland, 466 U.S. at 691. This is the conclusion reached by the Indiana Court

   of Appeals, and it was not an unreasonable application of Strickland.

           Accordingly, Mr. Myers has not shown that trial counsel’s performance was deficient for

   failing to sufficiently cross-examine Ms. Swaffard.

           7.     Failure to Object to Improper Religious Vouching for Ms. Swaffard

           Mr. Myers argues that trial counsel provided deficient performance by failing to object to

   alleged improper religious vouching for Ms. Swaffard’s credibility by the State. Specifically, Mr.

   Myers contends that, without objection, the State began Ms. Swaffard’s testimony with the fact

   that she engages in Bible study and is a lay counselor at her church and then, during closing, the

   State referenced Ms. Swaffard’s religious convictions to bolster the credibility of her testimony.

   For example, the State argued during closing that “with great prayer . . . [Ms. Swaffard] did come

   forward,” Trial Tr. 2747, and at the conclusion of closing, “[t]hanks to Betty Swaffard and her

   courage and her strength and the grace of God she came forward and told you the truth,” id. at

   2827.

           The Indiana Court of Appeals addressed this issue on the merits in Myers II, concluding

   that trial counsel’s failure to object was not deficient performance and, even if it was, Mr. Myers

   was not prejudiced by it. See Myers II, 33 N.E.3d at 1101-03. The Court need not consider the



                                                   68
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 76 of 165 PageID #: 1318




   Indiana Court of Appeals’ discussion of prejudice, however, because its performance analysis

   forecloses this claim.

          The Indiana Court of Appeals recognized that Indiana Rule of Evidence 610 provides that

   “[e]vidence of a witness’s religious beliefs or opinions is not admissible to attack or support the

   witness’s credibility.” After analyzing the alleged improper religious bolstering by the State, id.

   at 1101-02, the Indiana Court of Appeals held that it “cannot conclude that Swaffard’s testimony

   concerning her religious involvement constitutes vouching, religious or otherwise,” id. at 1102. It

   continued: “Although the relevance of Swaffard’s religious involvement is certainly questionable

   . . . , her testimony contained no express or implied assertion that she was more or less likely to

   tell the truth due to her religious beliefs. Thus, Myers has not established a reasonable probability

   that an objection on this basis would have been sustained.” Id.

          Whether an objection under Rule 610—or any other Indiana Rule of Evidence—would be

   sustained is purely a question of state law. This Court cannot second-guess that determination, as

   “it is not the province of a federal habeas court to reexamine state-court determinations on state-

   law questions.” Wilson, 131 S. Ct. at 16 (citation and quotation marks omitted); see Miller, 820

   F.3d at 277 (“A federal court cannot disagree with a state court’s resolution of an issue of state

   law.”). Thus, “although claims of ineffective assistance of counsel can be premised on an

   attorney’s failure to raise state-law issues, federal courts reviewing such claims must defer to state-

   court precedent concerning the questions of state law underlying the defendant’s ineffectiveness

   claim.” Shaw v. Wilson, 721 F.3d 908, 914 (7th Cir. 2013) (citations omitted); see Harper v.

   Brown, 865 F.3d 857, 859 (7th Cir. 2017) (holding that a habeas petitioner’s argument was really

   an attack on a state court’s resolution of a question of state law embedded within its analysis of a




                                                     69
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 77 of 165 PageID #: 1319




   Strickland claim, and that federal courts are not empowered to review such questions of state law

   under § 2254).

           Since this Court must accept the Indiana Court of Appeals’ determination that any

   objection to the alleged improper vouching would not have been sustained, Mr. Myers cannot

   establish that his trial counsel’s performance was deficient in this respect. This is because “[i]f

   evidence admitted without objection is, in fact, admissible, then failing to object to [that] evidence

   cannot be a professionally unreasonable action.” Jones v. Brown, 756 F.3d 1000, 1009 (7th Cir.

   2014) (citation and quotation marks omitted); Hough, 272 F.3d at 898 (“An ineffective assistance

   claim based on a failure to object is tied to the admissibility of the underlying evidence. If evidence

   admitted without objection was admissible, then the complained of action fails both prongs of the

   Strickland test[.]”).

           In sum, this Court must accept the Indiana Court of Appeals’ conclusion that any objection

   to the alleged improper vouching would not have been sustained, and it cannot be deficient

   performance to not raise an objection that would have been overruled. Accordingly, Mr. Myers

   has failed to show that trial counsel rendered deficient performance by failing to object to alleged

   improper religious vouching for Ms. Swaffard’s credibility.

           8.       Failure to Impeach Carly Goodman

           Carly Goodman was a senior in high school and Mr. Myers’ girlfriend from late 1999 to

   through early 2000. She testified during trial that, among other things, while they were dating,

   Mr. Myers took her to the very location in the woods where Ms. Behrman’s remains were found

   in 2003. Mr. Myers argues that trial counsel provided deficient performance by failing to impeach

   Ms. Goodman’s testimony regarding her identification of the location in which Ms. Behrman’s

   remains were found as a location Mr. Myers had previously taken her. He contends that Ms.



                                                     70
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 78 of 165 PageID #: 1320




   Goodman previously made inconsistent statements about her identification of the site, and trial

   counsel should have used these inconsistent statements to impeach her testimony.

          The Indiana Court of Appeals in Myers II summarized the factual background of this claim

   as follows:

          Goodman testified that one night in March 2000, Myers, her then-boyfriend, took
          her for a long car ride through Gosport to a wooded area, where he parked in a
          “clearance” surrounded by a wooded area. Trial Transcript at 1899. Goodman
          testified that after Myers stopped the car, the couple argued and that she was afraid
          and wanted to go home. Goodman testified further that in February of 2006, she
          went for a drive with Detective Lang to identify places that Myers had taken her
          during their relationship. She recognized one place as the wooded area where she
          and Myers had argued in March 2000. This was the same area where Behrman’s
          remains were discovered in 2003.

   Myers II, 33 N.E.3d at 1103.

          Mr. Myers’ claim focuses on the failure to impeach Ms. Goodman’s identification of the

   site. Ms. Goodman testified at trial that during a drive with Mr. Myers he parked in a clearance

   that was completely surrounded by woods. Trial Tr. 1899-1900. She was then shown Exhibit 12,

   which was a picture of where Ms. Behrman’s remains were found. Id. She stated she recognized

   the place, and when asked by the State what she recognized about it, she replied, “[t]hat’s where

   [Mr. Myers] took me.” Id. at 1900.

          Patrick Baker conducted a brief cross-examination of Ms. Goodman, focusing on her

   ability to identify the clearance in Exhibit 12 as the specific clearing to which Mr. Myers took her.

   He asked her how she could “differentiate that clearance from any other clearance?” Id. at 1906.

   She responded that “it’s just what looks familiar to me.” Id. When Patrick Baker next asked,

   “[b]ut . . . that could be anywhere, correct,” she responded, “yes.” Id. Cross-examination

   concluded shortly thereafter following a few questions regarding how well Ms. Goodman knows




                                                    71
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 79 of 165 PageID #: 1321




   Detective Lang and how familiar she is with the wooded areas near Bloomington. See id. at 1906-

   07.

           Mr. Myers argues that trial counsel should have impeached Ms. Goodman’s testimony that

   she recognized the exact place Ms. Behrman’s remains were found via allegedly inconsistent

   statements she made to Detective Lang. Specifically, Mr. Myers contends that Detective Lang’s

   grand jury testimony was that Ms. Goodman “did not say that cut-away was the one to which

   Myers took her, but could only say it was similar to it.” Filing No. 33 at 70.

           Patrick Baker testified during the post-conviction hearing regarding his strategy with

   respect to Ms. Goodman’s testimony. He stated that his strategy from the outset was to “minimize”

   her testimony because she “had a lot of information, 404(b) evidence, that regarded domestic

   battery situations” with Mr. Myers, “regarded her being held against her will in a trailer, I think,

   for three or four days without any clothes,” and “protective orders that she had filed against [Mr.

   Myers], all of which . . . [the trial judge] had . . . ruled in our favor but we did not want her bringing

   any of those issues up.” PCR Tr. 581. Patrick Baker was then asked whether he had any plans to

   undermine her testimony with any prior inconsistent statements. He responded that he did not

   “know specifically,” but that he also had to “judge the witnesses as they c[a]me up and . . . the

   demeanor and the fear . . . on her face was so evident, I think that whatever strategies we may have

   had or contemplated were changed at that moment based upon her apparent fear.” Id. at 582.

           The Indiana Court of Appeals addressed the performance prong on the merits in Myers II.

   It first acknowledged Patrick Baker’s testimony at the post-conviction hearing discussed above,

   then reasoned that trial counsel’s performance was not deficient:

           Myers dismisses trial counsel’s explanation of his strategy as unreasonable. He
           asserts that counsel could have cross-examined Goodman concerning her prior
           statements made to Detective Lang at the time she identified the site without
           eliciting or opening the door to prejudicial and inadmissible testimony . . . . We

                                                      72
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 80 of 165 PageID #: 1322




          will not engage in this sort of second-guessing of trial counsel’s strategic decisions
          concerning the nature and scope of cross-examination. Myers has not established
          that his trial counsel’s strategy was unreasonable; to the contrary, it was quite
          reasonable for trial counsel to minimize the jury’s exposure to Goodman’s fearful
          demeanor and avoid any inadvertent mention of highly prejudicial and inadmissible
          evidence by limiting the scope and duration of his cross-examination, while
          simultaneously eliciting testimony casting doubt on the reliability of her
          identification of the area.

   Myers II, 33 N.E.3d at 1103-04.

          Mr. Myers contends the Indiana Court of Appeals’ resolution of the performance prong

   constitutes an unreasonable application of Strickland. His primary argument is that there “was no

   reason to believe that impeaching Goodman with her prior inconsistent statements to Lang would

   have elicited prohibited 404(b) evidence,” as the trial court was vigilantly prohibiting such

   evidence from being admitted. Filing No. 33 at 71. Moreover, Mr. Myers contends that trial

   counsel “did cross examine Goodman, in an attempt to show her identification was implausible in

   light of the lack of distinguishing features of this particular area of the woods.” Id. (citing Trial

   Tr. 1905-07). This shows, says Mr. Myers, that “the state court’s theory is based on a ‘post-hoc

   rationalization of counsel’s conduct [rather] than an accurate description of [counsel’s]

   deliberations.’” Id. (first alteration in original) (quoting Wiggins, 539 U.S. at 526-27).

          As an initial matter, while Mr. Myers addresses the concern about risking Rule 404(b)

   testimony from Ms. Goodman, he fails to explain how trial counsel’s concern about Ms.

   Goodman’s fearful demeanor did not provide a reasonable strategic justification to limit her cross-

   examination. After all, Patrick Baker explained during the post-conviction hearing “that whatever

   strategies we may have had or contemplated were changed [during Ms. Goodman’s testimony]

   based upon her apparent fear.” PCR Tr. 582. The state courts accepted this testimony and Mr.

   Myers does not dispute it. As noted above, “[g]enerally when an attorney articulates a strategic




                                                    73
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 81 of 165 PageID #: 1323




   reason for a decision, the court defers to that choice.” Jansen, 884 F.3d at 656 (quoting United

   States v. Cieslowski, 410 F.3d 353, 360 (7th Cir. 2005)).

          Given this strategy, Mr. Myers’ position fails for essentially the same reasons his claim

   regarding his trial counsel’s alleged failure to sufficiently cross-examine Ms. Swaffard did—

   namely, that “strategic choices made after thorough investigation of law and facts relevant to

   plausible options are virtually unchallengeable[.]” Strickland, 466 U.S. at 690-91; see Bryant v.

   Brown, 873 F.3d 988, 996 (7th Cir. 2017) (quoting Jones v. Butler, 778 F.3d 575, 584 (7th Cir.

   2015) (“A ‘decision not to impeach a particular witness is normally considered a strategic choice

   within the discretion of counsel.’”). This is precisely the path the Indiana Court of Appeals

   followed when it concluded that it would not “second-guess[] . . . trial counsel’s strategic decisions

   concerning the nature and scope of cross-examination,” especially given that it is a reasonable

   strategy to “minimize the jury’s exposure to Goodman’s fearful demeanor.” Myers II, 33 N.E.3d

   at 1104.

          Mr. Myers resists this conclusion by arguing that the proffered strategy is merely a post-

   hoc rationalization for trial counsel’s decisions. But Patrick Baker testified that his strategy

   developed at the very time Ms. Goodman was on the stand because that was when he could observe

   her demeanor and consider its impact on the jury. Moreover, the objective evidence at least

   partially corroborates that this was Patrick Baker’s asserted strategy at the time. During cross-

   examination, he briefly attempted to undermine the reliability of Ms. Goodman’s identification of

   the clearance and was rather successful in doing so. See Trial Tr. 1906 (Ms. Goodman responding

   “yes” when Patrick Baker asked if the State’s picture of the clearance “could be anywhere”). He

   then asked only a few more questions—the entirety of cross-examination spans less than two full

   transcript pages—before concluding his cross-examination. Such a brief cross-examination—after



                                                    74
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 82 of 165 PageID #: 1324




   at least partially undermining her identification of the clearance—of a witness that both parties

   agree was important is consistent with Patrick Baker’s testimony that, given Ms. Goodman’s

   fearful demeanor, he changed what strategy he previously had in the moment and instead chose to

   expose the jury to her fearful demeanor as little as possible.

          In sum, even though Mr. Myers now argues trial counsel should have done more to impeach

   Ms. Goodman’s testimony, the Indiana Court of Appeals reasonably applied Strickland in

   concluding that trial counsel’s strategy is “virtually unchallengeable,” Strickland, 466 U.S. at 690-

   91, under these circumstances.

          9.      Failure to Object to Carly Goodman’s Testimony under Rule 404(b)

          Mr. Myers argues that trial counsel provided deficient performance by failing to object

   under Indiana Rule of Evidence 404(b) to certain testimony by Ms. Goodman. Generally, Rule

   404(b) prohibits admission of “a crime, wrong, or other act . . . to prove a person’s character in

   order to show that on a particular occasion the person acted in accordance with the character.”

          Prior to trial, the parties and the trial judge discussed at some length Mr. Myers’ motion in

   limine to exclude Rule 404(b) evidence that may have been admitted through Ms. Goodman’s

   testimony. See Trial Tr. 352-75. The trial court granted motions in limine with respect to several

   categories of evidence Ms. Goodman might offer. For example, the trial court prohibited any

   reference to two protective orders Ms. Goodman had sought against Mr. Myers and the reasons

   she had sought those protective orders. Id. at 363-64. The trial court also excluded any evidence

   from the State that Mr. Myers would make Ms. Goodman strip naked in his trailer and take her

   clothing as a means to control her. Id. at 375.

          Early during Ms. Goodman’s testimony, trial counsel raised several objections because the

   State’s open-ended questions risked Ms. Goodman straying into forbidden testimony. See id. at



                                                     75
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 83 of 165 PageID #: 1325




   1883-86. The trial court warned the State during a bench conference that the State’s questions

   were “leaving it wide open for her to start talking about . . . protective order stuff,” and reminded

   the State to “not go there.” Id. at 1886. Trial counsel continued to raise numerous objections,

   some of which were sustained. See, e.g., id. at 1887-91.

          Mr. Myers argues that, even though trial counsel objected to many of the State’s questions,

   trial counsel failed to object to damaging Rule 404(b) testimony. Specifically, Mr. Myers points

   to the following sequences during the State’s questioning of Ms. Goodman:

          Q.      What did you do [during the ride with Mr. Myers]?

          A.      I asked for him to take me home.

          Q.      Did he take you home?

          A.      No.

          Q.      How’d you feel?

          A.      Scared.

          ....

          Q.      And when you parked the car in the clearance, was this a romantic . . .

          romantic type of . . .

                  PATRICK BAKER: Objection to leading.

                  THE COURT:             Sustained.

                  MR. SONNEGA:           Okay. Rephrase.

          Q.      What did you and the Defendant do when he parked his car . . .

                  PATRICK BAKER: Objection, Judge, to relevance.

                  THE COURT:             Overruled.

          A.      We argued.



                                                    76
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 84 of 165 PageID #: 1326




            Q.       Did you kiss him?

            A.       No.

            Q.       Did you want to go home?

            A.       Yes.

            Q.       Were you scared?

            A.       Yes.

            ....

            Q.       How long did you spend at that location?

            A.       It’s hard to say. Maybe a half an hour, 45 minutes.

   Trial Tr. 1893, 1899-1900, 1901. 21

            Mr. Myers argues that trial counsel should have objected to the foregoing questions under

   Rule 404(b) because they were unrelated to the purpose of Ms. Goodman’s testimony—that is, to

   show Mr. Myers had knowledge of the location where Ms. Behrman’s remains were found, see id.

   at 367—and were prejudicial. They were especially prejudicial, says Mr. Myers, considering that

   evidence that Ms. Behrman was raped (which is discussed further below) was improperly

   presented to the jury. “After hearing reference to a rape at the same location,” Mr. Myers contends,

   “the jury was left to wonder if Goodman had also been raped.” Filing No. 9 at 39.

            The Indiana Court of Appeals addressed this claim on the merits in Myers II. As an initial

   matter, it concluded that the argument was waived because it was not fully developed:

            Myers also argues that his trial counsel were ineffective for failing to object to
            Goodman’s description of Myers’ behavior during the March 2000 car trip, which
            he calls ‘prejudicial 404(b) testimony.’ Appellant’s Brief at 46. Myers does not,
            however, cite the applicable language of Indiana Evidence Rule 404(b) or make

   21
      Ostensibly to show that objections to the latter questions would have been sustained, Mr. Myers asserts that “[a]
   relevance objection about whether the trip to the woods was romantic was sustained.” Filing No. 9 at 39. But the
   objection in question was not for relevance, but for leading. See Trial Tr. 1899. In fact, when the State rephrased the
   question, trial counsel’s relevance objection was overruled. See id.

                                                            77
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 85 of 165 PageID #: 1327




          any attempt to apply it. Accordingly, this argument is waived for lack of cogency.
          See Davis v. State, 835 N.E.2d 1102, 1113 (Ind. Ct. App. 2005) (explaining that
          “[a] party waives an issue where the party fails to develop a cogent argument or
          provide adequate citation to authority and portions of the record”), trans. denied.

   Myers II, 33 N.E.3d at 1105-06.

          The respondent first argues that the Indiana Court of Appeals’ finding of waiver constitutes

   an independent and adequate state law basis for denying this claim, making this claim procedurally

   defaulted. See Filing No. 20 at 46-47. The respondent is correct that one type of procedural default

   occurs when the state court decides a federal claim on an independent and adequate state law basis.

   See Walker v. Martin, 562 U.S. 307, 315 (2011) (quoting Beard v. Kindler, 558 U.S. 53, 55 (2009))

   (“A federal habeas court will not review a claim rejected by a state court if the decision of [the

   state] court rests on a state law ground that is independent of the federal question and adequate to

   support the judgment.”).

          Mr. Myers resists this conclusion, arguing that the Indiana Court of Appeals’ invocation of

   waiver is not an “adequate” procedural ruling. He points out that Mr. Myers’ appellate brief clearly

   invoked Rule 404(b), pointed to the allegedly inappropriate questions and testimony in the record,

   cited another state case that analyzes Rule 404(b) evidence, and discussed why this evidence was

   prejudicial. See Filing No. 33 at 76.

          Although Mr. Myers did not quote the language of Rule 404(b) in his post-conviction

   appellate brief, he clearly invoked the rule as the basis for this claim of ineffective assistance. See

   Filing No. 20-14 at 56 (“Counsel’s failure to object to prejudicial 404(b) testimony was ineffective

   assistance.”). He also attempted to apply it; in his brief, he explicitly argued that Ms. Goodman’s

   testimony was admitted over trial counsel’s pre-trial objection under the latter portion of Rule

   404(b) “to show knowledge of the crime scene,” id. (citing Trial Tr. 367), and whether she “wanted

   to go home, or was scared was not relevant for that purpose,” id.

                                                     78
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 86 of 165 PageID #: 1328




          Given this, it is a close question as to whether the Indiana Court of Appeals relied upon an

   independent and adequate state law ground. See Crockett v. Butler, 807 F.3d 160, 167 (7th Cir.

   2015) (holding that a state rule may be inadequate if it is applied “‘infrequently, unexpectedly, or

   freakishly’” (quoting Prihoda v. McCaughtry, 910 F.2d 1379, 1383 (7th Cir. 1990)). But it is not

   one the Court must ultimately answer, as the Indiana Court of Appeals went on to address the

   merits of Mr. Myers’ claim. The Court will therefore bypass this more difficult question of

   procedural default, as Mr. Myers’ claim must be denied on the merits.         See Washington v.

   Boughton, 884 F.3d 692, 698 (7th Cir. 2018) (“Rather than work our way through the maze of

   these procedural arguments, however, we think it best to cut to the chase and deny [the petitioner’s]

   due process claim on the merits.”); see also Brown v. Watters, 599 F.3d 602, 610 (7th Cir. 2010).

          The Indiana Court of Appeals also addressed Mr. Myers’ claim on the merits. After

   detailing the evidence set forth above, the Indiana Court of Appeals first rejected Mr. Myers’

   contention that Ms. Goodman’s testimony, considered in conjunction with Dr. Radentz’s

   testimony that Ms. Behrman had been raped, left an impression that Ms. Goodman had also been

   raped. See Myers II, 33 N.E.3d at 1106 (“Nothing about Goodman’s testimony implied that she

   had been raped.”). It then went on to explain why any objection under Rule 404(b) would not have

   been sustained anyway:

          In any event, it is apparent that the testimony was admitted to show that Myers was
          familiar with the area in which Behrman’s remains were discovered and to explain
          why Goodman was still able to remember the location so vividly several years later,
          and not to establish that Myers had a propensity to commit murder or any other
          crime. Thus, the testimony did not violate Evidence Rule 404(b), and Myers points
          to no danger of unfair prejudice aside from his unpersuasive argument that the
          testimony left the jury with the impression that Goodman had been raped. See
          Embry v. State, 923 N.E.2d 1, 9 (Ind. Ct. App. 2010) (explaining that “[i]n assessing
          the admissibility of 404(b) evidence a trial court must (1) determine that the
          evidence of other crimes, wrongs, or acts is relevant to a matter at issue other than
          the defendant’s propensity to commit the charged act and (2) balance the probative
          value of the evidence against its prejudicial effect pursuant to Indiana Evidence

                                                    79
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 87 of 165 PageID #: 1329




          Rule 403”), trans. denied. Thus, Myers has not established a reasonable probability
          that an objection on the basis of Evidence Rule 404(b) would have been sustained,
          and he is consequently unable to show that counsel performed deficiently by failing
          to object on that basis.

   Myers II, 33 N.E.3d at 1106.

          In short, the Indiana Court of Appeals held that the proposed Rule 404(b) objection would

   not have been sustained. As discussed above, whether an unmade evidentiary objection would

   have been sustained under the Indiana Rules of Evidence is purely a question of state law. This

   Court cannot second-guess that determination, as “it is not the province of a federal habeas court

   to reexamine state-court determinations on state-law questions.” Wilson, 131 S. Ct. at 16 (quoting

   Estelle v. McGuire, 502 U.S. 62, 67 (1991)); see also Miller, 820 F.3d at 277; Shaw, 721 F.3d at

   914.

          Since this Court must accept the Indiana Court of Appeals’ determination that the proposed

   Rule 404(b) objections would not have been sustained, Mr. Myers cannot establish that his trial

   counsel’s performance was deficient in this respect. This is because “[i]f evidence admitted

   without objection is, in fact, admissible, then failing to object to [that] evidence cannot be a

   professionally unreasonable action.” Jones, 756 F.3d at 1008-09 (quoting Hough v. Anderson, 272

   F.3d 878, 898 (7th Cir. 2001)).

          Accordingly, Mr. Myers has failed to show that trial counsel rendered deficient

   performance by failing to object to certain of Ms. Goodman’s testimony under Rule 404(b).

          10.     Failure to Object to Testimony that Ms. Behrman was Raped

          Mr. Myers argues trial counsel provided deficient performance by failing to object under

   Indiana Rule of Evidence 403 to Dr. Radentz’s testimony that Ms. Behrman was raped before she

   was murdered. Dr. Radentz is a forensic pathologist who testified as an expert witness for the

   State during trial. See Trial Tr. 1413-61. Among other things, he testified that the cause of Ms.

                                                  80
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 88 of 165 PageID #: 1330




   Behrman’s death was a “contact shotgun wound to the back of the head,” id. at 1420, that Ms.

   Behrman was killed at the site where her remains were located, id. at 1423, that she was raped

   prior to being killed, id. at 1423, and that, of the bones that were remaining (no soft tissue

   remained), there was no evidence of stabbing, being struck by a vehicle, or other trauma, id. at

   1425, 1450.

          At issue here is Dr. Radentz’s testimony that Ms. Behrman was raped prior to being killed,

   describing this as a “classic scenario . . . of a rape homicide.” Id. at 1423. Trial counsel did not

   object to this or any of Dr. Radentz’s other rape testimony, which is discussed in more detail in

   the prejudice analysis below.

          Whether Rule 403 should have precluded the admission of the evidence that Ms. Behrman

   was raped was first addressed by the Indiana Court of Appeals on direct appeal in Myers I:

          Myers was not charged with rape. At trial, forensic pathologist Dr. Stephen Radentz
          nevertheless testified that the circumstances surrounding the disposal of Behrman’s
          remains suggested the classic scenario for a rape-homicide. The court subsequently
          submitted Jury Question 84 without objection to Dr. Radentz, which asked in part,
          “Do you believe the body was raped before being shot?”, to which Dr. Radentz
          answered, “Yes.” Tr. p. 1454. During follow-up cross-examination, Dr. Radentz
          admitted there was no physical evidence to support such an assertion. During
          additional re-direct examination, however, he testified based upon his training and
          experience that due to the facts that Behrman’s remains were found in a remote
          area, without clothing, and with a “depersonalizing” shotgun wound to the back of
          the head, Behrman’s case was a “rape homicide . . . until proven otherwise.” Tr. p.
          1460. Although Myers specifically challenges on appeal the court’s submission of
          Question 84 to Dr. Radentz, defense counsel did not object to Jury Question 84,
          which, but for a claim of fundamental error, waives the issue. Myers also claims,
          however, that [all of] Dr. Radentz’s references to rape constituted fundamental
          error.

   Myers I, 887 N.E.2d at 186.

          Although the Indiana Court of Appeals in Myers I concluded that Dr. Radentz’s testimony

   did not violate Rule 702, it determined that it did violate Rule 403, which states that “[t]he court

   may exclude relevant evidence if its probative value is substantially outweighed by a danger of . . .

                                                    81
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 89 of 165 PageID #: 1331




   unfair prejudice.” The Indiana Court of Appeals reasoned: “With respect to the probative value of

   Dr. Radentz’s testimony, an essential element of rape is penetration, no matter how slight. Because

   none of Behrman’s soft tissue remained, there was no physical evidence to support the rape

   determination. In addition, Myers was not charged with rape. We agree that the rape testimony

   was more prejudicial than probative.” Myers I, 887 N.E.2d at 186-87.

          Having determined that the rape testimony should have been excluded under Rule 403, the

   Indiana Court of Appeals turned to whether it “constituted fundamental error,” which requires a

   showing that the error is “so prejudicial to the rights of the defendant as to make a fair trial

   impossible.” See id. at 187 (quoting Myers v. State, 718 N.E.2d 783, 790 (Ind. Ct. App. 1999))

   (“In determining whether an alleged error rendered a judicial proceeding unfair, we must consider

   whether the resulting harm or potential for harm is substantial. We look to the totality of the

   circumstances and decide whether the error had a substantial influence upon the outcome.”). The

   Indiana Court of Appeals concluded the error did not amount to fundamental error and therefore

   denied relief. See id.

          During post-conviction proceedings, Mr. Myers argued that his counsel was ineffective for

   failing to object to testimony regarding rape. The Indiana Court of Appeals in Myers II denied

   this claim on the prejudice prong of Strickland, without addressing trial counsel’s performance.

   See Myers II, 33 N.E.3d at 1106-07. This Court must therefore review trial counsel’s performance

   de novo. See Porter, 558 U.S. at 38; Rompilla, 545 U.S. at 390.

          As an initial matter, the respondent’s argument regarding this claim is at best confusing.

   The respondent first asserts that the Indiana Court of Appeals in Myers II “held that the [rape]

   testimony should have been objected to.” Filing No. 20 at 49. But the Myers II court did not

   assess trial counsel’s performance, deciding only that Mr. Myers was not prejudiced. 33 N.E.2d



                                                   82
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 90 of 165 PageID #: 1332




   at 1106-07. Although this at first appears to be a concession that trial counsel’s performance was

   deficient, the respondent then goes on to argue that the lack of objection was part of trial counsel’s

   strategy. Specifically, the respondent argues that trial counsel purposefully did not object to Dr.

   Radentz’s opinion because, given that there was “no physical evidence indicating that Myers had

   killed Jill [Behrman],” it allowed Mr. Myers “to argue that someone had moved the body from

   Salt Creek,” which “suited Myers’ Owings theory very well.” Filing No. 20 at 49.

          There are multiple problems with this line of reasoning, to the extent the Court can correctly

   discern the respondent’s position. First, the notion that Dr. Radentz’s testimony generally was

   helpful to Mr. Myers’ theory that Ms. Owings, or perhaps others, may have moved Ms. Behrman’s

   body from Salt Creek to where it was eventually found is incorrect. Dr. Radentz testified

   repeatedly that he did not believe that Ms. Behrman was killed elsewhere and her body moved.

   See, e.g., Trial Tr. 1417 (stating that he had never seen a deceased person’s body moved and then

   shot); id. at 1423-24 (explaining at length why in his expert opinion Ms. Behrman was killed at

   the location her remains were found).

          Second, and more important, it appears that the respondent’s argument that Dr. Radentz’s

   testimony could have been helpful to Mr. Myers—and thus it may have been strategic not to object

   to it—is based on the entirety of Dr. Radentz’s opinion testimony, not the specific rape testimony

   at issue here. Whatever assistance Dr. Radentz’s testimony generally provided for Mr. Myers’

   theory that Ms. Behrman’s body was moved—which, as noted, is likely none—his testimony that

   Ms. Behrman was raped could have been objected to without impacting the purportedly helpful

   testimony regarding whether the body was moved. In other words, Dr. Radentz’s testimony that

   there was no physical evidence connecting Mr. Myers to the crime scene could have been admitted

   even if his rape testimony was excluded.



                                                    83
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 91 of 165 PageID #: 1333




           These two reasons show that the respondent’s attempt to provide a strategic justification

   for trial counsel’s failure is simply an impermissible “post-hoc rationalization,” Wiggins, 539 U.S.

   at 526-27, of trial counsel’s failure to object—a rationalization that the state courts did not consider

   let alone accept—and an implausible rationalization at that.

           In the end, the Court concludes that it was objectively deficient performance for trial

   counsel not to object to Dr. Radentz’s testimony regarding rape. The Indiana Court of Appeals in

   Myers I concluded that the evidence should have been excluded under Rule 403. See Myers I, 887

   N.E.2d at 186-87. And there is no possible strategic reason for failing to object to this testimony.

   Indeed, Hugh Baker’s own contemporaneous conduct shows that he too believed the rape

   testimony to be damaging to Mr. Myers’ case. He attempted—with some, albeit limited, success—

   during cross-examination to undermine Dr. Radentz’s conclusion that Ms. Behrman was raped.

   See Trial Tr. 1458-61. But, had he raised a Rule 403 objection, all of the rape testimony would

   have been excluded, and the State, among other things, would not have been able to argue during

   its closing argument that Mr. Myers had motive to murder Ms. Behrman. See House v. Bell, 547

   U.S. 518, 540 (2006) (“When identity is in question, motive is key.”). Given the foregoing, trial

   counsel’s inexplicable failure to object to Dr. Radentz’s rape testimony constitutes deficient

   performance.

           As noted above, the prejudice analysis must consider the cumulative prejudice flowing

   from all of trial counsel’s errors. Accordingly, the Court will consider the prejudice from trial

   counsel’s failure to object to Dr. Radentz’s rape testimony in the prejudice analysis below.

           11.     Failure to Object to Evidence Regarding Mr. Myers’ Access to Shotguns

           Mr. Myers maintains that trial counsel performed deficiently by failing to object to

   allegedly irrelevant evidence regarding shotguns. During trial, the State introduced evidence that



                                                     84
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 92 of 165 PageID #: 1334




   shotguns were missing from a barn near Mr. Myers’ home, as well as evidence that Mr. Myers

   sold shotguns to his uncle at Mr. Myers’ father’s funeral. Trial Tr. 1798-1802. This evidence was

   irrelevant and prejudicial, says Mr. Myers, because the shotguns went missing after Ms. Behrman

   was murdered and thus none of them could have been the murder weapon. Mr. Myers suggests

   trial counsel knew this because Detective Lang testified to as much during grand jury proceedings.

   Filing No. 9 at 41. Therefore, had his trial counsel objected as to relevancy, Mr. Myers contends

   that the objection would have been sustained.

          The Indiana Court of Appeals addressed this allegation on the merits, concluding that trial

   counsel’s performance was not deficient, nor was Mr. Myers prejudiced. See Myers II, 33 N.E.3d

   at 1107-09. It agreed with Mr. Myers that “‘[e]vidence of weapons possessed by a defendant but

   not used in the crime for which the defendant is charged should generally not be introduced

   because the evidence is irrelevant and highly prejudicial.’” Id. at 1108 (quoting Oldham v. State,

   779 N.E.2d 1162, 1174 (Ind. Ct. App. 2002)). But it disagreed that Detective Lang’s grand jury

   testimony completely foreclosed the possibility that one of the stolen shotguns was the murder

   weapon. It began by quoting the following portion of Detective Lang’s testimony:

          I talked to Mr. Maher, [the owner of the barn], the burglary he reported in
          November 2000, which would have been after the death obviously of [Behrman]. I
          asked him if it could be possible that he would not have known between May and
          November when he reported it that any of those weapons were missing? In his
          opinion, he said no. I don’t know. You know I mean he . . . if they were all missing,
          I’m sure he’s correct. If he took one, you know, it could have been out and he would
          not [have] noticed it in my opinion. But, he said that the air conditioner was
          removed and that was what tipped him off that something was wrong and then he
          found the guns were gone, so. He stated that he made trips to the barn on several
          occasions enough between May and November that he would have known
          somewhere in between that time that they would have been gone.

   Id. (quoting Grand Jury Tr. 5483-84). Based on this testimony, the Indiana Court of Appeals

   agreed with the post-conviction court’s conclusion that the “testimony concerning the guns [was]



                                                   85
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 93 of 165 PageID #: 1335




   relevant because they (or at least one of them) could have been taken during a previous,

   undiscovered entry.” Id. And if the evidence was relevant, the Indiana Court of Appeals reasoned,

   any objection would not have been sustained. Id.

           Mr. Myers cannot assail this decision by the Indiana Court of Appeals for the same reasons

   discussed above regarding his claim that trial counsel should have objected to allegedly improper

   vouching for Ms. Swaffard’s credibility—namely, whether an objection would have been

   sustained is purely a question of state law that this Court cannot reexamine. See Wilson, 131 S.

   Ct. at 16 (quoting Estelle, 502 U.S. at 67); Miller, 820 F.3d at 277. In analyzing Mr. Myers’

   allegation of deficient performance, the Indiana Court of Appeals determined as a matter of state

   evidentiary law that the shotgun evidence was relevant. This Court must defer to determinations

   of state law embedded in ineffective assistance of counsel claims. See Harper, 865 F.3d at 859;

   Shaw, 721 F.3d at 914. Doing so precludes this Court from concluding that trial counsel rendered

   deficient performance for not objecting to the gun evidence, given that any such objection would

   have been overruled. See Jones, 756 F.3d at 1009; Hough, 272 F.3d at 898.

           Accordingly, Mr. Myers has failed to show that trial counsel’s performance was deficient

   in this respect.

           12.        Failure to Object to John Roell’s Testimony

           Mr. Myers argues that trial counsel provided deficient performance by failing to object to

   the testimony of Mr. Myers’ former cellmate at the Monroe County Jail, John Roell. Mr. Roell

   testified at trial that, among other things, Mr. Myers made comments appearing to implicate

   himself in Ms. Behrman’s murder. Mr. Myers argues that trial counsel should have moved to

   exclude Mr. Roell’s testimony under Rule 403, which provides in relevant part that relevant

   evidence may be excluded “if its probative value is substantially outweighed by a danger of . . .



                                                   86
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 94 of 165 PageID #: 1336




   unfair prejudice.” In support of this argument, Mr. Myers primarily relies on the numerous

   inconsistencies between Mr. Roell’s deposition and trial testimony to argue that the probative

   value of his testimony was minimal given his lack of credibility.

          The Indiana Court of Appeals addressed this claim on the merits in Myers II. See Myers

   II, 33 N.E.3d at 1109-10. It set forth the relevant state law governing objections under Indiana

   Evidence Rule 403, before reasoning as follows:

          The crux of Myers’ argument is that the probative value of Roell’s testimony was
          low because he was not a credible witness due to inconsistencies among his initial
          statement to police, his deposition testimony, and his trial testimony. But it was for
          the trier of fact, not the trial court, to judge Roell’s credibility. Ultimately, Myers’
          argument in this regard goes to the weight to be afforded to Roell’s testimony, not
          its admissibility. See Embrey v. State, 989 N.E.2d 1260, 1268 (Ind. Ct. App. 2013)
          (“[i]nconsistencies in witness testimony go to the weight and credibility of the
          testimony, the resolution of which is within the province of the trier of fact”
          (internal quotation omitted)). Roell’s testimony, if credited by the trier of fact, was
          highly probative of Myers’ guilt.

   Myers II, 33 N.E.3d at 1109. It then went on to note that Mr. Myers’ argument regarding prejudice

   was underdeveloped and would not be made for him. Id. at 1110. Given these determinations, the

   Indiana Court of Appeals concluded that Mr. Myers had “not satisfied his burden of establishing

   that an objection to Roell’s testimony on the basis of Evidence Rule 403 would have been

   sustained, he has consequently failed to establish deficient performance and resulting prejudice.”

   Id.

          As with other alleged errors on trial counsel’s part, the Indiana Court of Appeals

   determined that, as a matter of state evidentiary law, the suggested objection would not have been

   sustained. Again, this state-law determination is unreviewable by this federal habeas court. See

   Wilson, 131 S. Ct. at 16; Miller, 820 F.3d at 277. Such is true even when, as here, it is embedded

   in an ineffective assistance of counsel claim. See Harper, 865 F.3d at 859; Shaw, 721 F.3d at 914.

   Accordingly, accepting that the objection to Mr. Roell’s testimony would have been overruled,

                                                    87
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 95 of 165 PageID #: 1337




   Mr. Myers cannot establish that his counsel rendered deficient performance by failing to object.

   See Jones, 756 F.3d at 1009; Hough, 272 F.3d at 898.

          13.     Failure to Present Evidence Supporting the Theory that Ms. Owings, Ms.
                  Sowders, and Mr. Clouse May have Murdered Ms. Behrman

          Mr. Myers’ final allegation of deficient performance is that trial counsel failed to impeach

   Ms. Owings’s testimony with inculpatory evidence that she and others murdered Ms. Behrman.

   Filing No. 9 at 44. Specifically, Mr. Myers contends that trial counsel failed to “impeach Owings;

   produce evidence corroborating Owings’s confession; produce witnesses to whom Owings,

   Clouse, and Sowders made incriminating statements; produce evidence of Owings, Clouse, and

   Sowders false or shaky alibis; [and] produce evidence of Sowders’s flight to Texas.” Filing No. 9

   at 44-45; Filing No. 33 at 87-100.

          The Indiana Court of Appeals addressed this claim on the merits in Myers II. It relied on

   Hugh Baker’s testimony during the post-conviction hearing that the failure to present much of the

   above evidence was a strategic decision:

          Trial counsel Hugh Baker . . . testified that the defense team made a strategic
          decision not to pursue Owings’ confession as its primary theory of defense.
          Specifically, he testified as follows:

             . . . [W]e felt that trying to present to a jury and convince a jury what the
             Federal Bureau of Investigations, the Bloomington Police Department, and
             the Indiana State Police had concluded was false was not a good strategy, that
             is the Owings’ confession. She’d recanted this confession. And they hadn’t
             found Jill Behrman in the . . . in Salt Creek. Rather, she was found . . . her
             remains were found in Morgan County and she . . . hadn’t died from drowning
             but she’d died from 99.9 percent certainty of being shot.

          PCR Transcript at 840. For these reasons, a decision not to pursue the Owings
          theory would clearly reflect a reasonable strategic judgment.

   Myers II, 33 N.E.3d at 1111. Mr. Myers, however, argued to the Indiana Court of Appeals and

   argues here that trial counsel pursued the Owings theory during trial, thus it was deficient



                                                  88
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 96 of 165 PageID #: 1338




   performance not to present significant evidence in support of it. After noting that trial counsel

   “pursued the Owings theory to some extent,” the Indiana Court of Appeals concluded that, contrary

   to Mr. Myers’ argument, trial counsel was not “obligated to take an all-or-nothing approach to the

   Owings theory—either forego it entirely or present all evidence supporting it.” Id. at 1112. The

   Indiana Court of Appeals, because the State called Owings to testify as to why she recanted,

   reasoned:

          trial counsel did not act unreasonably by making a strategic decision to attempt to
          present just enough evidence to keep the possibility of Owings’ involvement alive
          in the minds of the jurors, without making the Owings theory the crux of Myers’
          defense. Indeed, it appears to us that trial counsel’s decision to pursue the Owings
          theory to only a limited extent was actually quite shrewd because it prevented the
          jury from being exposed to all of the many conflicting versions of the story Owings,
          Sowders–Evans, and Clouse allegedly told. This information might have resulted
          not only in the elimination in the jurors’ minds of the possibility that Owings’
          confession was true, but also in trial counsel’s loss of credibility with the jury. As
          the State argues in its brief, “the best counsel could hope for was to keep Owings
          on the delicate, razor-thin edge of jurors’ credibility assessments. That strategy
          would have been ruined if counsel had pursued the over-zealous course of action
          advocated by Myers in this proceeding.” Appellee’s Brief at 50. Accordingly,
          Myers has not established that trial counsel performed deficiently in this regard.

   Id.

          Mr. Myers details at length the evidence regarding the Owings theory that was not put

   before the jury. See Filing No. 33 at 89-93. This includes evidence that Ms. Owings gave a false

   alibi and that she confessed to non-law enforcement individuals that she killed Ms. Behrman long

   before she confessed to law enforcement. The latter undermines the State’s theory at trial that Ms.

   Owings only confessed to receive beneficial treatment with respect to pending drug charges against

   her (which itself is a somewhat dubious justification for confessing to murder). Mr. Myers also

   points to evidence that Mr. Clouse and Ms. Sowders also confessed to non-law enforcement

   individuals, which could have undermined the State’s argument at trial that there was no such

   evidence.

                                                   89
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 97 of 165 PageID #: 1339




            With this evidence in mind, Mr. Myers argues that the Indiana Court of Appeals

   unreasonably applied Strickland and Wiggins in concluding that trial counsel’s performance was

   not deficient in this respect. See Filing No. 33 at 96-98. Specifically, he argues that (1) its

   reasoning represents an impermissible post-hoc rationalization of trial counsel’s conduct because

   trial counsel actually wanted to and attempted to prove the Owings theory at trial, rather than

   presenting “just enough” evidence to keep the jury interested; and (2) trial counsel could not have

   adequately made the posited strategic decision because trial counsel unreasonably failed to

   sufficiently investigate much of the above evidence supporting the Owings theory. Id.

            The Court has serious concerns regarding trial counsel’s performance related to the Owings

   theory, as well as the Indiana Court of Appeals resolution of this claim. 22 Whether the Indiana

   Court of Appeals’ analysis was an objectively unreasonable application of Strickland, however,

   presents a difficult question. Therefore, as the Court did with Mr. Myers’ claim regarding trial

   counsel’s alleged failure to challenge the State’s theory that Ms. Behrman rode north, the Court

   will not ultimately resolve this instance of deficient performance. As discussed below, the three

   instances of deficient performance identified are more than sufficient for Mr. Myers to establish

   prejudice and thus be entitled to habeas relief, making resolution of this claim unnecessary.

   B.       Prejudice

            Trial counsel’s performance was deficient in at least the three ways identified above, so the

   Court must consider the prejudice flowing from those errors. To do so, the Court will turn first to

   the Indiana Court of Appeals’ analysis of prejudice in Myers II. After concluding that the Indiana



   22
      It is striking to the Court that Hugh Baker testified during the post-conviction hearing that it was not sound trial
   strategy to attempt to “convince a jury what the Federal Bureau of Investigations, the Bloomington Police Department,
   and the Indiana State Police had concluded was false,” PCR Tr. 840, yet this is precisely what trial counsel did in
   focusing much of their defense on the Hollars theory. As noted below, even Mr. Myers’s own witness, Agent Dunn,
   testified that Mr. Hollars was “absolutely” excluded as a suspect. Trial Tr. 2599-61. The evidence implicating Ms.
   Owings available to trial counsel was by far more inculpatory than that implicating Mr. Hollars.

                                                            90
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 98 of 165 PageID #: 1340




   Court of Appeals unreasonably applied Strickland in concluding that Mr. Myers was not

   prejudiced by trial counsel’s deficient performance, the Court then turns to its own prejudice

   analysis.

           1.        Indiana Court of Appeals’ Analysis of Prejudice

           The Indiana Court of Appeals in Myers II addressed each allegation of ineffective

   assistance in isolation. See Myers II, 33 N.E.3d at 1089-1114. Certain claims were decided on

   only the performance prong, others were decided on only the prejudice prong, and others were

   decided on both. For example, regarding whether trial counsel was ineffective for making false

   statements during opening, the Indiana Court of Appeals held that it was deficient performance for

   trial counsel to make these unfulfilled promises, but concluded Mr. Myers was not prejudiced by

   this error. See Myers II, 33 N.E.3d at 1091-95. The Indiana Court of Appeals bypassed whether

   trial counsel’s handling of Dr. Radentz’s improper rape testimony constituted deficient

   performance and instead decided only that Mr. Myers was not prejudiced by that evidence. See

   id. at 1106-07.

           After reviewing each allegation of ineffective assistance in this manner, the Indiana Court

   of Appeals turned to Mr. Myers’s contention “that the cumulative effect of trial counsel’s errors

   amounted to ineffective assistance entitling him to a new trial.” Id. at 1114. Its resolution of this

   claim, in full, is as follows:

           We have reviewed each of Myers’ claims of error in detail and concluded that none
           of them amount to ineffective assistance of counsel. Indeed, most of Myers’ claims
           of ineffective assistance are nothing more than quarrels with trial counsel’s
           reasonable strategic decisions. “Alleged ‘[t]rial irregularities which standing alone
           do not amount to error do not gain the stature of reversible error when taken
           together.’” Kubsch v. State, 934 N.E.2d at 1154 (quoting Reaves v. State, 586
           N.E.2d 847, 858 (Ind. 1992)) (alteration in original). Accordingly, we are
           unpersuaded by Myers’ cumulative error argument.

   Id.

                                                    91
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 99 of 165 PageID #: 1341




          Although the Indiana Court of Appeals correctly set out Strickland’s prejudice standard at

   the outset of its opinion, Mr. Myers is correct that it unreasonably applied that standard in its

   analysis. The prejudice analysis requires the reviewing court to “assess ‘the totality of the omitted

   evidence’ under Strickland rather than the individual errors,” Washington, 219 F.3d at 634-35

   (quoting Strickland, 466 U.S. at 695), and determine whether trial counsel’s unprofessional errors

   prejudiced the defense, id.; see also Williams v. Taylor, 529 U.S. 362, 397-98 (2000) (holding that

   the state court’s prejudice analysis was an unreasonable application of Strickland “insofar as it

   failed to evaluate the totality of the available . . . evidence—both that adduced at trial, and the

   evidence adduced in the habeas proceeding”); Sussman, 636 F.3d at 360-61 (explaining that when

   faced with multiple errors by counsel, the Court “must consider the[ir] cumulative impact” to

   determine prejudice).    Thus “even if [counsel’s] errors, in isolation, were not sufficiently

   prejudicial, their cumulative effect” can amount to prejudice under Strickland. Martin, 424 F.3d

   at 592; see Hooks, 689 F.3d at 1188 (noting that resolving each allegation of ineffective assistance

   on prejudice grounds is “not . . . sufficient to dispose of [an ineffective assistance] claim because

   a further analysis of ‘cumulative prejudice’ [is] necessary”).

          The Indiana Court of Appeals in Myers II failed to consider the cumulative prejudice of

   trial counsel’s instances of deficient performance, even though it decided multiple of Mr. Myers’s

   claims based on a lack of prejudice. Instead, it referred to its assessment of trial counsel’s errors

   in isolation, noting that “none of them amount to ineffective assistance of counsel.” Myers II, 33

   N.E.3d at 1114. Relying on the principle that “[a]lleged trial irregularities which standing alone

   do not amount to error do not gain the stature of reversible error when taken together,” id. (quoting

   Kubsch, 934 N.E.2d at 1154) (quotation marks omitted), the Indiana Court of Appeals thus

   concluded that Mr. Myers’s “cumulative error argument” lacked merit, id.



                                                    92
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 100 of 165 PageID #: 1342




          The principle from Kubsch on which the Indiana Court of Appeals relied is inconsistent

   with the prejudice analysis mandated by Strickland—that the prejudice flowing from all instances

   of deficient performance must be considered cumulatively, not considered in isolation. Put

   differently, the Indiana Court of Appeals was wrong to treat each allegation of deficient

   performance as a stand-alone ineffective-assistance-of-counsel claim; such a claim encompasses

   all instances of deficient performance and asks whether all of those instances, taken together, were

   prejudicial. Had the Indiana Court of Appeals correctly applied Strickland, it would have had to

   consider how the cumulative prejudice flowing from every instance where it concluded that trial

   counsel’s performance was deficient or where it bypassed that question and focused solely on

   prejudice. But, by improperly relying on Kubsch, it failed to do so.

          Notably, the Seventh Circuit has concluded that the exact mode of analysis employed by

   the Myers II court constitutes an unreasonable application of Strickland. See Harris, 698 F.3d at

   648 (“The question is whether counsel’s entire performance . . . prejudiced [the petitioner]. By

   analyzing each deficiency in isolation, the [state] appellate court clearly misapplied the Strickland

   prejudice prong . . . the state appellate court’s prejudice determination was unreasonable insofar

   as it failed to apply the correct framework.”); Goodman v. Bertrand, 467 F.3d 1022, 1030 (7th Cir.

   2006) (“Rather than evaluating each error in isolation, as did the Wisconsin Court of Appeals, the

   pattern of counsel’s deficiencies must be considered in their totality. In weighing each error

   individually, the Wisconsin Court of Appeals overlooked a pattern of ineffective assistance and

   unreasonably applied Strickland.” (citing Washington, 219 F.3d at 634-35); see also Raether v.

   Meisner, 608 Fed. Appx. 409, 415 (7th Cir. 2015) (“The state court examined the prejudice flowing

   from each alleged error individually, but the correct question is whether [the defendant] was

   prejudiced by counsel’s errors in the aggregate.”).



                                                    93
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 101 of 165 PageID #: 1343




            Having concluded that the Indiana Court of Appeals unreasonably applied Strickland’s

   prejudice analysis, the Court must determine under what standard to evaluate prejudice. As

   discussed above when analyzing the Indiana Court of Appeals’ resolution of Mr. Myers’s claim

   regarding the bloodhound evidence, the continuing applicability of Richter’s “could have

   supported” framework when a state court gives reasons for its decision was cast into doubt by the

   Supreme Court in Wilson. See 138 S. Ct. at 1192-95. The Supreme Court’s analysis in Wilson

   suggests that the Court should review prejudice de novo rather than using Richter’s “could have

   supported” framework. Id. But the Court need not resolve this question. In the end, even if the

   “could have supported” framework continues to apply, the Court concludes that no “fairminded

   jurist[]” could conclude that trial counsel’s cumulative errors did not meet Strickland’s prejudice

   standard. Richter, 562 U.S. at 101.

            2.       This Court’s Prejudice Analysis

            The Court turns now to the cumulative prejudice analysis mandated by Strickland. To

   properly evaluate prejudice, the Court will first set forth the evidence supporting the verdict and

   evaluate its strength. See Strickland, 466 U.S. at 696 (“[A] verdict or conclusion only weakly

   supported by the record is more likely to have been affected by errors than one with overwhelming

   record support.”). The Court will then discuss each of trial counsel’s errors and assess whether

   there is a reasonable probability those errors, taken together, impacted the jury’s verdict. 23


   23
     The Court ordered the parties to submit supplemental briefing solely on two specific questions regarding cumulative
   prejudice. See Filing No. 36 at 3. In the supplemental brief, the respondent for the first time argues that certain errors
   are procedurally defaulted. See Filing No. 41 at 6. Specifically, the respondent argues that certain of trial counsel’s
   errors cannot be considered in the cumulative prejudice analysis because Mr. Myers failed to repeat them in the
   cumulative prejudice portion of his petition to transfer to the Indiana Supreme Court, even though they were
   individually included.

   The respondent’s procedural default argument is waived and lacks merit. Rule 5(b) of the Rules Governing Habeas
   Corpus Cases under Section 2254 provides that the respondent’s answer “must state whether any claim in the petition
   is barred . . . by a procedural bar.” The respondent’s answer did not include this argument, and the Court’s
   supplemental-briefing order did not provide an additional opportunity to raise it. Procedural default is an affirmative

                                                              94
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 102 of 165 PageID #: 1344




                     a.       Evidence Supporting Verdict

            Much of the evidence supporting the verdict was referenced in the Indiana Court of

   Appeals’ recitation of the facts in Myers II quoted at the beginning of this Order. See Myers II, 33

   N.E.3d at 1083-88. This evidence can be broken down into five general categories: (1) evidence

   that Mr. Myers had the opportunity to commit the crime because Ms. Behrman rode north near his

   residence on the day she disappeared, which also undermined Mr. Myers’s alibi that he was home

   making phone calls; (2) evidence that Mr. Myers had the means to commit the crime in that he had

   access to a shotgun; (3) evidence suggesting Mr. Myers had a consciousness of guilt; (4) evidence

   of a connection to the crime or crime scene; and (5) evidence that Mr. Myers exhibited suspicious

   or strange behavior. The Court will summarize each category of evidence and briefly analyze its

   potential impact on the verdict.

                              i.        Evidence Ms. Behrman Rode North

            It was critical for the State to prove that Ms. Behrman rode north from her residence

   (toward Mr. Myers’s residence) rather than south on the day she disappeared. This is because Mr.

   Myers had an uncontested alibi if she rode south—namely, phone records establish he was home

   making phone calls when Ms. Behrman disappeared.

            The State presented four types of evidence to prove Ms. Behrman rode north that day. First

   was the mere fact that her bicycle was found in a field along a route north of Ms. Behrman’s

   residence. This does not, however, conclusively establish whether Ms. Behrman rode to that

   location or whether her bicycle was dumped there by the perpetrator. See, e.g., Trial Tr. 2561-62

   (Agent Dunn testifying that although he did not have a “firm conclusion” about whether Ms.



   defense that can be waived. See Blackmon v. Williams, 823 F.3d 1088, 1100 (7th Cir. 2016). The respondent waived
   it by not raising it in the initial answer. Moreover, for the reasons in Mr. Myers’s supplemental brief, the newly raised
   procedural default argument lacks merit. See Filing No. 46 at 9-15.

                                                             95
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 103 of 165 PageID #: 1345




   Behrman rode to the field or the bicycle was dumped there, there was some likelihood that Ms.

   Behrman’s bike was dumped in the field because there was a “strong possibility” that Ms.

   Papakhian’s sighting on Harrell Road was accurate).

          The State’s primary evidence that Ms. Behrman actually rode north was the testimony of

   the bloodhound handler, Deputy Douthett. He testified at length regarding the bloodhound

   tracking he conducted six days after Ms. Behrman disappeared. See Trial Tr. 957-88. He

   concluded that the bloodhound trail showed it was likely Ms. Behrman rode north from her house

   to the field where the bike was found, which was close to Mr. Myers’s residence, and her ride

   ended there. Id. at 988-89. As discussed above, trial counsel should have objected to this

   bloodhound evidence and, had trial counsel done so, it would not have been admitted at trial.

          The remaining evidence that Ms. Behrman rode north consists of the testimony of Robert

   England and Dr. Houze. Mr. England briefly testified that he saw a female cyclist in her twenties

   with a bike shirt and helmet that matched Ms. Behrman’s description. Id. at 1021-22. He was not

   sure, however, whether he saw this bicyclist on Wednesday morning (the day Ms. Behrman

   disappeared) or Thursday morning. Id. at 1026-28.

          Dr. Houze was an experienced bicyclist who testified regarding a timed simulation he

   conducted of Ms. Behrman’s proposed route north. He testified that it would have taken Ms.

   Behrman between forty and forty-one minutes to ride from her house to the field where her bike

   was found. Id. at 1271. This evidence was presented to show that it was possible for Ms. Behrman

   to have ridden north to where her bicycle was found and made it back on time for her shift at the

   SRSC that began at noon.

          Had the bloodhound evidence not been admitted, the evidence that Ms. Behrman rode north

   rather than south was quite weak. Dr. Houze merely demonstrated that Ms. Behrman could have



                                                  96
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 104 of 165 PageID #: 1346




   ridden north and returned in time for her work shift. This leaves only Mr. England’s testimony

   that Ms. Behrman actually rode north. While he testified that he saw a bicyclist matching Ms.

   Behrman’s description, he was uncertain whether he saw this biker on the relevant day or not. One

   witness testifying that he saw a cyclist matching Ms. Behrman’s description perhaps on the day in

   question is far from compelling evidence that Ms. Behrman rode north. As discussed further

   below, such evidence is, at best, no more convincing than the evidence that Ms. Behrman road

   south.

                          ii.      Access to Shotguns

            Dan Downing, the Morgan County Coroner, and Dr. Radentz, a forensic pathologist, both

   testified that the cause of Ms. Behrman’s death was a shotgun wound on the back of the head. Id.

   at 517, 1420; see also id. at 621, 664 (Dr. Nawrocki, the forensic anthropologist, providing further

   details regarding the shotgun wound and related evidence). Mark Keisler, a firearms expert with

   the Indiana State Police, further explained that a twelve-gauge shotgun was used with number

   eight shot and “very unique” wadding manufactured by the Federal Cartridge Company. Id. at

   740-41. Due to this evidence regarding the cause of death, it was important for the State to prove

   that Mr. Myers had access to shotguns during the time Ms. Behrman was murdered, as no murder

   weapon was produced at trial.

            The State adduced such evidence by way of several witnesses. Although no witness

   testified that Mr. Myers owned or otherwise possessed a shotgun on the date Ms. Behrman

   disappeared, multiple witnesses testified that he had access to shotguns around this time. For

   example, Mr. Myers’s brother, Samuel Myers, testified that the shotgun he kept at his parents’

   house went missing around the relevant timeframe. Id. at 1667-70, 1675. Richard Swinney, the

   husband of Mr. Myers’s cousin, testified that he spoke with Mr. Myers about hunting with



                                                   97
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 105 of 165 PageID #: 1347




   shotguns. Id. at 1921. Debbie Bell, Mr. Myers’s aunt, testified that Mr. Myers sold a shotgun to

   her husband at Mr. Myers’s father’s funeral. Id. at 1798-1802.

          In sum, the State produced essentially uncontested evidence that—even though the specific

   murder weapon was not found, Mr. Myers did not own a shotgun, and there was no evidence that

   Mr. Myers had a shotgun on the day Ms. Behrman disappeared—Mr. Myers had access to twelve-

   gauge shotguns around the relevant period.

                          iii.   Consciousness-of-Guilt Evidence

          The State’s strongest evidence of guilt consisted of consciousness-of-guilt evidence—

   evidence that Mr. Myers made statements or exhibited behavior that a guilty person would. This

   evidence falls into two main categories. First, evidence was presented regarding Mr. Myers’s

   mental and emotional state on and around the day Ms. Behrman disappeared, May 31, 2000, and

   in the months and years that followed. The evidence came primarily from Mr. Myers’s aunt, Ms.

   Bell, and Mr. Myers’s grandmother, Ms. Swaffard. Second, the State presented evidence—with

   varying degrees of success—that Mr. Myers implicitly or explicitly acknowledged his involvement

   in Ms. Behrman’s murder. This evidence consisted of Mr. Myers’s May 2, 2005 interview with

   law enforcement and the testimony of Mr. Myers’s former cellmate at the Monroe County Jail,

   Mr. Roell. The Court summarizes these two categories of evidence in detail below.

          Ms. Bell testified that Mr. Myers was distraught around the time Ms. Behrman disappeared.

   Although she lived in Tennessee, she occasionally spoke with Mr. Myers. She testified that in

   April 2000, Mr. Myers asked her for help with his daughter because he was having trouble with

   his girlfriend (Ms. Goodman) and “felt like he was a balloon full of hot air ready to burst.” Id. at

   1779. Ms. Bell testified that Mr. Myers’s mother, Jodie, told her that on May 31 (the day Ms.

   Behrman disappeared), Mr. Myers was at his parents’ house “crying,” “distraught,” and “almost



                                                   98
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 106 of 165 PageID #: 1348




   hysterical,” stating that “he was leaving town and never coming back.” Id. at 1786. Ms. Bell did

   not testify why Mr. Myers was upset. Jodie Myers testified that it was because Mr. Myers’s father

   had surgery regarding his cancer the day before, which made “all of [her] boys distraught,” id. at

   1705, but Ms. Bell could not corroborate this, id. at 1786.

          Five days later, on June 5, Ms. Bell spoke with Mr. Myers and asked him how he was doing

   and if everything was okay. He told her he was “scared” because “there was a girl who was

   abducted up here, and [he was] afraid they’re going to blame” him since “they found her bicycle

   about a mile from [his] house, and they blame [him] for everything.” Id. at 1788. Ms. Bell asked

   if the girl was dead, and Mr. Myers responded, “uh, well, yeah, I guess.” Id. at 1789. Mr. Myers

   told Ms. Bell during that same conversation that he was stopped by a roadblock, which scared him.

   When Ms. Bell asked him why he was scared, he switched from being scared to “laughing,” saying

   he was “not really scared.” Id.

          Ms. Swaffard, who lived near Mr. Myers and would regularly help take care of his

   daughter, similarly testified about Mr. Myers’s mental and emotional state during this period. She

   testified that Mr. Myers told her he loved his girlfriend, Ms. Goodman, and hoped to marry her,

   but that their relationship started to deteriorate in the Spring of 2000, which made Mr. Myers “real

   upset” and would cause him to “get teary-eyed.” Id. at 1820-22.

          Ms. Swaffard also testified regarding a conversation she had with Mr. Myers on the phone

   on June 27, 2000, nearly four weeks after Ms. Behrman disappeared. Earlier that day, law

   enforcement spoke with Mr. Myers’s parents about whether Mr. Myers was involved in Ms.

   Behrman’s disappearance. Mr. Myers called Ms. Swaffard and asked to borrow two hundred

   dollars. She responded that she only had ten dollars, and he said he would “take that.” Id. at 1828.

   When Ms. Swaffard told Mr. Myers that he would have to come get it from her house, he responded



                                                   99
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 107 of 165 PageID #: 1349




   that he could not “because they have road blocks up on Maple Grove Road” and he is “a suspect

   in the Jill Behrman disappearance.” Id. She testified that Mr. Myers had previously borrowed

   money from her, but he did not state on this occasion the reason he needed the money. Id. at 1828-

   29.

          Ms. Swaffard then called her daughter, Jodie Myers, and told her what Mr. Myers had said.

   Ms. Swaffard testified that Jodie Myers was upset, stating that she knew Mr. Myers was a suspect

   because she had spent “three hours of hell talking to the police about it.” Id. at 1831.

          Lastly, Ms. Swaffard testified regarding a conversation she had with Mr. Myers more than

   three years later, in November 2004. Mr. Myers called her, asking if she could watch his daughter.

   Although she initially declined, she called him back and said she could. Ms. Swaffard testified

   regarding that conversation as follows:

          [H]e said, I appreciate it, Grandma. And his voice kind of broke. And I said, are
          you and your girlfriend going out for the evening or something? And he said, no,
          I just need the time to myself. He said, I’ve got a lot of things I need to think about.
          . . . [H]e said, Grandma, if you just knew the things that I’ve got on my mind. He
          said, if the authorities knew it, I’d be in prison for the rest of my life. . . . [H]e said,
          my dad knew it. He took it to the grave with him.

   Id. at 1833. Mr. Myers then took his daughter to Ms. Swaffard’s house. He sat in her living room

   and said, “I wish I hadn’t done these bad things.” Id. at 1835.

          Ms. Swaffard testified that she reported this to Carl Salzman, the Monroe County

   Prosecutor, who attended her church. Id. at 1838. She did so because her “conscience demanded

   it,” explaining that she “couldn’t live with the fact that he had said something like this to me, and

   I didn’t know what it might mean.” Id. at 1835. She said she “thought about” her conversation

   with Mr. Myers in June 2000 when she chose to come forward in 2004. Id. at 1836.

          Although Mr. Myers never acknowledged any involvement in Ms. Behrman’s murder to

   his relatives Ms. Bell and Ms. Swaffard, their testimony undoubtedly weighed heavily in the jury’s

                                                     100
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 108 of 165 PageID #: 1350




   assessment of Mr. Myers’s guilt. Indeed, Detective Lang testified that it was “significant” when

   Ms. Bell and Ms. Swaffard contacted law enforcement in December 2004 because they were acting

   “against their own best interest by providing information about a family member.” Id. at 2362. If

   Mr. Myers’s own relatives, especially his Grandmother, believed his comments described above

   and his emotional state could be related to his involvement in Ms. Behrman’s murder, the jury

   would undoubtedly give his own relatives’ assessment great weight.

           Next, the State presented two types of evidence that it portrayed as Mr. Myers’s

   acknowledgment of guilt. First, as discussed in some detail above, Mr. Myers was interviewed by

   law enforcement regarding his potential involvement in Ms. Behrman’s murder on May 2, 2005,

   nearly five years after she disappeared. The jury listened to the audio of a redacted version of the

   pre-arrest interview. See Trial Ex. 96B, Trial Tr. 2390. It is not obvious what impact this interview

   had on the juror’s assessment of Mr. Myers’s guilt, as different aspects of the interview cut for and

   against Mr. Myers’s guilt.

           Casting suspicion on Mr. Myers were statements he made during the interview that directly

   contradicted other witnesses’ testimony. 24 For example, he denied talking to people other than

   law enforcement about the case, Trial Ex. 96B at 29-30, and he denied telling anyone in his family

   that he was afraid of the roadblocks police had set up, id. at 65. Mr. Myers also readily

   acknowledged other behaviors that would seems suspicious, such as traveling to Kentucky

   Kingdom (where Ms. Goodman’s senior trip was) by himself, id. at 50-51, being “[e]xtremely

   upset” at the time Ms. Behrman disappeared, id. at 62, and hanging up blankets over the windows




   24
     Mr. Myers also made such statements when he was interviewed regarding Ms. Behrman by Detective Crussen on
   June 27, 2000. Mr. Myers told Detective Crussen that he planned on going to Myrtle Beach with Ms. Goodman during
   the week he was on vacation, but that those plans were cancelled. Trial Tr. 1499-1500. Ms. Goodman denied having
   such plans. Id. at 1892. However, Mr. Myers’s phone records show that he made calls to Myrtle Beach around that
   time, as well as Kentucky Kingdom, King’s Island, and other locations where one would vacation. Id. at 2439-40.

                                                        101
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 109 of 165 PageID #: 1351




   of his trailer (offering that he does this still to block the light since he sleeps in the living room),

   id. at 63-65.

           The State portrayed Mr. Myers’s conduct during the interview as that of a guilty person.

   Detective Arvin testified that during the interview Mr. Myers “never adamantly denied” and

   “never expressly denied” murdering Ms. Behrman. 25 Trial Tr. 2211-12. Yet Detective Arvin’s

   testimony, at least with respect to the lack of denials, was completely undermined by the audio of

   the interview. Mr. Myers consistently and categorically denied involvement during the portion of

   the interview played to the jury. See, e.g., Trial Ex. 96B at 13, 83, 89-96, 103-04. Indeed, even

   when law enforcement falsely claimed they had a letter from Mr. Myers’s father stating that Mr.

   Myers confessed to him, Mr. Myers denied confessing to his father because he “didn’t have

   anything to do with the Behrman case and [has] no knowledge other than what [he] ha[d] seen in

   the newspapers and what [he] ha[d] heard [as] street rumor.” Id. at 91-92.

           Finally, the State introduced the testimony of Mr. Myers’s former cellmate, Mr. Roell, and

   portrayed Mr. Myers’s statements to Mr. Roell as akin to a confession. Mr. Roell testified that he

   shared a cell with Mr. Myers in Monroe County Jail for two days in May 2005. During those two

   days, Mr. Myers brought up Ms. Behrman, saying that the State Police were investigating her bike

   being found near his residence, and Mr. Myers was “scared and nervous.” Trial Tr. 2269. Mr.

   Roell thought Mr. Myers brought up the bike “[t]hree or four times.” Id. at 2270. According to

   Mr. Roell, Mr. Myers was angry when he stated, “if she . . . if nothing would have been said, if

   she wouldn’t have said anything, this probably . . . none of this would have happened,” and Mr.

   Roell testified that the pronoun “she” referred to Ms. Behrman. Id. When asked whether Mr.



   25
     The State presented a slideshow during closing argument, and the slides were admitted during the post-conviction
   proceedings. See PCR Ex. 132. Five slides dedicated to the May 2 Interview were each entitled, “When pressed
   Defendant never denies guilt.” Id.

                                                         102
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 110 of 165 PageID #: 1352




   Myers used any derogatory terms regarding Ms. Behrman, Mr. Roell testified, “There was one

   comment made in reference to a bitch.” Id.

          Later during his testimony, Mr. Roell was somewhat equivocal on whether the pronoun

   “she” referred to Ms. Behrman. He initially testified that “she” referred to Ms. Behrman, id., and

   explained later during re-direct that it did not refer to anyone else because “Jill Behrman was

   basically the only person that was [sic] talked about,” id. at 2279. But when pressed about who

   Mr. Myers meant by “she,” his testimony was less certain:

          Q.      Someone else could have been the person that said something that caused
                  things to happen. Isn’t that possible?

          A.      I . . anything’s . . that’s not for me to . . I don’t . . I don’t know. That’s just
                  what was said.

          Q.      He never said to you, did he, that if Jill Behrman would have said . .
                  wouldn’t have said anything that nothing would have happened to her?

          A.      No, he did not use her name.

          Q.      Could have been anyone, couldn’t it?

          A.      I don’t know.

   Id. at 2276.

          Mr. Roell also testified regarding how he ended up sharing this information with law

   enforcement. He was arrested in May 2006 for attempting to bring narcotics to his wife, who was

   incarcerated at the Monroe County Jail. Id. at 2266. After he was arrested—which was a year

   after he shared a cell with Mr. Myers—Mr. Roell brought up “the Behrman case” to law

   enforcement because he was afraid and “thought that perhaps it could help me.” Id. at 2267. He

   met with Detective Lang in the months following May 2006 and told him what he knew. Id. at

   2272-73.




                                                     103
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 111 of 165 PageID #: 1353




          Although Mr. Roell testified during direct examination that law enforcement did not

   promise him any benefit for his testimony, he acknowledged during cross-examination that when

   he stated he thought “it could help” him to tell law enforcement, he was “hoping” it would get him

   “out of a jam.” Id. at 2274. He even acknowledged that he stated this hope “several times” when

   he gave his statement to law enforcement, id., and that his “motivation” in coming forward was to

   obtain release from jail, id. at 2275. On re-direct examination, Mr. Roell elaborated that selfish

   reasons were not his sole motivation, as he had a daughter and coming forward seemed like the

   right thing to do. Id. at 2278.

          How Mr. Roell’s testimony weighed in the juror’s minds, like much of the evidence in this

   case, depends on whether it was trustworthy. It either amounted to an implicit acknowledgement

   by Mr. Myers of his involvement with Ms. Behrman’s murder or was the fabrication of a man who

   was afraid and trying to “get out of a jam.” Id. at 2274. When pressed during cross-examination,

   Mr. Roell almost immediately acknowledged he was unsure whether Mr. Myers was talking about

   Ms. Behrman or not, although he was rehabilitated on this point during re-direct examination.

   Moreover, the fact that Mr. Roell acknowledged that his motivation in coming forward was to

   obtain release, and that he repeatedly asked law enforcement if this would benefit him, makes his

   testimony much less probative than the testimony of Ms. Swaffard or Ms. Bell who lacked any

   motivation to lie. Cf. House, 547 U.S. at 552 (noting that evidence from witnesses with no motive

   to lie “has more probative value than, for example, incriminating testimony from inmates”).

   Notably, Detective Lang acknowledged that law enforcement had concerns about jailhouse

   informants, testifying this was such a “high profile media case” that he was concerned about certain

   information coming out because “people that were currently in jail would use it as their possible

   get-out-of-jail-free card.” Trial Tr. 2347; see also id. at 2399 (Detective Lang, testifying that they



                                                   104
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 112 of 165 PageID #: 1354




   did not publicly name Mr. Myers as a suspect because he “didn’t want to gain a bunch of false

   leads like they did within the confines of most jails. I didn’t want any false implications of Mr.

   Myers for somebody to gain something out of that”)

                             iv.      Connection to the Crime or Crime Scene

           Little evidence was presented during trial that directly connected Mr. Myers to the crime.

   Other than certain of the consciousness-of-guilt evidence discussed above, the primary evidence

   directly connecting Mr. Myers to the crime was the State’s attempt to show that Mr. Myers

   previously took his former girlfriend, Ms. Goodman, to the wooded area where Ms. Behrman’s

   remains were found. 26 This evidence was primarily introduced through the testimony of Detective

   Lang and Ms. Goodman.

           Detective Lang testified the he drove Ms. Goodman around the roads near where Ms.

   Behrman’s remains were found to see if she would recognize any of them. He explained that,

   while driving across an “iron grated bridge,” Ms. Goodman recognized the area, which was

   approximately seven-tenths of a mile from where Ms. Behrman’s remains were found. Id. at 2409-

   13. He then turned around and “stopped directly south” of where Ms. Behrman’s remains were




   26
      Other than Ms. Goodman’s testimony regarding Mr. Myers’s possible connection to the crime scene, the other
   primary way the State attempted to connect Mr. Myers to the crime was by creating suspicion that two men driving a
   white delivery van may have abducted Ms. Behrman near where her bike was found and by establishing that Mr.
   Myers drove similar white delivery vans as part of his employment at Bloomington Hospital. Joe Penden, a farmer
   who owned the land adjacent to where Ms. Behrman’s bicycle was found, testified that he saw a white van with two
   men in it driving back and forth three times on Maple Grove Road at approximately 9:00 a.m. the morning Ms.
   Behrman disappeared. Id. at 1245-49. They were driving slowly, and he thought “the people were looking for an
   address or something.” Id. at 1249. Indeed, during Mr. Myers’s May 2, 2005 Interview with law enforcement, Mr.
   Myers offered that he knew there were rumors about a white van being involved and that he worked at Bloomington
   Hospital where he drove their white vans. Trial Ex. 96B. at 14.

   In the end, however, there was no evidence presented that Mr. Myers was in the white van in question, nor evidence
   that the individuals driving the van were connected to Ms. Behrman’s murder. Not only did Mr. Myers’s supervisor
   at Bloomington Hospital testify that Mr. Myers did not have access to the white vans while he was on vacation the
   week Ms. Behrman disappeared, id. at 2005, but Detective Lang testified that he attempted but was unable “to
   positively tie the white van from the hospital to this case,” id. at 2397, and that hospital employees told him they
   would have noticed if a white van was missing when Mr. Myers was on vacation, id. at 2498.

                                                          105
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 113 of 165 PageID #: 1355




   found and exited the vehicle. Id. at 2414. Ms. Goodman told him she recognized the “cut that

   was in the wooded area” and the “positioning of the woods.” Id. On cross-examination, Detective

   Lang acknowledged that the “iron grated bridge” on which he was driving when Ms. Goodman

   stated she recognized the area was not installed until 2001, that is, a year after she and Mr. Myers

   relationship ended and Ms. Behrman was killed. Id. at 2473. Detective Lang testified, however,

   that it was the area, not the bridge, that Ms. Goodman recognized. Id.

          As detailed above, Ms. Goodman testified regarding her recognition of this clearance. She

   testified that “it was just a wooded area. There was a clearance where you could actually drive

   into the woods. It wasn’t a road. It was just kind of a clearance. And it was completely surrounded

   by woods.” Id. at 1900. She was then shown a picture of the clearance where Ms. Behrman’s

   remains were found in 2003, see Trial Ex. 12, and testified that she recognized it as where Mr.

   Myers took her in March 2000, Trial Tr. 1900.

           Ms. Goodman also testified regarding how she came to provide law enforcement with this

   information. Detective Lang contacted her about the case in 2005. In February 2006, he drove

   Ms. Goodman around the rural area north of Bloomington for at least an hour to different places

   Mr. Myers had taken her when they were dating several years prior. Ms. Goodman testified that

   she recognized Gosport, “the creek that we had to go over, and . . . the wooded area and the

   clearance in the woods.” Id. at 1905. She testified that those places were familiar to her “[b]ecause

   that’s where [Mr. Myers] took me.” Id.

          During cross-examination, Ms. Goodman struggled to explain what about the clearing in

   Exhibit 12 where Ms. Behrman’s remains were found allowed her to identify it as the clearing Mr.

   Myers drove her to six years earlier. She testified as follows:




                                                   106
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 114 of 165 PageID #: 1356




          Q.         How do you differentiate [Exhibit 12] from any other picture that’d be taken in the

                     woods?

          A.         Because of the way the clearance is.

          Q.         How do you . . . differentiate that clearance from any other clearance?

          A.         It’s . . . just what looks familiar to me.

          Q.         But you don’t know . . . that could be anywhere, correct?

          A.         Yes.

   Id. at 1905-06.

           Ms. Goodman’s testimony, if credited by the jury, would have weighed significantly in

   favor of Mr. Myers’s guilt. If Mr. Myers had previously taken Ms. Goodman to the exact clearance

   in the woods where Ms. Behrman’s remains laid undiscovered for three years, the State established

   some likelihood that Mr. Myers knew the area where Ms. Behrman was killed. Corroborating Ms.

   Goodman’s testimony is Detective Lang’s testimony that Ms. Goodman offered on her own accord

   that she recognized the area seven-tenths of a mile from where Ms. Behrman’s remains were found.

          However, it is far from certain whether the jury would credit Ms. Goodman’s recollection

   of the clearance. The picture shown to Ms. Goodman depicts a rather nondescript clearance in the

   woods. See Trial Ex. 12. This aligns with Ms. Goodman’s inability during cross-examination to

   describe any feature of the clearance that stood out to her, as well as her explicit acknowledgment

   that the picture shown to her “could be anywhere.” Trial Tr. 1906. Moreover, Mr. Myers had

   taken her to the wooded clearance at night, while Detective Lang drove her there during the day

   (and Exhibit 12 is a picture of the clearance during the day), which casts further doubt on her

   ability to identify the specific clearance in question. Id. at 2471, 2474.




                                                       107
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 115 of 165 PageID #: 1357




          Like Mr. Roell’s testimony, the jury could view Ms. Goodman’s testimony in at least two

   ways. It either cast significant suspicion on Mr. Myers in that it shows he had previously been to

   the exact location in the woods where Ms. Behrman’s remains were found, or it could be viewed

   as the unreliable testimony of an ex-girlfriend who, six years later, essentially acknowledged that

   she could not distinguish the clearance at issue from any other clearance in the woods.

                         v.      Strange or Suspicious Behavior

          The State called several witnesses to testify about strange or suspicious behavior that Mr.

   Myers exhibited either near the time Ms. Behrman disappeared or in the years that followed.

   Certain of the evidence is indeed suspicious, while other evidence is simply strange. The Court

   will summarize these witnesses’ testimony below.

          First, the State presented testimony that Mr. Myers covered the windows of his trailer and

   hid his car in the days following Ms. Behrman’s disappearance. Mr. Myers’s neighbor, Billy

   Dodd, testified that on the day Ms. Behrman disappeared, Mr. Myers covered the windows of his

   trailer and parked his car where it could not be seen from the main road, neither of which Mr. Dodd

   had seen Mr. Myers do before. Id. at 1559-63; see also id. at 1581 (testimony of Marlin Dodge, a

   State of Indiana Conservation Officer, that he observed Mr. Myers’s windows covered in the week

   following Ms. Behrman’s disappearance). Mr. Myers left the car there for three days and never

   parked it there again. Id. at 1563. When Mr. Dodd inquired why his car was parked there, Mr.

   Myers told him “he just didn’t want nobody to know he was at home.” Id. Detective Crussen

   testified that the windows of Mr. Myers’s trailer were also covered by blankets or sheets when he

   interviewed him a few weeks later. Id. at 1529. Mr. Myers’s mother, Jodie Myers, testified that

   Mr. Myers had blankets on the windows of his trailer between May 31 and June 4, 2000, and Mr.




                                                  108
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 116 of 165 PageID #: 1358




   Myers told her they were there because he was growing marijuana plants (she testified that she did

   not see any plants but would not have expected to). Id. at 1714-15.

          Second, the State presented evidence that Mr. Myers was so interested in Ms. Behrman’s

   disappearance that he tried to assist law enforcement in solving it. Jodie Myers testified that

   sometime in 2001, Mr. Myers told her he was fishing and found a “bone” and “panties.” Id. at

   1736. She told him they should report it to law enforcement in case it could help with “the Jill

   Behrman case.” Id. at 1738. They both agreed that was the best course, so Mr. Myers called the

   FBI to report what he found. Id. at 1738-39. Agent Dunn returned their call and left a message

   on Jodie Myers’s answering machine two weeks later. Id. at 1739. Mr. Myers suggested that

   “they should save the tape in case they question that this conversation took place.” Id. at 1740.

          The State also presented the testimony of Johnny Kinser, a correctional officer at Monroe

   County Jail while Mr. Myers was incarcerated there in March 2002, who testified that Mr. Myers

   again attempted to assist law enforcement. He explained that there were a couple of inmates on

   Mr. Myers’s cellblock being held in relation to Ms. Behrman’s disappearance. Id. at 2160. Mr.

   Myers told Officer Kinser that “he’d found some letters” from other inmates in his cellblock that

   law enforcement should see, and he also gave Officer Kinser a list of places Mr. Myers created

   where law enforcement should look for Ms. Behrman’s remains. Id.; see also Trial Ex. 93 (the

   handwritten list Mr. Myers provided Officer Kinser listing seven locations). Officer Kinser

   testified that Mr. Myers provided this list shortly after law enforcement had drained Salt Creek,

   that Mr. Myers said he felt bad “that this had happened to that young lady,” and that he thought

   Mr. Myers “seemed like he generally wanted to help.” Trial Tr. 2163. James Minton, an Indiana

   State Police Officer, searched the locations provided by Mr. Myers, but he did not find relevant

   evidence at any of the locations. Id. at 2197.



                                                    109
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 117 of 165 PageID #: 1359




           Third, the State presented several witnesses who testified that Mr. Myers raised Ms.

   Behrman’s disappearance, raised the proximity of his residence to where her bike was found, or

   raised what may have happened to her in the years that followed her disappearance. The witnesses

   provided the following testimony:

      •   James Cantwell, the warehouse supervisor at Bloomington Hospital where Mr. Myers
          worked, testified that the week following Ms. Behrman’s disappearance, Mr. Myers
          claimed that police had questioned him about Ms. Behrman “because the bike was found
          fairly close to his home,” id. at 1998, which was false since Mr. Myers was not questioned
          by law enforcement until four weeks later.

      •   Matthew Colbert, who performed deliveries for Bloomington Hospital with Mr. Myers for
          four months beginning in March 2000, testified that, after Ms. Behrman disappeared, Mr.
          Myers wondered why law enforcement had searched a particular barn in a field. Id. at
          1983.

      •   James Swanay, who worked with Mr. Myers at Bloomington Hospital in 2000, testified
          that a few weeks after posters about Ms. Behrman’s disappearance were hung in the
          hospital, Mr. Myers mentioned to him that Ms. Behrman was “probably [abducted] around
          . . . where they found the bicycle.” Id. at 2145; see also id. at 2140-47.

      •   Kanya Bailey, who dated Mr. Myers’ sometime in 2000 or 2001, testified that Mr. Myers
          pointed to a field while they were driving near his home and told her that is where he found
          Ms. Behrman’s bicycle, even though Mr. Myers was not the one who found her bicycle.
          She did not know why Mr. Myers brought this up, and they did not discuss it any further.
          Id. at 1600-03.

      •   Doug Alexander, who worked with Mr. Myers delivering furniture in mid-2001, testified
          that Mr. Myers raised Ms. Behrman’s disappearance once during a delivery, stating that
          her bike was found near his residence, that he was questioned a couple times about the
          case, and that “if he was ever going to hide a body, he would hide it up [north] in a wooded
          area.” Id. at 1944. On a different occasion, Mr. Myers told him that he knew someone in
          Florida who had Ms. Behrman’s ID or checkbook. Id. at 1951.

      •   Richard Swinney, the husband of Mr. Myers’ cousin, testified that Ms. Behrman’s
          disappearance came up at a family get-together in late 2001. He was outside with Mr.
          Myers when Mr. Myers mentioned his familiarity with the Paragon and Horseshoe Bend
          areas, where he liked to hunt, and commented, “I bet she’s found in the woods.” Id. at
          1921-23.

      •   Mike Franey, who worked with Mr. Myers at a Kroger grocery store in 2003, testified that
          on the day the newspaper ran an article about Ms. Behrman’s remains being discovered,
          Mr. Myers saw the newspaper in the break room and said the picture of the woods “looked

                                                  110
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 118 of 165 PageID #: 1360




          familiar to him” because “he had hunted there before,” even though the woods did not look
          distinctive. Id. at 2009. Mr. Myers further stated that “it was good they finally found the
          remains” and, in a tone Mr. Franey described as “probably cocky,” Mr. Myers stated he
          was surprised law enforcement had not contacted him “because he knew the people that
          they thought . . . did the crime.” Id. at 2010.

      •   Michelle Lang, a neighbor of Mr. Myers’ who babysat for his daughter, testified that Mr.
          Myers stated in May 2005 that “the police w[ould] not find [Ms. Behrman’s] killer because
          there’s no evidence” and that the police should “look into the low-lifes that live on Delap
          Road.” Id. at 2304.

          The foregoing evidence clearly established that Mr. Myers discussed Ms. Behrman’s

   disappearance with several people over the five-year period between her disappearance and his

   arrest. Not only did he theorize about where or how the crime was committed and where her

   remains would be found, but he lied to increase his perceived knowledge about the case. Perhaps

   most notably, he was correct that her remains were found in the woods. These comments certainly

   cast suspicion on Mr. Myers, even though they are far from even an implicit acknowledgment of

   involvement in Ms. Behrman’s murder. They undoubtedly raised the question as to why Mr.

   Myers appeared so interested in the case and whether his comments that she would be found in the

   woods were based on actual knowledge.

          The probative value of these comments, however, must be evaluated in context. They are

   the comments of an individual who lived very close to where Ms. Behrman’s bicycle was found

   and was interviewed by law enforcement within a month of her disappearance—that is, an

   individual who has likely spent significant time thinking about Ms. Behrman’s disappearance.

          His comments must also be considered in light of the fact that nearly everyone in the area

   was constantly talking about Ms. Behrman’s disappearance at the time. Multiple witnesses

   testified to this effect. See, e.g., id. at 1522 (Detective Crussen testifying that in the early stages

   of the investigation, “in Monroe County during this period of time you couldn’t go to the grocery

   store without talking about Jill Behrman. You couldn’t pick up your laundry without talking about

                                                    111
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 119 of 165 PageID #: 1361




   Jill Behrman”); id. at 1925-26 (Richard Sweeney testifying that he had heard people other than

   Mr. Myers discuss Ms. Behrman’s case on “several” occasions); id. at 1966 (Bill Mueller, Mr.

   Myers’s employer in 2001, testifying that around this time others discussed Ms. Behrman’s case

   “quite often”).

          Indeed, when Ms. Owings testified regarding her confession and subsequent recantation,

   she acknowledged that she had told an individual she “partied with” that she killed Ms. Behrman

   and told a group of friends that Ms. Behrman was “turtle bait.” Id. at 2103-04. She downplayed

   these comments implicating herself and others that were much more suspicious than those made

   by Mr. Myers by testifying that Ms. Behrman was constantly discussed by nearly everyone in the

   area. See id. at 2105-06 (Ms. Owings testifying, “I have several different kinds of groups of

   friends, and [Ms. Behrman] was a subject of conversation in all of them. . . . Some people were

   saying that it was an accident. Some people were saying they thought it was a serial killer. Some

   people were saying that they thought that it was me and [Alisha Sowders and Uriah Clouse].”); id.

   at 2106 (Ms. Owings testifying that people discussing Ms. Behrman regularly speculated about

   how she died and where she would be found).

          Thus, like much of the evidence of Mr. Myers’s guilt, the weight given to these comments

   significantly depends on the jury’s credibility assessment and the assessment of the other evidence

   against Mr. Myers. This is especially true given that the jury discounted Ms. Owings’s much more

   inculpatory comments presumably because the jury believed other evidence did not support her

   guilt. Thus, depending on the jury’s evaluation of the other evidence and Mr. Myers’s defense,

   his comments were either those of an individual who knew something about Ms. Behrman’s

   disappearance and was potentially involved, or they were the strange and embellished comments




                                                  112
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 120 of 165 PageID #: 1362




   of one who, like much of the community, was interested in the case and what happened to Ms.

   Behrman.

                           vi.    Totality of Evidence Supporting Verdict

          The foregoing summary of the evidence supporting the jury’s verdict shows it was far from

   overwhelming. Other than Mr. Roell’s testimony, there was no direct evidence linking Mr. Myers

   to the crime; there were no witnesses that ever saw Mr. Myers with Ms. Behrman; there was no

   physical evidence linking Mr. Myers to the crime; and, had the rape evidence been properly

   excluded, there was no evidence that Mr. Myers had any motive to kill Ms. Behrman.

          The affirmative evidence supporting Mr. Myers’s guilt consisted primarily of

   consciousness of guilt evidence from two family members, the testimony of a former girlfriend

   that Mr. Myers had taken to the wooded location Ms. Behrman was ultimately found, and the

   testimony of a former cellmate that Mr. Myers essentially acknowledged guilt. The testimony of

   Mr. Myers’s grandmother and aunt undoubtedly had a strong impact on the jury, although neither

   testified that Mr. Myers ever acknowledged involvement. The testimony of Ms. Goodman and

   Mr. Roell was likely even more damaging for Mr. Myers, but only if credited by the jury; both

   witnesses’ testimony, unlike Mr. Myers’s relatives’ testimony, directly connected Mr. Myers to

   Ms. Behrman’s murder, but the accuracy of both witnesses’ testimony was called into question

   during cross-examination. Thus, much of the jury’s assessment of this evidence depended on a

   credibility judgment.

          Together, this evidence is easily more than sufficient for the jury to find Mr. Myers guilty

   beyond a reasonable doubt, but it is far from a strong case of guilt. Given this, the prejudice caused

   by trial counsel’s errors more likely impacted the verdict. See Strickland, 466 U.S. at 696 (“[A]




                                                    113
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 121 of 165 PageID #: 1363




   verdict or conclusion only weakly supported by the record is more likely to have been affected by

   errors than one with overwhelming record support.”).

                    b.       The Prejudice Caused by Trial Counsel’s Errors

           Having discussed the strength of the evidence supporting the verdict, the Court turns to

   how trial counsel’s deficient performance prejudiced Mr. Myers’s defense. The Court will first

   discuss each of the three instances of deficient performance and the prejudice flowing therefrom.

   The Court will then assess the cumulative prejudice of these errors. 27

                             i.       Trial Counsel’s False Statements During Opening

           As detailed above, trial counsel made two critical false statements to the jury during

   opening regarding the Hollars theory—namely, that a bloodhound tracked Ms. Behrman’s scent

   to Mr. Hollars’s residence but was pulled away by law enforcement and that Mr. Hollars and Ms.

   Behrman were seen arguing a day or two before she disappeared. No evidence was admitted

   supporting either of these assertions. As to the former, Patrick Baker admitted to the Indiana

   Supreme Court that he should have known that no evidence supported this assertion. See In re

   Baker, 955 N.E.2d at 729.

           These false statements prejudiced Mr. Myers in two ways. First, they eliminated whatever

   remaining possibility that the Hollars theory created reasonable doubt.                      Second, and more

   prejudicial, they destroyed trial counsel’s credibility with the jury as a general matter. Trial

   counsel’s false statements left the jury with the impression that Mr. Myers’s best defense involved




   27
     As discussed above, the Indiana Court of Appeals did not assess cumulative prejudice as Strickland requires. This
   leaves the Court to analyze cumulative prejudice in the first instance. The Court notes, however, that for two of the
   identified errors—trial counsel’s errors regarding the false statements and the rape evidence—the Indiana Court of
   Appeals determined that Mr. Myers was not sufficiently prejudiced by the individual error such that relief was
   warranted. Thus, even though this Court’s cumulative prejudice analysis is necessarily different than the individual
   prejudice analysis conducted by the Indiana Court of Appeals, the Court will, when appropriate, discuss in several
   footnotes below how the Indiana Court of Appeals assessed the prejudice from the individual errors.

                                                           114
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 122 of 165 PageID #: 1364




   trial counsel concocting a sensational theory of an unwanted pregnancy leading to murder and a

   police cover-up.

          To evaluate these two types of prejudice, it is important to examine how the Hollars theory

   was otherwise supported during trial. As explained below, trial counsel presented scant evidence

   supporting the Hollars theory, and the State presented compelling evidence undermining it. This

   would leave the jury with the unmistakable impression that the two false statements by trial counsel

   during opening were not mere oversights of peripheral matters regarding an otherwise strong

   theory. Instead, the false statements would more likely be perceived as deliberate fabrications

   meant to focus the jury’s attention on a theory of the crime that, in truth, was supported by very

   little compelling evidence. The jury would ultimately be left to believe that a false sensational

   story was part of Mr. Myers’s best defense.

          As an initial matter, Mr. Hollars had a solid alibi. Both he and Ms. Behrman’s supervisor

   at the SRSC, Wes Burton, testified that Mr. Hollars was working at the SRSC during the timeframe

   in which Ms. Behrman disappeared. Trial Tr. 1044-50. Trial counsel did not meaningfully

   undermine this evidence during cross-examination. At most, it was acknowledged that Mr.

   Hollars’s whereabouts could not be confirmed minute-by-minute.

          Moreover, law enforcement witnesses, who investigated Ms. Behrman’s murder both

   before and after her remains were found, testified without meaningful opposition that Mr. Hollars

   was categorically excluded as a suspect. Detective Arvin explained that he interviewed Mr.

   Hollars and five or six other individuals regarding Mr. Hollars and concluded he had “no

   involvement.” See Trial Tr. 2204-06. He further explained that Mr. Hollars became a “person of

   interest due to a psychic from Michigan that had labeled him,” and that he followed up with the

   psychic and determined she was not credible. Id. at 2203-04; see also id. at 942 (Marilyn Behrman



                                                   115
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 123 of 165 PageID #: 1365




   testifying that Mr. Hollars’s possible involvement was first raised by “a psychic”); id. at 2241

   (Detective Arvin testifying, in response to a juror’s question regarding why Mr. Hollars became a

   person of interest, that “a psychic from Michigan . . . stated that she was a specialist in remote

   viewing and [Ms. Behrman] had shown her that . . . possibly [Mr. Hollars] was involved.”); id. at

   2493 (Detective Lang testifying, in response to a juror’s question of whether Mr. Hollars was ever

   implicated, that his understanding is that Mr. Hollars’s “implication comes from a conversation

   that Eric Behrman had with a psychic early-on in the investigation.”). Agent Dunn, who was Mr.

   Myers’s witness, testified that Mr. Hollars was “absolutely” excluded as a suspect and that the

   “sole connecti[on]” between Mr. Hollars and Ms. Behrman was that they worked together. Id. at

   2584, 2599-61. The State highlighted this during closing, noting that it showed how thorough law

   enforcement’s investigation had been. See id. at 2817 (noting that Mr. Hollars “was a suspect

   because of a psychic”); id. at 2823 (arguing that Detectives Dunn and Arvin investigated Mr.

   Hollars “and eliminated him,” and noting that it was even surprising that they looked at him at all

   “based on the word of a psychic,” but this “shows you the detail” with which law enforcement

   investigated).

            Against this, trial counsel provided little evidence connecting Mr. Hollars to Ms. Behrman,

   let alone implicating him in her murder. 28 Indeed, the evidence meant to cast suspicion on Mr.

   Hollars was the following:

                 •   Mr. Hollars interviewed Ms. Behrman when she applied to work at the SRSC, id.
                     at 1100;


   28
      When setting forth the evidence implicating Mr. Hollars, the Indiana Court of Appeals stated, “[i]mportantly, the
   jury was presented with evidence that a bloodhound tracked Behrman’s scent near Hollars’ residence.” Myers II, 33
   N.E.3d at 1093. First, this evidence would have been excluded from trial but for trial counsel’s deficient performance.
   Second, even if it was not excluded, this fact did little, if anything, to implicate Mr. Hollars. Not only did Mr. Hollars
   have a solid alibi that he was at work and no evidence was presented that he was at home, but the bloodhound evidence
   itself suggested that Ms. Behrman rode several miles past Mr. Hollars’s residence and ultimately to the field in which
   her bike was found. Without more, such evidence hardly implicates Mr. Hollars. Most important, as discussed herein,
   trial counsel should have objected to the bloodhound evidence and that objection would likely have been sustained.

                                                             116
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 124 of 165 PageID #: 1366




                •    Mr. Hollars gave Ms. Behrman his name and telephone number because he heard
                     she was a member of a cycling club, Discycles, and he had a nice road bike he
                     wanted to sell, id. at 921; Ms. Behrman told her mother about this and her mother
                     did not see anything “unusual” about it because Mr. Hollars was “just a guy she
                     met at work,” id. at 924, 942;

                •    Mr. Hollars called Ms. Behrman’s residence multiple times the day after she
                     disappeared, which Ms. Behrman’s mother thought was odd, see id. at 1529, but
                     Detective Lang testified that Mr. Hollars first called because Ms. Behrman’s tennis
                     shoes were left at the SRSC, and after he heard she was missing, he thought this
                     might help provide a reference time for her whereabouts; Marilyn Behrman could
                     not remember the contents of the second call, id. at 2453-54, 2483;

                •    Mr. Hollars owned a twelve-gauge shotgun, which was the type of gun used to kill
                     Ms. Behrman; but despite trial counsel making much of law enforcement’s failure
                     to test this gun, the State presented evidence that the shotgun wadding found with
                     Ms. Behrman’s remains did not match the wadding used by Mr. Hollars, id. at 740-
                     41, 747, 1118, 2815-16; and

                •    Ms. Behrman missed church because she (incorrectly) thought she was subbing for
                     someone’s work shift at the SRSC on a Sunday morning in mid-May, so instead of
                     returning to church, Ms. Behrman exercised but at a different recreational center
                     than normal, which her mother testified was “unusual,” id. at 913-18. 29

            Trial counsel also repeatedly suggested and attempted to prove that Ms. Behrman was

   pregnant, arguing this could have been Mr. Hollars’s motive for murdering her. Evidence was

   presented that condoms, a pregnancy test, emergency contraceptive medication, and several books

   regarding pregnancy were found in Ms. Behrman’s bedroom. See, e.g., id. at 925-31. But there

   was also significant evidence presented that Ms. Behrman was not pregnant, including testimony

   from Marilyn Behrman (that her daughter would have told her had she been pregnant and that she




   29
      The Indiana Court of Appeals cited to this evidence, reasoning that “although trial counsel failed to deliver on these
   specific promises, other evidence casting suspicion on Hollars was presented to the jury.” Myers II, 33 N.E.3d at
   1093. But, as noted, the “other evidence” potentially implicating Mr. Hollars was at best weak. Given this, it is
   unclear to the Court how this makes trial counsel’s false promises that he would present much more damaging
   evidence regarding Mr. Hollars less prejudicial. The opposite is more likely. Presented with very little evidence that
   Mr. Hollars was involved, trial counsel’s false statements regarding the two most potentially damaging pieces of
   evidence makes the already weak case against Mr. Hollars have the appearance of being a deliberate fabrication to
   bolster an unsupportable theory with dramatic claims.

                                                             117
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 125 of 165 PageID #: 1367




   did not see any signs of morning sickness) and Detective Lang (that his investigation uncovered

   no evidence that she was pregnant). See, e.g., id. at 926-27, 952-54, 2484.

            More important, even if the jury believed Ms. Behrman was pregnant, there was no specific

   evidence presented that Mr. Hollars and Ms. Behrman had any sort of relationship, let alone a

   sexual relationship to cause a pregnancy and thus a motive for murder. The closest such evidence

   was the testimony of Becky Shoemake, who was Ms. Behrman’s cousin and roommate at Indiana

   University. She testified that an older man “wanted to go out to lunch or something, and [Ms.

   Behrman] was concerned because he was over 21, and she wasn’t old enough to drink, so she

   wasn’t sure, you know, do I go . . . .” Id. at 1013. Ms. Shoemake made clear that she had no idea

   who this person was or anything other information about him. See id. at 1013-14.

            Against this evidence—evidence that at most invites the jury to engage in complete

   speculation that the older man was Mr. Hollars 30—several witnesses consistently testified that

   there was no evidence substantiating a relationship between Mr. Hollars and Ms. Behrman. Mr.

   Hollars denied it. See id. at 1100-01. But more persuasive are the litany of other witnesses who

   testified that there was no such relationship. See, e.g., id. at 942 (Marilyn Behrman testifying that

   Mr. Hollars was “just a guy she met at work”); id. at 1055 (Mr. Burton denying knowledge of any

   relationship); id. at 2456 (Detective Lang testifying “that there was . . . no basis . . . of any kind of

   rumor that [Mr. Hollars] and Jill were ever romantically linked”); id. at 2601 (Agent Dunn

   testifying that the “sole connecti[on]” between Mr. Hollars and Ms. Behrman was that they worked

   together).



   30
       Mr. Myers aptly explains why this theory is simply implausible: “Behrman’s mother testified that Jill had only met
   Hollars in mid-May, one or two weeks before her disappearance. Trial Tr. 945, 921-24. That is, even if Behrman
   (who had recently expressed doubts about the propriety of having lunch with someone over 21 years old because she
   wasn’t old enough to drink (Trial Tr. 1014)) had decided to have unprotected sex with Hollars the day she met him . .
   . , it is unlikely she would have been aware of any resulting pregnancy before she was abducted, let alone been able
   to share this information with Hollars.” Filing No. 33 at 36-37 (citation format altered).

                                                           118
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 126 of 165 PageID #: 1368




          Perhaps no incident at trial highlighted both how poorly the Hollars theory came off and

   how blatantly false trial counsel’s promises were than trial counsel’s lone attempt to present any

   evidence supporting his second false statement—that Ms. Behrman and Mr. Hollars were seen

   arguing a day or two before she disappeared. During Detective Lang’s testimony, Patrick Baker

   directed him to a case report Detective Lang had written to refresh his memory about what Ms.

   Behrman’s father told him. See Trial Tr. 2454. The report stated: “Mr. Behrman recalled that on

   May 30th, 2000, BRIAN had a softball game at the Cascades in Bloomington. BRIAN and his

   girlfriend were present at the game. Mr. BEHRMAN recalled JILL was also present at the game

   and seeing her and BRIAN talk. He learned that they actually made plans to have lunch together

   before JILL went to camp.” D. Trial Ex. B at 5. After Detective Lang reviewed this paragraph,

   trial counsel asked the following questions:

          Q.      Does that refresh your recollection?

          A.      I’m still looking for Hollars in the first paragraph.

          Q.      First complete paragraph on that page, sir. He talked about Brian Hollars
                  being at the softball game.

          A.      In the middle of the page?

                  MR. SONNEGA:           Judge, objection. That’s not Brian. .

                  THE COURT:          He’s just trying to get him focused on what he’s
                  asking about. You want to point to it or tell him?

          A.      I . . . found it.

          ....

          Q.      Mr. Behrman told you that Jill had been talking to Brian at the softball
                  game. Is that correct?

          A.      That’s her brother.

          Q.      She’d been talking to Brian. Correct?

                                                   119
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 127 of 165 PageID #: 1369




          A.      Brian, her brother.

          Q.      And they actually made plans to go have lunch. Is that correct?

                  MR. SONNEGA:            Judge, I’m going to object.

          A.      It’s her brother.

   Trial Tr. 2454-55. In short, trial counsel believed (or at least tried to deceive the jury into

   believing) that Mr. Hollars had been with Ms. Behrman at a softball game and made plans to have

   lunch together shortly before she disappeared (presumably, attempting to prove that Mr. Hollars

   and Ms. Behrman were together the evening before she disappeared and/or that Mr. Hollars was

   the older man Ms. Shoemake testified asked Ms. Behrman on a date). But the “Brian” in the report

   was not Brian Hollars; it was Ms. Behrman’s brother, Brian Behrman.

          This incident is a microcosm of how poorly the Hollars theory went during trial. Not only

   did trial counsel have little to no evidence supporting the Hollars theory, but this incident

   undoubtedly created the same impression trial counsel’s false statements did—that trial counsel

   was trying to mislead them. After all, the jury had by this time already heard Ms. Behrman’s

   mother testify that their family went to watch Jill’s brother Brian’s softball game the evening

   before Jill disappeared. See id. at 901.

          Finally, the parties’ closing arguments highlighted how damaging trial counsel’s false

   statements were. Patrick Baker returned to the Hollars theory in closing. At that point he knew

   that he had failed to present evidence supporting his two false promises during opening argument,

   but he did not address this failure head on. Instead, he attempted to press forward with the Hollars

   theory, albeit in a significantly watered-down fashion. The below portion of Patrick Baker’s

   closing argument, especially the emphasized portions, show how tenuous the Hollars theory had

   become by the end of trial, even in trial counsel’s own telling of it:

                                                    120
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 128 of 165 PageID #: 1370




            Motive, there is actual motive here. Not motive by John Myers. There’s evidence
            that the victim may have been involved with an older man. There’s your evidence
            right there. . . . There is evidence that the victim was concerned about being
            pregnant. Brian Hollars, an older man who . . . worked with her[] is considered a
            suspect. Ladies and Gentlemen, these books [found in Ms. Behrman’s bedroom]
            are not for sexuality class, okay. Let’s talk about the new medicine books, “Pills
            That Don’t Work Over-the Counter” ones, “Pregnant Too Soon”, “Poor Baby, Poor
            Body”, a pregnancy kit from IU. This is the physical evidence as to motive. The
            police dropped Brian Hollars as a suspect without following all of the very
            important evidence. He interacted with Jill Behrman. Yes he gave her his number
            regarding a bicycle and maybe he says, I want to sell a bicycle, but he calls three or
            four times the next day after her disappearance. Is that about a bicycle? The
            bloodhound, Samantha, followed his scent, which was near the house of Mr.
            Hollars, but the trail was stopped. She was taken to the other side of 37, which by
            the way is pretty hard to get across on a bicycle. Mr. Hollars was an enthusiastic
            hunter owning a twelve-gauge shotgun matching the description of the gun that the
            doctors said that was used. Matching the description of the same gun the doctors
            said was used. They questioned Mr. Hollars but they did not examine his shotgun.
            Why? Why didn’t the police take that extra step to look at his shotgun? Twelve
            gauge. Mr. Hollars had a twelve gauge. That’s why this is important. That’s why
            these books are important, ladies and gentlemen. This lady should not have lost
            her life but ladies and gentlemen it’s called motive. It’s called the motive of Brian
            Hollars or someone else. (Inaudible) associated with Brian Hollars or maybe it was
            another man completely. An unwanted pregnancy who it had motivated someone
            to commit this crime. There it is.

   Trial Tr. 2791-92 (emphases added).31 Trial counsel had produced so little evidence supporting

   the Hollars theory—and no evidence supporting his two most important promises during opening



   31
      Patrick Baker’s description of the bloodhound evidence during closing—that the bloodhound tracked near Mr.
   Hollars’ “but the trail was stopped”—appears to be an attempt to continue pressing the false narrative he began during
   opening that law enforcement somehow directed the bloodhound away from Mr. Hollars’s residence. At best, this is
   a misleading gloss on the evidence, if not simply false. Deputy Douthett testified about the need to use drop trails—
   where a bloodhound is driven along the direction it is scenting and then periodically dropped off to see if it can pick
   up the scent—so the bloodhound does not become too tired. See Trial Tr. 975-96, 983. After the bloodhound scented
   near the field where Ms. Behrman’s bicycle was found, drop trails were used to allow the bloodhound to scent south
   along Maple Grove Road. Id. at 974-75. Deputy Douthett requested that law enforcement driving the vehicle “stop
   prior to any major roadway.” Id. at 978. Thus the bloodhound was loaded into the vehicle significantly north of Mr.
   Hollars’s residence near Maple Grove Road and dropped off shortly before Highway 37, where it picked up the scent
   and continued tracking south and east along the proposed northern route. Id. at 974-85. The drop trail near Highway
   37 was past Mr. Hollars’s residence when heading south, and the bloodhound continued tracking south. See Trial Ex.
   74. Nothing about this testimony suggests that the bloodhound scented “near” Mr. Hollars’s residence but was then
   “stopped,” as Patrick Baker argued. If anything, it showed that the drop trail began long before Mr. Hollars’s residence
   and the bloodhound was not dropped off until immediately after Mr. Hollars’s residence. It is true that this prevented
   the bloodhound from having the opportunity to divert toward Mr. Hollars’s residence. But this is not what Patrick
   Baker argued. The bloodhound did not, as he stated, track near Mr. Hollars’s residence but was then stopped. Notably,
   during Deputy Douthett’s testimony Patrick Baker did not attempt to elicit any testimony regarding Mr. Hollars’s

                                                            121
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 129 of 165 PageID #: 1371




   related to that theory—that he nearly abandons it in closing, vaguely suggesting that it could have

   been another man altogether who murdered Ms. Behrman because she was (perhaps) pregnant.

            During closing, the State capitalized on trial counsel’s false statement regarding Detective

   Arvin leading a bloodhound to Mr. Hollars’s residence. Specifically, the State noted that the

   bloodhound Samantha “never tracked at Brian Hollars’ front door as you heard the Defense [claim

   during] opening.” Id. at 2817. The State then juxtaposed trial counsel’s failure to follow through

   with their promises to the State’s truthfulness during opening argument:

            In the State’s opening the State showed you everything we were going to show you
            and then think we delivered that and more. We didn’t tell you about the dog. We
            played poker too but we showed you everything and we told you and we proved
            everything (inaudible). In the Defense’s opening the dog (inaudible) Tom Arvin’s
            dog (inaudible) right up to the front door. I don’t know if it’s in evidence whether
            it’s a toy poodle or not but he certainly doesn’t have a police dog.

   Id. at 2822-23.

            In sum, the evidence presented at trial regarding the Hollars theory revealed that Mr.

   Hollars had a strong alibi; there was no evidence that Mr. Hollars was romantically involved with

   Ms. Behrman; law enforcement absolutely excluded him as a suspect, including Mr. Myers’s own

   witness; despite trial counsel’s protestations that law enforcement refused to check Mr. Hollars’s

   shotgun, Mr. Hollars used shotgun wadding different than that found at the crime scene; and Mr.

   Hollars was only even considered a suspect due to a psychic from Michigan. The only evidence

   connecting Mr. Hollars to Ms. Behrman is that they worked together, Mr. Hollars gave Ms.

   Behrman his phone number because he was trying to sell a bicycle (perhaps to someone in Ms.

   Behrman’s cycling club), and he called her house multiple times the day she disappeared after she

   did not show up for work.



   residence, nor did he ever suggest that the drop trail locations were selected for any reason but that testified to by
   Deputy Douthett—namely, to stop before any major intersection.

                                                           122
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 130 of 165 PageID #: 1372




          Against this backdrop, trial counsel’s two false statements during opening were prejudicial.

   Had they been true, they would have been by far the strongest evidence supporting the Hollars

   theory showing (1) Ms. Behrman was at Mr. Hollars’s residence the morning she disappeared, (2)

   law enforcement covered it up, and (3) the possibility of a relationship between Mr. Hollars and

   Ms. Behrman shortly before her disappearance.

          Simply put, trial counsel promised to produce specific, dramatic evidence to implicate Mr.

   Hollars, but, without explanation, failed to follow through. This caused significant prejudice. See

   Anderson v. Butler, 858 F.2d 16, 17 (1st Cir. 1988) (“[L]ittle is more damaging than to fail to

   produce important evidence that had been promised in an opening. . . . The promise was dramatic,

   and the indicated testimony strikingly significant.”); United States v. Crawford, 680 F. Supp. 2d

   1177, 1194-95 (E.D. Cal. 2009) (“Failure to produce a witness promised in opening statement may

   constitute ineffective assistance of counsel, if the promise was sufficiently specific and dramatic

   and the evidence omitted would have been significant.”). When, as here, counsel’s unfulfilled

   promises relate directly to a critical aspect of the defense, it is even more prejudicial. See Saesee

   v. McDonald, 725 F.3d 1045, 1049-50 (9th Cir. 2013) (noting that prejudice exists “particularly

   [in] cases where the promised witness was key to the defense theory of the case and where the

   witness’s absence goes unexplained”). Whatever viability the Hollars theory had—which, to be

   sure, was not much—trial counsel’s false statements undoubtedly led the jury to reject it.

          More importantly, trial counsel’s false statements undermined Mr. Myers’s defense in a

   second, more fundamental way: They destroyed trial counsel’s credibility with the jury. It is true

   that the evidence supporting the Hollars theory was so weak that even without considering trial

   counsel’s false statements, the jury likely would have rejected it. But given how weak the Hollars

   theory was, trial counsel’s false statements likely created the impression that Mr. Myers’s best



                                                   123
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 131 of 165 PageID #: 1373




   defense involved trial counsel concocting a sensational theory that was utterly unsupported by the

   evidence such that trial counsel needed to falsely promise that strong evidence would be presented

   to support it.

            Counsel’s credibility with the jury is of immense importance during a trial. Even small

   misstatements about what the evidence will show could damage counsel’s credibility and thereby

   prejudice the jury against the defendant. But as detailed above, trial counsel’s false statements

   here were not peripheral. Trial counsel promised a sensational story of a young woman in a

   relationship with an older coworker who then murders her because she becomes pregnant. The

   most direct way trial counsel promised to show this was also rather sensational: law enforcement

   used a bloodhound to track to Mr. Hollars residence but pulled the dog away, implying that law

   enforcement were covering for the true murderer. 32 Trial counsel also promised evidence of a

   fraying relationship shortly before Ms. Behrman was murdered: Mr. Hollars and Ms. Behrman

   were seen arguing shortly before she disappeared.

            As the jury found out during trial, however, neither of these critical promises was true.

   Since trial counsel was untruthful regarding two key pieces of evidence that were supposed to

   support his defense theory, the jury was left with the unmistakable impression that Mr. Myers’s


   32
     In its prejudice analysis of trial counsel’s false statements during opening, the Indiana Court of Appeals stated that
   the jurors’ questions showed they were interested in the Hollars theory generally—including questions regarding Mr.
   Hollars’s alibi and whether he was romantically involved Ms. Behrman—but they did not ask the “canine handler,”
   Deputy Douthett, regarding trial counsel’s claim that a bloodhound had alerted at Mr. Hollars’s residence. Myers II,
   33 N.E.3d at 1093-94. This, reasoned the Indiana Court of Appeals, shows that the jury was not focused on trial
   counsel’s misstatements and thus the false statements were not prejudicial.

   This analysis ignores the fact that the State asked Deputy Douthett on direct whether the bloodhound tracked to “any
   houses,” to which he responded, “[n]o.” Trial Tr. 986. It is thus entirely unsurprising that the jurors did not repeat
   this question. They were already categorically told that the bloodhound did not track to any houses. Moreover, jurors
   did ask questions regarding the bloodhound tracking to Mr. Hollars’s residence to other witness, thus showing that
   they remembered trial counsel’s false promises during opening and were searching for supporting evidence. For
   example, a juror asked Mr. Hollars if he was “ever questioned about a bloodhound coming up to your door?” Trial
   Tr. 1162. Mr. Hollars responded that “the first time [he] ever heard that was in the paper, and so I don’t know anything
   about a bloodhound coming to my door, no.” Id. Jurors also asked Mr. Hollars and Mr. Burton whether Ms. Behrman
   had been to Mr. Hollars’s house, both of whom responded in the negative. See id. at 1057, 1159.

                                                            124
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 132 of 165 PageID #: 1374




   best defense involved misleading the jury and attempting to distract them with sensational claims.

   Any reasonable jury would conclude not merely that the Hollars theory was meritless, but that any

   defendant whose best defense includes a sensational theory predicated on lies has no viable defense

   at all. This would lead the jury to discount trial counsel’s other defense theories, not to mention

   trial counsel’s credibility regarding anything else disputed during trial.

            Federal courts have recognized the negative effects caused when defense counsel is

   untruthful with the jury: the jury imputes defense counsel’s lack of credibility to the defendant

   himself, which can cause substantial prejudice. The Seventh Circuit explained this in Hampton:

   “Promising a particular type of testimony creates an expectation in the minds of jurors, and when

   defense counsel without explanation fails to keep that promise, the jury may well infer that the

   testimony would have been adverse to his client and may also question the attorney’s credibility.”

   347 F.3d at 260 (emphasis added). 33 Similarly, the Ninth Circuit aptly described how damaging

   counsel’s promise that a witness will testify can be when it goes unfulfilled. Saesee, 725 F.3d at

   1049-50. This dynamic plays out in a similar manner when, as here, critically important promised

   evidence goes unpresented:

            A juror’s impression is fragile. It is shaped by his confidence in counsel’s
            integrity. . . . Having waited vigilantly for the promised testimony, counting on it
            to verify the defense theory, the juror may resolve his confusion through negative
            inferences. In addition to doubting the defense theory, the juror may also doubt the
            credibility of counsel. By failing to present promised testimony, counsel has broken
            a pact between counsel and jury, in which the juror promises to keep an open mind

   33
      The Indiana Court of Appeals concluded that Mr. Myers was not prejudiced, in part, because Hampton is
   distinguishable in that the false promise made by the defendant’s counsel in Hampton was that the defendant himself
   would testify, but never did. The Indiana Court of Appeals is correct that Hampton is distinguishable on that basis.
   See Barrow v. Uchtman, 398 F.3d 597, 606-07 (7th Cir. 2005) (distinguishing Hampton on multiple bases, one of
   which that in Hampton the Seventh Circuit “placed special importance on the fact that trial counsel had specifically
   promised the jury that the defendant would testify himself”). But that is not the end of the analysis. Merely because
   this case does not fall directly within Hampton’s specific holding, does not mean either that different false promises
   during opening cannot be prejudicial nor that Hampton’s reasoning is not persuasive in a different, albeit related,
   context. Indeed, the Seventh Circuit and others have recognized that the failure to follow through on promises about
   what evidence will be presented can amount to ineffective assistance of counsel even when the promised evidence is
   not the defendant’s own testimony. See English, 602 F.3d at 728; Harris, 894 F.2d at 879.

                                                           125
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 133 of 165 PageID #: 1375




           in return for the counsel’s submission of proof. When counsel breaks that pact, he
           breaks also the jury’s trust in the client. Thus, in some cases—particularly cases
           where the promised witness was key to the defense theory of the case and where
           the witness’s absence goes unexplained—a counsel’s broken promise to produce
           the witness may result in prejudice to the defendant.

   Id. (citing Williams v. Woodford, 859 F. Supp. 2d 1154, 1167 (E.D. Cal. 2012)); see English, 602

   F.3d at 729 (“The jury in this case must have wondered what happened to [the witness] after she

   was promised [during opening] as a corroborating witness for [the defendant’s] story, and the jury

   may well have counted this unfulfilled promise against [the defendant] and his attorney.”);

   McAleese, 1 F.3d at 166 (“The failure of counsel to produce evidence which he promised the jury

   during his opening statement that he would produce is indeed a damaging failure sufficient of itself

   to support a claim of ineffectiveness of counsel.”).

           The Court will consider below how the two types of prejudice flowing from trial counsel’s

   false statements, along with the prejudice from trial counsel’s other errors, impacted the jury’s

   verdict.

                           ii.     Improper Rape Evidence

           The Court turns next to the prejudice flowing from trial counsel’s failure to object to the

   improper evidence that Ms. Behrman was raped before she was murdered. To assess the impact

   this evidence had at trial, the Court will first set forth the improper rape evidence that was presented

   and how the State used it during closing argument.

           As detailed above, Dr. Radentz, a forensic pathologist called by the State, testified

   regarding the “dumping” of a body:

           [A] homicide in which the individual is taken to a remote spot and dumped.
           Sometimes they are killed at the spot or killed elsewhere. The classic scenario is
           that of a rape homicide in which you have the remains of a young female, and the
           clothes, if they’re present, are in disarray, and in this case though there is very little,
           if no, clothing found at the scene. So this is a fairly classic for a rape homicide and
           then subsequent dumping of the body.

                                                      126
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 134 of 165 PageID #: 1376




   Trial Tr. 1423. This testimony undoubtedly prompted a juror to ask Dr. Radentz, “Do you believe

   the body was raped before being shot,” to which Dr. Radentz replied, “yes.” Id. at 1454.

          During follow-up questioning, trial counsel attempted to undermine this testimony instead

   of simply objecting to it. On one hand, trial counsel brought out testimony that there was no

   physical evidence proving that Ms. Behrman was raped. But on the other, the exchanges—which,

   again, would not have been necessary had counsel simply objected to the testimony—belabored

   Dr. Radentz’s testimony regarding rape and, worse still, allowed Dr. Radentz to further explain

   why he strongly believed Ms. Behrman was raped.

          Trial counsel asked and Dr. Radentz answered as follows:

          Q.     . . . [Y]ou don’t have any evidence that she was raped, do you?

          A.     No. That’s based on my training and experience.

          Q.     It’s based on speculation, isn’t it?

          A.     No. As an expert witness, it’s based on my training and experience.

          Q.     Yeah, but you’re looking at that from a way that a scientist looks at
                 statistics. You don’t have any evidence that . . . here because you don’t
                 have any soft tissues. Isn’t that correct?

          A.     In terms of physical evidence.

          Q.     . . . Right.

          A.     No.

   Id. at 1458. Trial counsel ended his questioning, and the State immediately followed-up on this

   subject:

          Q.     . . . Based on your training and experience, what did you observe that led
                 you to that conclusion?

          A.     The . . . scene is classic . . . with a dumping or a scene of a homicide, more
                 specifically a rape homicide. When you find the remains of a female in a

                                                   127
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 135 of 165 PageID #: 1377




                  remote area with, again, clothing either in disarray or being absent, as I
                  believe it was in this case, that is considered a rape homicide and dumping
                  until proven otherwise. The other characteristic of this case which is found
                  in the rape homicides is the depersonalization effect of the shotgun wound
                  to the back of the head. It is fairly common for an individual after a rape to
                  occur to depersonalize the individual to make the crime seem less severe to
                  them, so they’ll frequently disfigure the face with multiple blunt force
                  injuries or a massive wound to the head such as a shotgun would which
                  would completely fragment and disrupt the head and face.

   Id. at 1459-60. Thus, not only was Dr. Radentz permitted to testify that the jury should believe

   Ms. Behrman was raped unless Mr. Myers “prove[s] otherwise,” he was permitted to elaborate on

   his theory of why this case was a rape-homicide in a manner that, as set forth below, the State

   utilized during closing argument.

          Finally, trial counsel followed-up with further questioning, again attempting to undermine

   Dr. Radentz’s testimony:

          Q.      And you have no evidence of [rape] in this case other than your own opinion . . .
                  correct?

          A.      Well, I mean, other than the evidence of the fact that the body was found in
                  a remote scene, the fact that the body was that of a young female, the fact
                  . . . that there were very few if no clothing items present. Other than that,
                  no.

          Q.      Okay. And . . . you certainly . . . even if your conclusion is correct, you
                  don’t know who performed that duty because you don’t have any scientific
                  evidence to determine that.

          A.      That’s correct.

   Id. at 1460-61. Dr. Radentz was so insistent that Ms. Behrman was raped that Hugh Baker

   essentially ceded the point by pointing out that, even if she was raped, there’s no scientific evidence

   establishing who raped her.

          Dr. Radentz’s testimony regarding rape featured in the State’s closing in three respects.

   First, the State detailed the factors Dr. Radentz discussed that make this the “classic” rape-



                                                    128
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 136 of 165 PageID #: 1378




   homicide. Id. at 2750, 2753. Specifically, the State argued that “Dr. Radentz also talked about a

   classic rape versus homicide case,” and compared the two types of body “dumping.” Id. at 2750,

   2753.    The State downplayed the first type where an individual overdoses and friends or

   acquaintances who panic leave the body somewhere it will easily be found, then turned to this

   case:

            And compare that that with what Dr. Radentz said was the classic rape homicide.
            Look at those factors and see how they apply to this case. Yo[u]ng female. That’s
            Jill. Remote area. That’s that area up there, isn’t it? Remote? Yeah. There’s barely
            a house around, very little traffic, it’s way off the beaten path. No clothing found.
            Dr. Nawrocki searched. Detective Lang had the recruit school out. No clothing was
            found. And then depersonalization. Can you think of anything more . . .
            dehumanizing or more impersonal than putting somebody down, stripped naked,
            shooting them in the back of the head?

   Id. at 2753. 34

            Second, the State returned to Dr. Radentz’s testimony regarding depersonalization of a rape

   victim to argue that Mr. Roell’s testimony was credible. In the midst of discussing Mr. Roell’s

   testimony, the State noted that Mr. Roell, given that he was facing criminal charges, had a reason

   to lie, but his testimony should be believed because he “said things that were corroborated.” Id. at

   2764. First, Mr. Myers “talked three or four times about the bike. Remember the Defendant’s

   pacing, he’s nervous, the Defendant was worried about the bike.” Id. Second, the State explained:

            He also said something pretty important and I’m not going to use the language but
            he used the B word. The Defendant was angry and referred to Jill using the B word.
            Now remember what Doctor Radentz said about depersonalizing the victims. Stop
            and think what more way, better way or worse way rather, to depersonalize a human
            than refer to her as a female dog. It’s starting to make sense.
   Id.35



   34
      The State’s slideshow used during closing contained two slides regarding Dr. Radentz’s testimony, one of which
   highlighted Dr. Radentz’s testimony regarding rape. Specifically, it noted that Dr. Radentz, “Explained ‘Body Dump
   vs Rape/Homicide’” and highlighted that this was a “Classic Rape/Homicide case” because it involved a “Young
   female,” “Remote Area,” “No clothing found,” and “‘Depersonalization of the Victim.’” Id.
   35
      The State folded back to Dr. Radentz’s depersonalization theory later during closing: “[R]ecall what Doctor Radentz
   said about depersonalizing the victim. At a time when everybody is hoping that Jill comes home safe . . . here’s what

                                                           129
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 137 of 165 PageID #: 1379




           Third, the State turned to the evidence of rape to show that Mr. Myers was the perpetrator

   of the crime, as rape was his motive:

           You know the motive in this crime is clear. It’s (inaudible) when Doctor Radentz
           told you that this was a classic rape murder. Rape is a crime of control. Rape is not
           a sex crime. It is pure and simple control over another human being and dominating
           them. The Defendant did not have control over [Ms. Goodman]. He was a balloon
           of hot air about ready to burst, April 28th, 2000. She broke up with him May 5th,
           that first week he didn’t have to (inaudible). He was still obsessing about her when
           she went on her high school trip to Kentucky Kingdom. He wanted control over her
           pure and simple and unfortunately Jill happened to be between Carly’s house and
           Lost Man’s Lane near the Defendant’s trailer at the wrong place at the wrong time.

   Id. at 2816-17.

           The foregoing shows that trial counsel’s failure to object to Dr. Radentz’s testimony

   regarding rape caused three distinct types of prejudice. First is the general prejudice flowing from

   society’s desire to ensure that those who commit sex crimes are held accountable. Second, the

   State used the rape evidence to bolster Mr. Roell’s credibility—a witness whose credibility was

   otherwise questionable but was important to the State’s case. Third, and perhaps most prejudicial,

   the rape evidence allowed the State to create motive for Mr. Myers to murder a complete stranger

   when there otherwise was none.

           The Supreme Court has discussed the first two types of prejudice in an analogous, albeit

   different, context. In House, the Supreme Court held that the petitioner had demonstrated his

   actual innocence—a difficult standard requiring a showing that “it is more likely than not that no

   reasonable juror would have found petitioner guilty beyond a reasonable doubt”—such that his

   procedural default of certain claims could be overlooked. 547 U.S. at 537. The Supreme Court

   discussed several factors that led to this conclusion.                One such factor was that, in direct

   contradiction of evidence presented at trial, DNA evidence showed that semen on the victim’s


   [Mr. Myers] calls this, a piece of human excrement, waste, it’s depersonalizing and when you see what Doctor Radentz
   said you start adding the pieces up.” Id. at 2772.

                                                          130
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 138 of 165 PageID #: 1380




   nightgown came from her husband, not the petitioner. The State argued that this evidence was

   immaterial because “neither sexual contact nor motive were elements of the offense” of murder.

   Id. at 540. But, by way of reasoning directly applicable to this case, the Supreme Court held that

   the new evidence was of “central importance.” Id.

          First, the Supreme Court noted as a general matter that “[l]aw and society, as they ought to

   do, demand accountability when a sexual offense has been committed.” Id. at 541. Thus, the fact

   that a sexual offense occurred, even though the petitioner was not charged with one, “likely was a

   factor in persuading the jury not to let him go free.” Id. Much the same can be said for Mr. Myers.

   Although Mr. Myers was not charged with rape, the fact that the jury believed Ms. Behrman was

   raped before she was murdered was likely a factor in their decision to find him guilty. Cf. Daniel

   v. Commissioner, 822 F.3d 1248, 1277 (11th Cir. 2016) (“Rape is, of course, highly inflammatory,

   so unrebutted evidence that [the defendant] tried to rape someone is highly prejudicial.”).

          Second, the Supreme Court rejected the State’s argument in House that the new evidence

   was irrelevant by noting how important evidence of motive is in criminal cases, especially cases

   like the instant case where the primary issue at trial is the identity of the perpetrator. The Supreme

   Court observed that the trial in House “[f]rom beginning to end . . . [was] about who committed

   the crime,” and “[w]hen identity is in question, motive is key.” House, 547 U.S. at 540; see also

   Ford v. Wilson, 747 F.3d 944, 952 (7th Cir. 2014) (“[W]hile motive was not an element of the

   offense, it was certainly relevant.”); Turner v. State, 953 N.E.2d 1039, 1057 (Ind. 2011)

   (“Evidence of a defendant’s motive is always relevant in the proof of a crime.”). The Supreme

   Court highlighted that the importance of motive “was not lost on the prosecution, for it introduced

   the evidence and relied on it in the final guilt-phase closing argument,” House, 547 U.S. at 540,

   just as the State did during closing here.



                                                    131
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 139 of 165 PageID #: 1381




            In both this case and House, the jury was told rape was the motive, but the evidence

   supporting that should not have been presented. The Supreme Court explained how this can impact

   the jury:

            A jury informed that fluids on [the victim’s] garments could have come from House
            might have found that House trekked the nearly two miles to the victim’s home and
            lured her away in order to commit a sexual offense. By contrast a jury acting
            without the assumption that the semen could have come from House would have
            found it necessary to establish some different motive, or, if the same motive, an
            intent far more speculative.

   Id. at 541. Moreover, the Supreme Court noted how evidence of sexual assault as motive can color

   the jury’s perception of other evidence: without the evidence of sexual assault as motive, “House’s

   odd evening walk and his false statements to authorities, while still potentially incriminating, might

   appear less suspicious.” Id.

            In sum, the rape evidence prejudiced Mr. Myers in the three foregoing ways. How this

   prejudice weighs in cumulation with the prejudice flowing from trial counsel’s other errors is

   considered below. 36


   36
      The Indiana Court of Appeals in Myers II addressed the improperly admitted rape evidence only on the prejudice
   prong. See Myers II, 33 N.E.3d at 1106-07. It first set forth the reasons the Myers I court determined that the admission
   of the rape evidence, although an error, did not amount to fundamental error such that Mr. Myers was entitled to a
   new trial. Those reasons were: (1) “the question of rape was peripheral to the murder charge and received relatively
   minimal attention at trial”; (2) “defense counsel thoroughly cross-examined Dr. Radentz, eliciting his testimony that
   there was no physical evidence that Behrman had been raped and that the only basis upon which he opined that a rape
   had occurred was his training and experience with respect to circumstances surrounding the general disposal of human
   remains”; and (3) because all other evidence that Mr. Myers engaged in inappropriate sexual conduct was excluded,
   “[t]he references to rape . . . did nothing to implicate Myers as the perpetrator of this charged crime, which was the
   central issue at trial.” Id. at 1107 (quoting Myers I, 887 N.E.2d at 187) (internal quotation marks omitted). The Myers
   II court recognized that establishing prejudice under Strickland requires a lesser showing than that to establish
   fundamental error, but stated that “[f]or the same reasons this court [in Myers I] concluded no fundamental error
   occurred, we also conclude that Myers has not established prejudice.” Id. at 1107.

   The preceding analysis of the rape evidence undermines all three bases on which the Indiana Court of Appeals
   discounted its prejudicial effect. First, the rape evidence was only “peripheral” in the sense that only Dr. Radentz,
   who was one of many witnesses at trial, testified about it. But he was also the only witness who could have, given
   that the rape testimony was based solely on his expertise. More important, it was not at all peripheral in the sense that
   it was the only evidence of motive and was discussed several times by the State during closing, both to argue that Mr.
   Myers had motive and to bolster Mr. Roell’s credibility. Second, Dr. Radentz forcefully and rather persuasively
   defended his opinion that Ms. Behrman was raped during cross-examination. He even testified that all relevant factors
   suggesting Ms. Behrman was raped were met such that the jury should conclude as much unless Mr. Myers “prove[s]

                                                             132
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 140 of 165 PageID #: 1382




                              iii.     Improper Bloodhound Evidence

            The Court turns finally to the bloodhound evidence. 37 The Court concluded above that

   trial counsel should have objected to Deputy Douthett’s testimony regarding his bloodhound

   search and, had trial counsel done so, that objection likely would have been sustained. To assess

   the potential prejudice flowing from this error, the Court will set forth the role the bloodhound

   evidence played during trial and, had it not been introduced, what the remaining evidentiary picture

   would have led the jury likely to conclude. In the end, the bloodhound evidence was the State’s

   strongest evidence undermining Mr. Myers’s alibi, and it also undermined the Owings theory.

            Trial counsel’s defense of Mr. Myers consisted of offering two different theories of who

   else may have committed the crime, the Hollars and Owings theories, and offering an alibi for Mr.

   Myers. See Trial Tr. 472-75. The alibi, as previously discussed, was based on phone records

   showing that Mr. Myers was home several miles northwest of Ms. Behrman’s residence during the

   timeframe when she disappeared. See D. Trial Ex. A. Given this, if Ms. Behrman had ridden

   south from her home on the day she disappeared, Mr. Myers had a solid alibi. Establishing that

   Ms. Behrman rode south also aligned with the Owings theory—that Ms. Owings, Ms. Sowders,

   and Mr. Clouse hit Ms. Behrman with a vehicle when she was riding south of her residence, killed

   her, dumped her bike, and hid her body.

            Mr. Myers’s alibi was a central part of his defense. Trial counsel noted several times during

   opening that Ms. Behrman was last seen south of her residence by Ms. Papakhian. See Trial Tr.

   472-74, 480. He not only argued that if Ms. Behrman rode south, the phone records establish that



   otherwise.” Trial Tr. 1459-60. Finally, the Supreme Court’s analysis in House—of how evidence of sexual assault
   and motive are critical for determining who committed a crime—is directly contrary to the Indiana Court of Appeals’
   conclusion that the rape evidence “did nothing to implicate Myers as the perpetrator of this charged crime.” Myers II,
   33 N.E.3d at 1107.
   37
      The Indiana Court of Appeals did not address prejudice as to Mr. Myers’s claim regarding the bloodhound evidence,
   as it decided this claim only on the deficient performance prong. See Myers II, 33 N.E.3d at 1099-1100.

                                                           133
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 141 of 165 PageID #: 1383




   it was “absolutely impossible for [Mr. Myers] to be involved,” id. at 475, but he pointed out that,

   after several years of investigations and grand jury proceedings, law enforcement never even

   obtained or considered Mr. Myers’s phone records, id. at 475-76. Trial counsel returned to this

   argument during closing, arguing that Agent Dunn “worked this case for three years” and “believed

   [the southern] theory because it matches as to where Jill Behrman was last seen, 4700 South

   [Harrell] Road.” Id. at 2781-82. This southern route theory, trial counsel continued, was

   “corroborated by the Wendy Owings statement.” Id. at 2782.

          Indeed, the alibi was likely his best defense, as it was undisputed during trial that Mr. Myers

   made phone calls from his residence. Thus, trial counsel only had to show some reasonable

   likelihood Ms. Behrman rode south for Mr. Myers’s alibi to create reasonable doubt. This stands

   in stark contrast to the difficulty of creating reasonable doubt by convincing the jury of the Hollars

   or Owings theories, both of which had significant problems.

          To undermine Mr. Myers’s alibi and the Owings theory, the State attempted to prove that

   Ms. Behrman rode north on the day she disappeared. As described above, the State attempted to

   prove this by pointing out that the bike was found on the northern route and offering three

   additional witnesses. By far the most compelling evidence was the bloodhound testimony of

   Deputy Douthett. His testimony, if credited by the jury, showed that Ms. Behrman rode north to

   the field where her bicycle was found and stopped there. Id. at 988-89. Such evidence almost

   entirely undermined Mr. Myers’s alibi that he was home, given that the field was less than a mile

   from Mr. Myers’s residence.

          Had trial counsel moved to exclude this evidence, as he should have sought to do, the

   remaining evidence that Ms. Behrman rode north rather than south was quite weak. As noted

   above, Dr. Houze merely demonstrated that Ms. Behrman could have ridden north and returned in



                                                    134
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 142 of 165 PageID #: 1384




   time for her work shift, which leaves only Mr. England’s testimony that Ms. Behrman actually

   rode north. Mr. England testified that he saw a bicyclist matching Ms. Behrman’s description, but

   he was uncertain whether he saw this biker on the relevant day or not. Trial Tr. 1019-26. One

   witness testifying that he saw a cyclist matching Ms. Behrman’s description perhaps on the day in

   question is far from compelling evidence that Ms. Behrman rode north. Notably, the State argued

   during closing that other than Ms. Papakhian’s sighting of Ms. Behrman, “all the other evidence

   points north,” but to support this argument, pointed only to the bloodhound evidence that should

   have been excluded. Id. at 2746.

            Critically, the remaining evidence that Ms. Behrman rode north is just as tenuous as the

   evidence presented showing Ms. Behrman rode south. The jury heard that Ms. Behrman’s high

   school classmate, Ms. Papakhian, originally told law enforcement that she saw Ms. Behrman riding

   south on May 31, 2000, the day she disappeared. 38 Id. at 2203. Agent Dunn confirmed this,

   testifying that, based on various sources of information, he thought there was a “strong possibility

   that [Ms. Behrman] was on South Harrell Road” where Ms. Papakhian saw her. Id. at 2563; see

   also id. at 1080 (Brian Behrman testifying that he was aware of reports that his sister was last seen

   south on Harrell Road); id. at 2463 (Detective Lang testifying that there were “several” reported

   sightings of Ms. Behrman, but Agent Dunn focused solely on Ms. Papakhian’s sighting of Ms.

   Behrman south on Harrell Road). This was also consistent with the story Ms. Owings originally

   told law enforcement (although she testified during trial that it was false)—namely, that while

   driving on Harrell Road, she hit Ms. Behrman. Id. at 2095.



   38
      The Court did not ultimately decide whether trial counsel’s performance was deficient for failing to present
   additional evidence that Ms. Behrman rode south on the day in question because the three errors identified were
   together sufficient to establish prejudice. If trial counsel was also deficient for this reason, the additional evidence
   supporting that Ms. Behrman rode south that trial counsel should have presented would, of course, make it even more
   likely that the jury would have concluded Ms. Behrman rode south on the day in question. This, in turn, would have
   made Mr. Myers’s alibi defense even stronger.

                                                            135
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 143 of 165 PageID #: 1385




          Detective Arvin, however, testified that he interviewed Ms. Papakhian several years later

   and disagreed with Agent Dunn’s and the FBI’s original conclusion that Ms. Papakhian saw Ms.

   Behrman on the Wednesday morning she went missing. Id. at 2227-28. Instead, after interviewing

   five other individuals who were at the same party as Ms. Papakhian the night before she saw Ms.

   Behrman, id. at 2203, Detective Arvin concluded that it was “more likely” Ms. Papakhian saw Ms.

   Behrman the day before she disappeared, id. at 2228. Detective Arvin also concluded that the

   timeline for Ms. Papakhian to have seen Ms. Behrman, based on when Ms. Behrman logged off

   her computer and when Ms. Papakhian almost always left for class, suggested that it was unlikely

   Ms. Papakhian saw her on the day she disappeared. See id. at 2230-32.

          Without the bloodhound evidence, the jury would have been left with evidence that an

   individual who personally knew Ms. Behrman reported to law enforcement that she saw her riding

   south on the day in question. The FBI’s investigation led it to believe there was a “strong

   possibility” that this report was correct. Trial Tr. 2561-62. But, based on interviews and a

   recreation of the timing of that sighting conducted several years later, different law enforcement

   officials concluded the sighting was the day before Ms. Behrman disappeared. Id. at 2228. The

   jury would have had to weigh this evidence that Ms. Behrman rode south—that may have been

   undermined—against the testimony of Mr. England, an individual who did not know Ms. Behrman

   but saw a rider matching her description on the northern route either the day she disappeared or

   the day after. Because Mr. Myers had a solid alibi if Ms. Behrman rode south, the jury would only

   need to believe there was some likelihood Ms. Behrman rode south to create reasonable doubt that

   Mr. Myers murdered her. Given this, it would be difficult to overstate how prejudicial the

   bloodhound evidence was to Mr. Myers’s alibi defense.




                                                  136
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 144 of 165 PageID #: 1386




          The bloodhound evidence also damaged trial counsel’s Owings theory. During opening,

   trial counsel offered the Owings theory and Hollars theory as alternative bases on which to find

   reasonable doubt that Mr. Myers murdered Ms. Behrman. Trial counsel told the jury that Ms.

   Owings, Ms. Sowders, and Mr. Clouse hit Ms. Behrman with a vehicle when they were driving

   south of Ms. Behrman’s residence, then killed her to cover up their crime, placed her body in Salt

   Creek, and eventually moved it to where it was ultimately found three years later. Trial Tr. 471-

   72. This theory, trial counsel argued, was supported by several things, one of which was that Ms.

   Behrman was last seen by Ms. Papakhian riding on 4700 Harrell Road. Id. at 471-73. As discussed

   above, Ms. Owings confessed (but later recanted) that while driving on Harrell Road, she hit Ms.

   Behrman. Id. at 2095. The bloodhound evidence bolstered the State’s position that Ms. Owings’s

   confession was false because it showed Ms. Behrman rode north, not south on Harrell Road.

          Much like the Hollars theory, there were significant problems with the Owings theory even

   without trial counsel’s errors. The most glaring were that (1) Ms. Owings told law enforcement

   Ms. Behrman was stabbed to death, yet once Ms. Behrman’s remains were found, the forensic

   evidence strongly suggested that her cause of death was a shotgun wound, and (2) Ms. Behrman’s

   remains were not found in Salt Creek. Id. at 517, 621, 664, 1420. For these reasons, and because

   all law enforcement agencies believed Ms. Owings’s confession was false, the Indiana Court of

   Appeals determined that trial counsel decided not to “pursue Owings’s confession as its primary

   theory of defense” and thus only pursued it “to some extent.” Myers II, 33 N.E.3d at 1111.

          Despite these difficulties and trial counsel’s own reservations about the strength of the

   theory, trial counsel repeatedly presented the Owings theory to the jury as a basis for reasonable

   doubt. Yet trial counsel’s failure the exclude the bloodhound evidence undermined a key part of

   Ms. Owings’s confession—that she hit Ms. Behrman on Harrell Road, the very road where Ms.



                                                  137
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 145 of 165 PageID #: 1387




   Papakhian saw Ms. Behrman. Thus, to the extent the jury thought the Owings theory could have

   been true, the bloodhound evidence undermined its foundation—that the incident started by Ms.

   Owings hitting Ms. Behrman on Harrell Road.

          In sum, trial counsel’s failure to move to exclude the unreliable bloodhound evidence

   destroyed Mr. Myers’s otherwise strong alibi defense and weakened the already weak Owings

   theory. The Court will consider this prejudice along with the prejudice flowing from trial counsel’s

   other errors below.

                  c.      Cumulative Prejudice Analysis

          The Court turns finally to the cumulative prejudice analysis required by Strickland. To

   demonstrate prejudice, Mr. Myers “must show that there is a reasonable probability that, but for

   counsel’s unprofessional errors, the result of the proceeding would have been different. A

   reasonable probability is a probability sufficient to undermine confidence in the outcome.”

   Strickland, 466 U.S. at 694. This requires a “substantial, not just conceivable” likelihood of a

   different result. Richter, 562 U.S. at 112. But prejudice can be shown “[e]ven if the odds that the

   defendant would have been acquitted had he received effective representation appear to be less

   than fifty percent, . . . so long as the chances of acquittal are better than negligible.” Harris, 698

   F.3d at 644. As noted above and applicable here, “a verdict or conclusion only weakly supported

   by the record is more likely to have been affected by errors than one with overwhelming record

   support.” 466 U.S. at 696.

          The prejudice analysis requires the Court to “assess the totality of the omitted evidence

   under Strickland rather than the individual errors.” Washington, 219 F.3d at 634-35 (citing

   Williams, 529 U.S. at 397-98); Sussman, 636 F.3d at 360-61. “[E]ven if [counsel’s] errors, in




                                                    138
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 146 of 165 PageID #: 1388




   isolation, were not sufficiently prejudicial, their cumulative effect” can amount to prejudice under

   Strickland. Martin, 424 F.3d at 592 (citing Alvarez v. Boyd, 225 F.3d 820, 824 (7th Cir. 2000)).

          The cumulative impact of trial counsel’s errors was devastating to Mr. Myers’s defense.

   Trial counsel’s errors impacted the jury’s verdict in at least four specific ways that, taken together,

   undermine the Court’s confidence in its accuracy. Because the Court discussed the prejudice

   flowing from each of trial counsel’s errors in detail above, the Court will more succinctly

   summarize how those types of prejudice, together, show that there is a “reasonable probability”

   they impacted the outcome of trial. Strickland, 466 U.S. at 694.

                          i.      Trial Counsel Undermined All Three of Mr. Myers’s Defenses

          Trial counsel’s false statements during opening and failure to object to the bloodhound

   evidence, together, significantly undermined all three of Mr. Myers’s defenses. Trial counsel’s

   false statements regarding the Hollars theory—that a bloodhound tracked Ms. Behrman’s scent to

   Mr. Hollars’s residence and that he was seen arguing with Ms. Behrman shortly before she

   disappeared—were, if true, the best evidence supporting the theory. But they were simply false.

   Thus, to whatever extent the jury was considering the Hollars theory by the end of trial, it came to

   realize not only that the best evidence promised to support it was not presented, but that the theory

   was predicated on rather sensational lies. After this, no reasonable jury would consider the Hollars

   theory a basis for reasonable doubt.

          Then, trial counsel’s failure to exclude the bloodhound evidence undermined Mr. Myers’s

   remaining two defenses. As explained above, Mr. Myers’s alibi defense was likely his strongest

   defense. But for the bloodhound evidence, the evidence of whether Ms. Behrman rode north

   toward Mr. Myers’s residence or south (in which case Mr. Myers had an alibi) was at best a close

   call, as there was not compelling or undisputed evidence either way. Given this, the bloodhound



                                                    139
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 147 of 165 PageID #: 1389




   evidence tipped the scale strongly in favor of Ms. Behrman riding north and, in doing so, destroyed

   Mr. Myers’s alibi.

          Because the Owings theory relied on Ms. Behrman riding south, the bloodhound evidence

   undermined it as well. Even though trial counsel only pursued the Owings theory “to some extent,”

   Myers II, 33 N.E.3d at 1111, trial counsel repeatedly offered it to the jury as a basis to find

   reasonable doubt. But trial counsel’s failure the exclude the bloodhound evidence undermined a

   key part of Ms. Owings’s confession—that she hit Ms. Behrman on Harrell Road, the very road

   where Ms. Papakhian saw Ms. Behrman. This failure showed yet another aspect of Ms. Owings’s

   confession that was false.

          In the end, trial counsel’s errors undermined all three of Mr. Myers defenses. The errors

   destroyed two of his defenses, including his best defense, and further undermined a defense that

   trial counsel only attempted to pursue in a limited fashion. Together, this left Mr. Myers without

   a meaningful defense theory through which any jury would find reasonable doubt.

                         ii.     Trial Counsel Allowed the State to Present Evidence of Motive
                                 when There was Otherwise None

          Trial counsel’s failure to object to the rape evidence allowed the State to argue that Mr.

   Myers had motive when, but for that error, the State had no evidence explaining why Mr. Myers

   would have murdered Ms. Behrman. The State was able to use the rape evidence to argue in

   closing that Mr. Myers’s motive was “clear”—rape is a “crime of control,” and since he could not

   control his ex-girlfriend, Ms. Goodman, he used rape to control Ms. Behrman, who was “at the

   wrong place at the wrong time.” Trial Tr. 2816-17. Whether Mr. Myers or someone else killed

   Ms. Behrman was essentially the only question at trial, and the Supreme Court has made clear that

   “[w]hen identity is in question, motive is key.” House, 547 U.S. at 540. Without the rape evidence,

   the jury “would have found it necessary to establish some different motive, or, if the same motive,

                                                  140
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 148 of 165 PageID #: 1390




   an intent far more speculative.” Id. at 541. Simply put, the rape evidence was the only evidence

   that allowed the jury to make sense of why Mr. Myers would have randomly murdered a stranger

   riding a bicycle near his residence. Trial counsel’s failure to keep out the evidence that allowed

   the State to explain why Mr. Myers did so, when no other reason was apparent, was extremely

   prejudicial.   See id. at 540-41 (“Particularly in a case like this where the proof was . . .

   circumstantial, we think a jury would have given th[e] evidence [of sexual assault] great weight.”).

                          iii.    Trial Counsel Allowed the State to Bolster the Credibility of its
                                  Most Important Witness, Who had Significant Credibility
                                  Problems

           Trial counsel’s failure to object to the rape evidence also permitted the State to bolster the

   otherwise weak credibility of Mr. Roell, who, if credited, was one of the most, if not the most,

   damaging witness against Mr. Myers. When asked if Mr. Myers used any derogatory terms

   regarding Ms. Behrman, Mr. Roell testified, “There was one comment made in reference to a

   bitch.” Trial Tr. 2271. The State, recognizing both the importance of Mr. Roell’s testimony and

   his credibility issues, twice during closing argument connected this testimony to the rape evidence

   to bolster Mr. Roell’s credibility.

           After acknowledging that Mr. Roell had a motive to lie, id. at 2763, the State argued, “Mr.

   Roell though said things that were corroborated,” id. at 2764. One of those things—that the State

   described as “pretty important”—was that Mr. Myers “referred to [Ms. Behrman] using the ‘B’

   word.” Id. The State then tied that “depersonalizing” language to Dr. Radentz’s rape testimony,

   arguing what “better way . . . to depersonalize a human than refer to her as a female dog.” Id.

   Connecting Mr. Roell’s testimony to the rape evidence, the State argued, made the whole picture

   “start[] to make sense.” Id. at 2764.




                                                    141
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 149 of 165 PageID #: 1391




          How much this line of argument bolstered Mr. Roell’s credibility is debatable. But, given

   the strong reasons to doubt Mr. Roell’s credibility, even minimal corroboration meaningfully

   prejudiced Mr. Myers because Mr. Roell’s testimony was the only direct evidence of Mr. Myers’s

   guilt introduced during the entire trial. If the jury did not credit it, the following jury instruction

   would come into play: “Where proof of guilt is by circumstantial evidence only, it must be so

   conclusive in character and point so surely and unerringly to the guilt of the accused as to exclude

   every reasonable theory of innocence.” Id. at 2734. At the very least, Mr. Myers’s alibi was a

   reasonable theory of innocence, if not a strong one. Thus Mr. Roell’s credibility was paramount

   for the State. Had trial counsel excluded the rape testimony, the State would not have been able

   to bolster the credibility of arguably the most important witness, whose credibility was certainly

   in question.

                          iv.     Trial Counsel’s Errors Cast a Prejudicial Cloud Over the Entire
                                  Trial, Leading the Jury to Believe He was Untrustworthy and
                                  that Mr. Myers Committed a Sex Crime

          Trial counsel’s false statements and failure to object to the rape evidence cast two clouds

   over Mr. Myers and the entire trial. The former created the impression that trial counsel was

   untrustworthy, and the inflammatory rape evidence caused the jury to feel that Mr. Myers could

   not be set free, since “society . . . demand[s] accountability when a sexual offense has been

   committed.” House, 547 U.S. at 541. It is difficult to know precisely how these more amorphous

   forms of prejudice impacted the verdict, yet they likely caused significant prejudice.

          Trial counsel falsely promised evidence supporting a sensational story of a pregnant

   college student in a relationship with an older, married coworker who murdered her because she

   was pregnant, and whose guilt was covered up by law enforcement who pulled a tracking dog

   away from the coworker’s residence. Given the dramatic opening by trial counsel, the false



                                                    142
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 150 of 165 PageID #: 1392




   promises did not simply destroy whatever was left of the Hollars theory as a viable defense, but

   they undoubtedly turned the jury against both trial counsel and Mr. Myers generally. See Saesee,

   725 F.3d at 1049-50 (“A juror’s impression is fragile. It is shaped by his confidence in counsel’s

   integrity. . . . In addition to doubting the defense theory, the juror may also doubt the credibility of

   counsel. By failing to present promised testimony, counsel has broken a pact between counsel and

   jury, in which the juror promises to keep an open mind in return for the counsel’s submission of

   proof. When counsel breaks that pact, he breaks also the jury’s trust in the client.”).

            In a case highly dependent on how the jury would evaluate the credibility of witnesses, the

   prejudice to Mr. Myers was significant. When one defense theory is presented as equal to the

   others, but it turns out to be in large part a sensational theory predicated on lies, it undermines the

   jury’s confidence in the others. 39 For example, why would the jury have any faith in trial counsel’s

   alibi defense or Owings theory when he lied about sensational evidence supporting the Hollars

   theory? Why would the jury give any credence to the fact that law enforcement failed to obtain

   Mr. Myers’s phone records that may have given him an alibi during six years of investigating when

   trial counsel lied about an alleged cover-up of evidence implicating Mr. Hollars? Why would the

   jury credit trial counsel’s attempt to undermine Mr. Roell’s or Ms. Goodman’s credibility, when

   trial counsel himself lacked credibility?



   39
      Notably, the Indiana Court of Appeals in Myers II recognized that trial counsel’s credibility with the jury is an
   important consideration and that presenting a weak theory can damage that credibility. In concluding that trial
   counsel’s performance was not deficient for failing to more aggressively present evidence supporting the Owings
   theory (an allegation this Court did not ultimately decided), the Indiana Court of Appeals concluded that trial counsel’s
   decision to only “pursue the Owings theory to a limited extent was actually quite shrewd” because it prevented the
   jury from being exposed to “many conflicting versions of the story.” Myers II, 33 N.E.3d at 1112. “This information,”
   the Indiana Court of Appeals continued, “might have resulted not only in the elimination in the jurors’ minds of the
   possibility that Owings’s confession was true, but also in trial counsel’s loss of credibility with the jury.” Id. (emphasis
   added). But if it was shrewd to not expose the jury to significant weaknesses in the Owings theory in part because
   that would damage trial counsel’s credibility, it was catastrophic for trial counsel’s credibility to make sensational
   false claims in support of the Hollars theory. This is especially true given that, unlike the Owings theory, all of the
   weaknesses in the Hollars theory were presented to the jury in detail.


                                                              143
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 151 of 165 PageID #: 1393




          The improper rape evidence similarly prejudiced Mr. Myers as a general matter. Rape is

   “highly inflammatory” and undoubtedly gives any jury second thoughts about finding a defendant

   not guilty. Cf. Daniel, 822 F.3d at 1277 (“Rape is, of course, highly inflammatory, so unrebutted

   evidence that [the defendant] tried to rape someone is highly prejudicial.”). When a jury believes

   a victim was raped before being murdered, the jury’s desire to hold someone accountable increases.

   House, 547 U.S. at 541 (“Law and society, as they ought to do, demand accountability when a

   sexual offense has been committed, so not only did th[e] evidence [of sexual assault] link [the

   defendant] to the crime; it likely was a factor in persuading the jury not to let him go free.”). Thus,

   like trial counsel’s sensational false promises, the inflammatory rape evidence prejudiced Mr.

   Myers in that it made it less likely the jury would resolve close or difficult credibility decision in

   his favor.

                                  v.      Cumulative Prejudice Conclusion

          In the end, the cumulative prejudice caused by trial counsel’s errors create a “reasonable

   probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

   been different.” Strickland, 466 U.S. at 694. Together, trial counsel’s errors all but destroyed Mr.

   Myers’s best defense (his alibi); eviscerated the Hollars theory, which although weak, was the

   defense theory on which trial counsel focused; and undermined the Owings theory, which was his

   only remaining defense, one that trial counsel declined to push too hard given its perceived

   weaknesses. This left Mr. Myers without even a tenable defense. This is likely prejudice sufficient

   to warrant relief, but it is undoubtedly so when considered with trial counsel’s other errors.

          Trial counsel’s cumulative errors not only left him without a defense, but they also allowed

   the State to create evidence of a motive when there otherwise was none and bolster the credibility

   of arguably the State’s most important witness who had significant credibility issues. Finally, trial



                                                    144
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 152 of 165 PageID #: 1394




   counsel’s false statements and the inflammatory rape evidence both cast a shadow over the entire

   trial, making it even more unlikely that the jury would trust anything trial counsel presented or be

   capable of neutrally weighing the evidence.

           The foregoing analysis reveals why it is critical to evaluate the cumulative prejudice from

   trial counsel’s errors, rather than the prejudice from each error in isolation. The Indiana Court of

   Appeals in Myers II considered only the latter. When doing so, it is much easier to view the

   prejudice from a single error as insufficient to meet the Strickland standard. But when considered

   together, trial counsel’s errors “so undermined the proper functioning of the adversarial process

   that the trial cannot be relied on as having produced a just result.” Strickland, 466 U.S. at 686.

   This is especially true given that the case against Mr. Myers was based almost entirely on

   circumstantial evidence that was far from overwhelming. See Strickland, 466 U.S. at 696 (“[A]

   verdict or conclusion only weakly supported by the record is more likely to have been affected by

   errors than one with overwhelming record support.”). In short, the Court concludes that trial

   counsel’s errors were “so serious” that Mr. Myers was deprived of a trial “whose result is reliable.”

   Id. at 687.

           Trial counsel’s errors so fundamentally undermined his own strategy, that even if Richter’s

   “could have supported” framework remains applicable after Wilson, “no fairminded jurist” could

   conclude that Mr. Myers has not met Strickland’s prejudice standard. See Richter, 562 U.S. at

   102. And this is so even though “[t]he Strickland standard is a general one, so the range of

   reasonable applications is substantial.” Id. at 105. Simply put, when trial counsel lies to the jury

   during opening regarding what the evidence will show; undermines all three of his own defense

   theories, including a strong alibi defense; allows the State to improperly introduce evidence of

   motive when there otherwise was none; and improperly permits inflammatory rape evidence to be



                                                   145
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 153 of 165 PageID #: 1395




   introduced, there is “no reasonable argument” that Strickland’s prejudice standard was not met.

   Id.

           For these reasons, § 2254(d) does not pose a barrier to relief, and Mr. Myers has established

   that he failed to receive the effective assistance of counsel to which he was entitled under the Sixth

   Amendment.

                                         IV.     CONCLUSION

           For the reasons explained above, Mr. Myers’s petition for a writ of habeas corpus is

   granted because he failed to receive effective assistance of counsel during trial in violation of his

   Sixth Amendment rights. Since Mr. Myers is entitled to relief on this claim, the Court need not

   reach his claims that the State presented false evidence in violation of Giglio v. United States, 405

   U.S. 150, 153 (1972), and withheld exculpatory evidence in violation of Brady v. Maryland, 373

   U.S. 83, 87 (1963).

           A writ of habeas corpus shall issue ordering Mr. Myers’s release from custody unless the

   State elects to retry Mr. Myers within 120 days of entry of Final Judgment in this action.

           Again, a new trial will likely come only at considerable cost—to the State and to the

   victim’s family and community—but the Constitution and its protections demand a new trial in

   this case.

           IT IS SO ORDERED.



   Date: 9/30/2019




                                                    146
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 154 of 165 PageID #: 1396




   Distribution:

   Marie F. Donnelly
   ATTORNEY AT LAW
   mfdonnelly05@gmail.com

   Andrew A. Kobe
   INDIANA ATTORNEY GENERAL
   andrew.kobe@atg.in.gov




                                        147
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 155 of 165 PageID #: 1397




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

   JOHN MYERS,                                          )
                                                        )
                                 Petitioner,            )
                                                        )
                            v.                          )       No. 1:16-cv-02023-JRS-DML
                                                        )
   SUPERINTENDENT, Indiana State Prison,                )
                                                        )
                                 Respondent.            )

                                           FINAL JUDGMENT

          The Court now enters final judgment in favor of the petitioner, John Myers, and against

   the respondent. Mr. Myers’ petition for a writ of habeas corpus is GRANTED. The State of

   Indiana shall vacate all criminal penalties stemming from Mr. Myers’ murder conviction in

   Morgan Superior Court Case No. 55D02-0604-MR-000087 and release him from custody pursuant

   to that conviction unless the State of Indiana elects to retry to Mr. Myers within 120 days of this

   Final Judgment.




    Date: 9/30/2019




      La
       uraA.Br
             iggs
                ,Cl
                  erk


   BY:
     Deput
         yCl
           erk,U.
                S.Di
                   st
                    ri
                     ctCour
                          t
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 156 of 165 PageID #: 1398




   Distribution:

   Marie F. Donnelly
   ATTORNEY AT LAW
   mfdonnelly05@gmail.com

   Andrew A. Kobe
   INDIANA ATTORNEY GENERAL
   andrew.kobe@atg.in.gov
 CM/ECF LIVE                                                             Page 1 of 9
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 157 of 165 PageID #: 1399



                      *** PUBLIC DOCKET ***
                                                                       APPEAL,HABEAS,CLOSED

                                  U.S. District Court
                       Southern District of Indiana (Indianapolis)
                 CIVIL DOCKET FOR CASE #: 1:16-cv-02023-JRS-DML


 MYERS v. STATE OF INDIANA                                   Date Filed: 07/29/2016
 Assigned to: Judge James R. Sweeney II                      Date Terminated: 09/30/2019
 Referred to: Magistrate Judge Debra McVicker Lynch          Jury Demand: None
 Cause: 28:2254 Petition for Writ of Habeas Corpus (State)   Nature of Suit: 530 Habeas Corpus
                                                             (General)
                                                             Jurisdiction: Federal Question
 Petitioner
 JOHN MYERS                                   represented by Marie F. Donnelly
                                                             ATTORNEY AT LAW
                                                             PO BOX 6528
                                                             Evanston, IL 60204
                                                             773-680-7042
                                                             Email: mfdonnelly05@gmail.com
                                                             ATTORNEY TO BE NOTICED


 V.
 Respondent
 SUPERINTENDENT, Indiana State                represented by Andrew A. Kobe
 Prison                                                      INDIANA ATTORNEY GENERAL
                                                             302 West Washington Street
                                                             Indiana Government Center South,
                                                             Fifth Floor
                                                             Indianapolis, IN 46204
                                                             (317) 2333349
                                                             Fax: (317) 232-7979
                                                             Email: andrew.kobe@atg.in.gov
                                                             ATTORNEY TO BE NOTICED

                                                             Jesse R. Drum
                                                             INDIANA ATTORNEY GENERAL
                                                             302 West Washington Street
                                                             Indiana Government Center South,
                                                             Fifth Floor
                                                             Indianapolis, IN 46204
                                                             317-234-7018




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?453240509532009-L_1_0-1                10/30/2019
 CM/ECF LIVE                                                             Page 2 of 9
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 158 of 165 PageID #: 1400


                                                               Email: jesse.drum@atg.in.gov
                                                               ATTORNEY TO BE NOTICED


  Date Filed      #   Docket Text
  07/28/2016      1 PETITION for Writ of Habeas Corpus originally filed in Case 1:16-mc-00040-
                    SEB-DKL as "Motion for Pre-Petition Appointment of Counsel", filed by
                    JOHN MYERS; signed by Indiana Federal Community Defender Monica
                    Foster. (No fee paid with this filing) (AAM) (Entered: 08/01/2016)
  07/28/2016      2 ENTRY "Order Directing Re-docketing of Matter as New Civil Action on the
                    Clerk's Civil Docket". The Clerk shall re-docket all filings and orders in this
                    action in a new civil action to be opened in the Indianapolis Division.. Signed
                    by Judge Sarah Evans Barker on 7/28/2016.(AAM) (Entered: 08/01/2016)
  07/28/2016      3 ENTRY "Order granting Motion for the Appointment of Counsel Subject to
                    Specific Condition". The pre-petition habeas submission of John Myers is his
                    motion for the appointment of counsel. That motion [dkt.1] is granted, subject
                    to Mr. Myers supplementing that motion not later than August 8, 2016 by
                    demonstrating that the attorney nominee, Marie Donnelly, is willing to accept
                    the appointment proposed in that motion. If this is done, a more formal order of
                    appointment of counsel will be issued. Signed by Judge Sarah Evans Barker on
                    7/18/2016 and filed in this case per Order 2 dated 7/28/2016.(AAM) Modified
                    on 8/1/2016 (TRG). (Entered: 08/01/2016)
  07/28/2016      4 NOTICE OF WILLINGNESS TO ACCEPT APPOINTMENT, filed by
                    Petitioner JOHN MYERS, signed by Monica Foster, Indiana Federal
                    Community Defenders, Inc. Federal Community Defender Monica Foster
                    notifies the Court that Marie F. Donnelly is willing to accept appointment in
                    this matter if the Court determines that is appropriate. (AAM) Modified on
                    8/1/2016 - document filed in case 1:16-mc-40 on 7/25/2016 and ordered re-filed
                    in this case per Order 2 dated 7/28/2016(TRG). (Entered: 08/01/2016)
  08/01/2016      5 MAGISTRATE JUDGE's NOTICE of Availability to Exercise Jurisdiction
                    issued. (AAM) (Entered: 08/01/2016)
  08/01/2016      6 NOTICE of Appearance by Marie F. Donnelly on behalf of Petitioner JOHN
                    MYERS. (Donnelly, Marie) (Entered: 08/01/2016)
  08/03/2016      7 ORDER APPOINTING CJA COUNSEL - The Petitioner has testified under
                    oath or otherwise satisfied this Court that the Petitioner (1) is financially unable
                    to employ counsel and (2) does not wish to waive the right to counsel. In the
                    interests of justice the Court now finds that the Petitioner is indigent; therefore,
                    The Court under the authority of the Criminal Justice Act, hereby appoints
                    Marie F. Donnelly as counsel to represent the Petitioner during the pendency of
                    this matter. Such appointment shall be deemed effective as of July 28, 2016.
                    Signed by Judge Tanya Walton Pratt on 8/3/2016.(JLS) (Entered: 08/03/2016)
  08/22/2016      8 ENTRY CONCERNING SELECTED MATTERS - The pre-petition filing
                    indicates that the petitioner's habeas petition "is due in November of 2016." His




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?453240509532009-L_1_0-1                     10/30/2019
 CM/ECF LIVE                                                             Page 3 of 9
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 159 of 165 PageID #: 1401


                      petition for writ of habeas corpus in this action shall be filed not later than the
                      1-year after his conviction became final, as prescribed by 28 U.S.C. § 2244(d)
                      (1)(A). However, if the petitioner contends that some other event triggered the
                      running of the statute of limitations, a statement to that effect shall be filed not
                      later than November 4, 2016. Regardless, the timely filing of a federal petition
                      for writ of habeas corpus remains the responsibility of the petitioner. Signed by
                      Judge Tanya Walton Pratt on 8/22/2016.(JLS) (Entered: 08/22/2016)
  11/03/2016      9 First PETITION for Writ of Habeas Corpus , filed by JOHN MYERS. (Filing
                    fee $5, receipt number 0756-4112879) (Attachments: # 1 Civil Cover Sheet)
                    (Donnelly, Marie) (Entered: 11/03/2016)
  11/04/2016     10 ENTRY and ORDER TO SHOW CAUSE - The petitioner's custodian is
                    directed to answer the allegations of the petitioner's petition for a writ of habeas
                    corpus, and in doing so shall show cause why the relief sought by the petitioner
                    should not be granted. This shall be done within twenty (20) days after the date
                    this Entry is docketed. The petitioner shall have twenty (20) days after service
                    of such answer or return to order to show cause on him in which to reply. A
                    copy of this Entry and Order to Show Cause shall be sent to the Indiana
                    Attorney General through a Notice of Electronic Filing ("NEF") generated by
                    the court's CM/ECF case management system. The Indiana Attorney General
                    has previously been provided with a copy of the habeas petition itself. Signed
                    by Judge Tanya Walton Pratt on 11/4/2016.(JLS) (Entered: 11/04/2016)
  11/10/2016     11 NOTICE of Appearance by Kelly A. Loy on behalf of Respondent
                    SUPERINTENDENT, Indiana State Prison. (Loy, Kelly) (Entered: 11/10/2016)
  11/23/2016     12 First MOTION for Extension of Time to 12-29-16 to file Return to Order to
                    Show Cause, filed by Respondent SUPERINTENDENT, Indiana State Prison.
                    (Attachments: # 1 Text of Proposed Order)(Loy, Kelly) (Entered: 11/23/2016)
  12/05/2016     13 ENTRY GRANTING RESPONDENT'S MOTION FOR EXTENSION -
                    Respondent has filed a motion for extension of time requesting an additional 35
                    days within which to file a return to the order to show cause and respond to
                    Petitioner's petition for a writ of habeas corpus. The Court GRANTS the
                    motion and gives Respondent up to and including December 29, 2016, within
                    which to file a response to the petition for a writ of habeas corpus.. Signed by
                    Judge Tanya Walton Pratt on 12/5/2016. (JLS) (Entered: 12/06/2016)
  12/28/2016     14 Second MOTION for Extension of Time to 2-2-17 to file Return to Order to
                    Show Cause, filed by Respondent SUPERINTENDENT, Indiana State Prison.
                    (Attachments: # 1 Text of Proposed Order)(Loy, Kelly) (Entered: 12/28/2016)
  12/29/2016     15 ORDER granting 14 Motion for Extension of Time to February 2, 2017, within
                    which to file a response to the petition for a writ of habeas corpus. Signed by
                    Judge Tanya Walton Pratt on 12/29/2016. (JD) (Entered: 12/29/2016)
  02/03/2017     16 Third MOTION for Extension of Time to 3-10-17 to file Return to Order to
                    Show Cause, filed by Respondent SUPERINTENDENT, Indiana State Prison.
                    (Attachments: # 1 Text of Proposed Order)(Loy, Kelly) (Entered: 02/03/2017)




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?453240509532009-L_1_0-1                       10/30/2019
 CM/ECF LIVE                                                             Page 4 of 9
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 160 of 165 PageID #: 1402


  02/09/2017     17 ENTRY GRANTING RESPONDENT'S MOTION FOR EXTENSION - The
                    Court GRANTS the motion and gives Respondent up to and including
                    March10, 2017, within which to file a response to the petition for a writ of
                    habeas corpus. (See Entry.) Signed by Judge Tanya Walton Pratt on 2/9/2017.
                    (JLS) (Entered: 02/10/2017)
  03/08/2017     18 Fourth MOTION for Extension of Time to 4-14-2017 to file Return to Order to
                    Show Cause, filed by Respondent SUPERINTENDENT, Indiana State Prison.
                    (Attachments: # 1 Text of Proposed Order)(Loy, Kelly) (Entered: 03/08/2017)
  03/10/2017     19 ENTRY GRANTING RESPONDENT'S MOTION FOR EXTENSION -
                    Respondent has filed a motion for extension of time requesting an additional 35
                    days within which to file a return to the order to show cause and respond to
                    Petitioner's petition for a writ of habeas corpus. The Court GRANTS the
                    motion and gives Respondent up to and including April 14, 2017, within which
                    to file a response to the petition for a writ of habeas corpus. Signed by Judge
                    Tanya Walton Pratt on 3/10/2017. (JLS) (Entered: 03/10/2017)
  04/14/2017     20 RETURN TO ORDER TO SHOW CAUSE, re 10 EntryOrder to Show Cause,
                    filed by SUPERINTENDENT, Indiana State Prison.. (Attachments: # 1 Exhibit
                    A: Chronological Case Summary trial, # 2 Exhibit B: Appellate Case History, #
                    3 Exhibit C: Brief of Appellant, # 4 Exhibit D: Brief of Appellee, # 5 Exhibit E:
                    Reply direct, # 6 Exhibit F: Opinion, # 7 Exhibit G: Petition for Rehearing
                    direct, # 8 Exhibit H: Opposition to Rehearing direct, # 9 Exhibit I: Petition to
                    Transfer direct, # 10 Exhibit J: Opposition to Transfer direct, # 11 Exhibit L:
                    Chronological Case Summary PCR -38, # 12 Exhibit M: Chronological Case
                    Summary PCR 33, # 13 Exhibit N: Appellate Case History PCR, # 14 Exhibit
                    O: Brief of Appellant PCR, # 15 Exhibit P: Brief of Appellee PCR, # 16 Exhibit
                    Q: Reply PCR, # 17 Exhibit R: Opinion PCR, # 18 Exhibit S: Petition for
                    Rehearing PCR, # 19 Exhibit T: Petition to Transfer PCR, # 20 Exhibit U:
                    Opposition to Transfer PCR, # 21 Exhibit V: Reply, Opposition to Transfer
                    PCR)(Loy, Kelly) (Entered: 04/14/2017)
  04/17/2017     21 NOTICE of Manual Filing, filed by Respondent SUPERINTENDENT, Indiana
                    State Prison, re 20 Return to Order to Show Cause. (Loy, Kelly) (Entered:
                    04/17/2017)
  04/19/2017     22 RECEIPT For Court Records - 12 Volumes of Transcripts, 5 Volumes of
                    Exhibits, 2 Volumes of T/C and 18 Volumes of Appendicies (55A05-0703-CR-
                    148) and 8 Volumes of Transcripts, 13 Volumes of Exhibits, 1 Volume of T/C
                    and 4 Volumes of Appendicies (55A05-1312-PC-608). (JLS) (Main Document
                    22 replaced on 4/19/2017) (JLS). (Entered: 04/19/2017)
  04/25/2017     23 First MOTION for Extension of Time to July 3, 2017 to File Reply/Traverse,
                    filed by Petitioner JOHN MYERS. (Attachments: # 1 Text of Proposed Order)
                    (Donnelly, Marie) (Entered: 04/25/2017)
  04/26/2017     24 ENTRY GRANTING RESPONDENT'S MOTION FOR EXTENSION -
                    Petitioner has filed a motion for extension of time requesting an additional 60
                    days within which to file traverse and reply to Respondent's Return Order to
                    Show Cause. The Court GRANTS the motion and gives Petitioner up to and




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?453240509532009-L_1_0-1                  10/30/2019
 CM/ECF LIVE                                                             Page 5 of 9
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 161 of 165 PageID #: 1403


                     including July 3, 2017, within which to file his traverse. Signed by Judge Tanya
                     Walton Pratt on 4/26/2017. (JLS) (Entered: 04/26/2017)
  06/20/2017     25 Second MOTION for Extension of Time to August 2, 2017 to File
                    Reply/Traverse, filed by Petitioner JOHN MYERS. (Attachments: # 1 Text of
                    Proposed Order)(Donnelly, Marie) (Entered: 06/20/2017)
  06/27/2017     26 ORDER granting 25 Motion for Extension of Time to 8/2/2017 to file his
                    traverse. Signed by Judge Tanya Walton Pratt on 6/27/2017. (CBU) (Entered:
                    06/27/2017)
  07/26/2017     27 Third MOTION for Extension of Time to September 18, 2017 to File
                    Reply/Traverse, filed by Petitioner JOHN MYERS. (Attachments: # 1 Text of
                    Proposed Order)(Donnelly, Marie) (Entered: 07/26/2017)
  07/27/2017     28 ENTRY GRANTING 27 RESPONDENT'S MOTION FOR EXTENSION -
                    Petitioner has filed a motion for extension of time requesting an additional 47
                    days within which to file traverse and reply to Respondent's Return Order to
                    Show Cause. The Court GRANTS the motion and gives Petitioner up to and
                    including September 18, 2017, within which to file his traverse. Signed by
                    Judge Tanya Walton Pratt on 7/27/2017. (MAT) (Entered: 07/28/2017)
  09/18/2017     29 Fourth MOTION for Extension of Time to October 3, 2017 to File
                    Reply/Traverse, filed by Petitioner JOHN MYERS. (Attachments: # 1 Text of
                    Proposed Order)(Donnelly, Marie) (Entered: 09/18/2017)
  09/18/2017     30 ORDER - 29 Motion for Extension of Time to Reply to 20 Return to Order to
                    Show Cause is granted. The petitioner shall have through October 3, 2017 in
                    which to reply to the return to order to show cause. Signed by Judge Tanya
                    Walton Pratt on 9/18/2017. (MEJ) (Entered: 09/19/2017)
  10/03/2017     31 Fifth MOTION for Extension of Time to October 18, 2017 to File
                    Reply/Traverse, filed by Petitioner JOHN MYERS. (Attachments: # 1 Text of
                    Proposed Order)(Donnelly, Marie) (Entered: 10/03/2017)
  10/10/2017     32 ORDER granting 31 Motion for Extension of Time to File Traverse and Reply
                    to Respondent's Return to Order to Show Cause is granted and gives Petitioner
                    up to and including October 18, 2017, within which to file his traverse. Signed
                    by Judge Tanya Walton Pratt on 10/10/2017. (MEJ) (Entered: 10/10/2017)
  10/19/2017     33 Brief Traverse and Memorandum in Support of Habeas Petition by JOHN
                    MYERS. (Donnelly, Marie) (Entered: 10/19/2017)
  10/19/2017     34 MOTION for Leave to File Petitioner's Traverse Instanter, filed by Petitioner
                    JOHN MYERS. (Attachments: # 1 Text of Proposed Order)(Donnelly, Marie)
                    (Entered: 10/19/2017)
  10/23/2017     35 ENTRY GRANTING PETITIONER'S MOTION FOR LEAVE TO
                    FILETRAVERSE INSTANTER - 34 Motion for Leave to File Petitioner's
                    Traverse instanter is granted and accepts his Traverse in Support Petition for
                    Writ of Habeas Corpus instanter. Signed by Judge Tanya Walton Pratt on
                    10/23/2017. (MEJ) (Entered: 10/23/2017)




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?453240509532009-L_1_0-1                  10/30/2019
 CM/ECF LIVE                                                             Page 6 of 9
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 162 of 165 PageID #: 1404


  01/12/2018     36 ENTRY Directing Further Briefing - The respondent has through February 23,
                    2018, in which to file a supplemental return. Mr. Myers then has through April
                    6, 2018, in which to submit a supplemental reply. See Entry for details. Signed
                    by Judge Tanya Walton Pratt on 1/12/2018.(LBT) (Entered: 01/12/2018)
  02/22/2018     37 First MOTION for Extension of Time to 3-2-2018 to file supplement to return
                    to order to show cause, filed by Respondent SUPERINTENDENT, Indiana
                    State Prison. (Attachments: # 1 Text of Proposed Order)(Loy, Kelly) (Entered:
                    02/22/2018)
  02/23/2018     38 ENTRY - 37 Motion for Extension of Time is granted. The respondent shall
                    have through March 2, 2018, in which to file a supplemental return. The
                    petitioner then has through April 13, 2018, in which to file a supplemental
                    reply. Signed by Judge Tanya Walton Pratt on 2/23/2018. (MEJ) (Entered:
                    02/23/2018)
  03/02/2018     39 Second MOTION for Extension of Time to March 27, 2018 in which to 36
                    Entry File Supplement to Return to Order to Show Cause, filed by Respondent
                    SUPERINTENDENT, Indiana State Prison. (Attachments: # 1 Text of
                    Proposed Order)(Loy, Kelly) (Entered: 03/02/2018)
  03/05/2018     40 ENTRY - 39 Motion for Extension of Time is granted. Respondent has up to
                    and including March 27, 2018, within which to file a response to the petition
                    for a writ of habeas corpus. Signed by Judge Tanya Walton Pratt on 3/5/2018.
                    (MEJ) (Entered: 03/05/2018)
  03/27/2018     41 (SUPPLEMENTAL) RETURN TO ORDER TO SHOW CAUSE, re 36 Entry,
                    filed by SUPERINTENDENT, Indiana State Prison.. (Loy, Kelly) Modified on
                    3/28/2018 - Corrected title (RSF). (Entered: 03/27/2018)
  04/04/2018     42 First MOTION for Extension of Time to May 8, 2018 to file Supplemental
                    Reply, filed by Petitioner JOHN MYERS. (Attachments: # 1 Text of Proposed
                    Order)(Donnelly, Marie) (Entered: 04/04/2018)
  04/06/2018     43 ORDER - granting 42 Motion for Extension of Time. The Court gives
                    Petitioner up to and including May 8, 2018, within which to file his
                    Supplemental Reply. Signed by Judge Tanya Walton Pratt on 4/6/2018. (NAD)
                    (Entered: 04/06/2018)
  05/07/2018     44 Second MOTION for Extension of Time to May 22, 2018 to file Supplemental
                    Reply, filed by Petitioner JOHN MYERS. (Attachments: # 1 Text of Proposed
                    Order)(Donnelly, Marie) (Entered: 05/07/2018)
  05/08/2018     45 ORDER - granting 44 Motion for Extension of Time. The Court GRANTS the
                    motion and gives Petitioner up to and including May 22, 2018, within which to
                    file his Supplemental Reply. Signed by Judge Tanya Walton Pratt on 5/8/2018.
                    (NAD) (Entered: 05/08/2018)
  05/22/2018     46 Reply re 41 Return to Order to Show Cause, filed by JOHN MYERS..
                    (Donnelly, Marie) (Entered: 05/22/2018)
  08/16/2018     47 Entry Directing the Respondent to Produce State Court Records - The




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?453240509532009-L_1_0-1                 10/30/2019
 CM/ECF LIVE                                                             Page 7 of 9
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 163 of 165 PageID #: 1405


                     respondent produced the state court records in this habeas action brought
                     pursuant to 28 U.S.C. § 2254. Purportedly included in those records are Post-
                     Conviction Exhibits 244 and 248, which are CDs of the grand jury exhibits and
                     transcripts, respectively. However, the CDs were not provided to the Court.
                     Accordingly, the respondent shall have through August 23, 2018, in which to
                     provide these CDs to the Court. Signed by Judge Tanya Walton Pratt on
                     8/16/2018.(NAD) (Entered: 08/16/2018)
  08/23/2018     48 MOTION for Extension of Time to 9-24-18 to Comply with this Court's Order
                    Directing Respondent to Provide Disks, filed by Respondent
                    SUPERINTENDENT, Indiana State Prison. (Attachments: # 1 Exhibit
                    Appellate Case History, # 2 Exhibit Scanned image of state court record
                    envelope containing exhibits)(Loy, Kelly) (Entered: 08/23/2018)
  08/28/2018     49 Entry - Granting in Part 48 Motion for an Extension of Time. The respondent
                    requests an extension of time to further investigate any apparent discrepancies
                    in the record and, if necessary, supplement the record. The respondent's motion
                    is granted in part. Filing No. 48 . The respondent shall have through September
                    17, 2018, in which to either supplement the record or direct the Court to where
                    specifically in the record the grant jury exhibits are located. The respondent is
                    encouraged to communicate with the petitioner's counsel regarding the record
                    to aid in directing the Court to these records or otherwise providing them to the
                    Court. Signed by Judge Tanya Walton Pratt on 8/28/2018. (NAD) (Entered:
                    08/29/2018)
  09/18/2018     50 NOTICE of Filing a Copy of Exhibit 244 by SUPERINTENDENT, Indiana
                    State Prison (Loy, Kelly) (Entered: 09/18/2018)
  09/19/2018     51 Receipt of one CD re 50 NOTICE of Filing a Copy of Exhibit 244 by
                    SUPERINTENDENT, Indiana State Prison (Loy, Kelly) (Attachments: # 1
                    Receipt for Manual Filing; to be returned upon completion of these
                    proceedings, # 2 Envelope) (NAD) (Entered: 09/21/2018)
  02/06/2019     52 NOTICE of Substitution of Appearance by Andrew A. Kobe replacing Kelly
                    Loy on behalf of SUPERINTENDENT, Indiana State Prison (Kobe, Andrew)
                    (Entered: 02/06/2019)
  02/07/2019     53 MARGINAL ENTRY - Approving 52 Notice of Substitution of Appearance.
                    Signed by Judge Tanya Walton Pratt on 2/7/2019.(NAD) (Entered: 02/07/2019)
  05/13/2019     54 ORDER OF RECUSAL - Upon review of the above-captioned case, the Court
                    finds it necessary to recuse itself from this proceeding pursuant to 28 U.S.C.
                    §455. Accordingly, the Court hereby disqualifies itself and directs that this
                    action shall be returned to the Office of the Clerk for reassignment to another
                    judge. Clerk is directed to randomly reassign case and notify parties of newly
                    assigned Judge. Signed by Judge Tanya Walton Pratt on 5/13/2019.(NAD)
                    (Entered: 05/14/2019)
  05/14/2019     55 NOTICE of Reassignment of Case to Judge Jane Magnus-Stinson. Judge Tanya
                    Walton Pratt is no longer assigned to this case. Please include the new case
                    number, 1:16-cv-02023-JMS-DML, on all future filings in this matter. (REO)




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?453240509532009-L_1_0-1                   10/30/2019
 CM/ECF LIVE                                                             Page 8 of 9
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 164 of 165 PageID #: 1406


                      (Entered: 05/14/2019)
  05/14/2019     56 ORDER OF RECUSAL. Clerk is directed to randomly reassign case and notify
                    parties of newly assigned Judge. Signed by Judge Jane Magnus-Stinson on
                    5/14/2019. (MRI) (Entered: 05/14/2019)
  05/14/2019     57 NOTICE of Reassignment of Case to Judge Sarah Evans Barker. Judge Jane
                    Magnus-Stinson is no longer assigned to this case. Please include the new case
                    number, 1:16-cv-02023-SEB-DML, on all future filings in this matter. (REO)
                    (Entered: 05/14/2019)
  05/24/2019     58 ORDER OF RECUSAL. Clerk is directed to randomly reassign case and notify
                    parties of newly assigned Judge. Signed by Judge Sarah Evans Barker on
                    5/24/2019. (LDH) (Entered: 05/24/2019)
  05/24/2019     59 NOTICE of Reassignment of Case to Judge James R. Sweeney II. Judge Sarah
                    Evans Barker is no longer assigned to this case. Please include the new case
                    number, 1:16-cv-02023-JRS-DML, on all future filings in this matter. (REO)
                    (Entered: 05/24/2019)
  09/30/2019     60 ORDER GRANTING PETITION FOR A WRIT OF HABEAS CORPUS -
                    Petitioner John Myers filed a petition for a writ of habeas corpus pursuant to 28
                    U.S.C. § 2254 in this Court challenging his murder conviction. Mr. Myers's
                    petition for a writ of habeas corpus is granted because he failed to receive
                    effective assistance of counsel during trial in violation of his Sixth Amendment
                    rights. Since Mr. Myers is entitled to relief on this claim, the Court need not
                    reach his claims that the State presented false evidence in violation of Giglio v.
                    United States, 405 U.S. 150, 153 (1972), and withheld exculpatory evidence in
                    violation of Brady v. Maryland, 373 U.S. 83, 87 (1963). A writ of habeas
                    corpus shall issue ordering Mr. Myers's release from custody unless the State
                    elects to retry Mr. Myers within 120 days of entry of Final Judgment in this
                    action. A new trial will likely come only at considerable cost-to the State, yes,
                    but, more important, to the victim's family and community still wounded by
                    their tragic loss. Such costs do not enter into the constitutional analysis; and yet,
                    the Court cannot help but express its empathy for those who must bear them for
                    the sake of our Constitution and its protections. (See Entry.) Signed by Judge
                    James R. Sweeney II on 9/30/2019.(BRR) (Entered: 09/30/2019)
  09/30/2019     61 FINAL JUDGMENT - The Court now enters final judgment in favor of the
                    petitioner, John Myers, and against the respondent. Mr. Myers' petition for a
                    writ of habeas corpus is GRANTED. The State of Indiana shall vacate all
                    criminal penalties stemming from Mr. Myers' murder conviction in Morgan
                    Superior Court Case No. 55D02-0604-MR-000087 and release him from
                    custody pursuant to that conviction unless the State of Indiana elects to retry to
                    Mr. Myers within 120 days of this Final Judgment. Signed by Judge James R.
                    Sweeney II on 9/30/2019.(BRR) Modified on 10/1/2019 (BRR). (Entered:
                    09/30/2019)
  10/22/2019     62 NOTICE of Appearance by Jesse R. Drum on behalf of Respondent
                    SUPERINTENDENT, Indiana State Prison. (Drum, Jesse) (Entered:
                    10/22/2019)




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?453240509532009-L_1_0-1                     10/30/2019
 CM/ECF LIVE                                                             Page 9 of 9
Case 1:16-cv-02023-JRS-DML Document 64 Filed 10/30/19 Page 165 of 165 PageID #: 1407


  10/30/2019     63 NOTICE OF APPEAL as to 61 Closed Judgment, 60 Order, filed by
                    Respondent SUPERINTENDENT, Indiana State Prison. (Filing fee $505,
                    receipt number 0756-5700780) (Drum, Jesse) (Entered: 10/30/2019)

Case #: 1:16-cv-02023-JRS-DML




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?453240509532009-L_1_0-1          10/30/2019
